“Exhibit 10(k)”

 

 

 

 

 

 

 

 

 

                 

AWARD/CONTRACT

 

 1. This Contract Is A Rated Order Under DPAS (15 CFR 700)

 

u

 

 Rating DOA7

 

 Page   1   Of   69

                 

2. Contract (Proc. Inst. Ident) No.

W15P7T-07-D-J402

 

 3. Effective Date

31 Aug 2007

 

 4. Requisition/Purchase Request/Project No.

SEE SCHEDULE

             

5. Issued By

Code

W15P7T

 

6. Administered By (If Other Than Item 5)

Code

S2101A

             

COMMANDER US ARMY CECOM, ACQ CENTER
AMSEL-ACCA-RT-B
KEVIN KING (732) 532-0968
FORT MONMOUTH, NJ 07703-5008

 

 

 

DCMA MARYLAND
217 EAST REDWOOD STREET
SUITE 1800
BALTIMORE,         MD   21202-5299

 

 

 

 

 

 

 

 

 

e-mail address:    KEVIN.KING11@CONUS.ARMY.MIL

 

 

                          SCD C      PAS  NONE            ADP PT   HQ0338

 

             

 

 

 

 

 

 

7. Name And Address Of Contractor (No. Street, City, County, State, And Zip
Code)

 

 8. Delivery

COMTECH MOBILE DATACOM CORPORATION
20430 CENTURY BLVD
GERMANTOWN, MD 20874-1202

 

o

FOB Origin

x

Other (See Below)

   

 

 9. Discount For Prompt Payment

 

 

 

 

   

 

 

 

 

 

 

TYPE BUSINESS: Large Business Performing in U.S.

 

 10. Submit Invoices

u

    Item

 

 

 (4 Copies Unless Otherwise Specified)

   12

Code  04NA3

   Facility Code

 

 To The Address Shown In:

 

             

11. Ship To/Mark For

Code

 

 

 12. Payment Will Be Made By

Code

HQ0338

SEE SCHEDULE

 

 

 

DFAS - COLUMBUS CENTER
SOUTH ENTITLEMENT OPERATIONS
P. O. BOX 182264
COLUMBUS,  OH   43218-2264

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

 

 

 

13. Authority For Using Other Than Full And Open Competition:

 

14. Accounting And Appropriation Data

 

 

x

10 U.S.C. 2304(c)( 1        )

x

41 U.S.C. 253(c)(1        )

 

 

 

 

           

15A. Item No.

15B. Schedule Of Supplies/Services

15C. Quantity

15D. Unit

15E. Unit Price

15F. Amount

           

SEE SCHEDULE

CONTRACT TYPE:
Firm-Fixed-Price
Cost-Plus-Fixed-Fee

KIND OF CONTRACT:
Service Contracts
Supply Contracts and Priced Orders

 

           

Contract Expiration Date: 2011DEC31

15G. Total Amount Of Contract

        –

      $0.00

           

 

 

 

 

 

 

 

 

                         16. Table Of Contents

 

x

Section

Description

Page(s)

x

Section

Description

Page(s)

               

Part I - The Schedule

Part II - Contract Clauses

 

       

X

A

Solicitation/Contract Form

1

X

I

Contract Clauses

45

               

X

B

Supplies or Services and Prices/Costs

2

Part III - List Of Documents, Exhibits, And Other Attachments

         

X

C

Description/Specs./Work Statement

21

X

J

List of Attachments

69

               

X

D

Packaging and Marking

23

Part IV - Representations And Instructions

 

           

X

E

Inspection and Acceptance

24

 

K

Representations, Certifications, and

 

       

 

 

 

 

X

F

Deliveries or Performance

25

 

 

Other Statements of Offerors

 

               

X

G

Contract Administration Data

29

 

L

Instrs., Conds., and Notices to Offerors

 

               

X

H

Special Contract Requirements

31

 

M

Evaluation Factors for Award

 

               

 

 

 

 

 

 

 

Contracting Officer Will Complete Item 17 Or 18 As Applicable

 

17. x Contractor’s Negotiated Agreement (Contractor is required to sign this
document and return 2 signed copies to issuing office.) Contractor agrees to
furnish and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents: (a) this award/contract, (b)
the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein. (Attachments are listed herein.)

 

18.o Award (Contractor is not required to sign this document.) Your offer on
Solicitation Number ___________________ including the additions or changes made
by you which additions or changes are set forth in full above, is hereby
accepted as to the items listed above and on any continuation sheets. This award
consummates the contract which consists of the following documents: (a) the
Government’s solicitation and your offer, and (b) this award/contract. No
further contractual document is necessary.

     

19A. Name And Title Of Signer (Type Or Print)

 

20A. Name Of Contracting Officer

           Daniel S. Wood, President
           Comtech Mobile Datacom Corp.

 

WILLIAM APPLEGATE
WILLIAM.H.APPLEGATE@CONUS.ARMY.MIL (732) 532-5377

     

19B. Name of Contractor

19c. Date Signed

 

20B. United States Of America

20C. Date Signed

By

 

 

 

By

 

 

 

/s/ Daniel S. Wood

31 Aug 2007

 

 

/s/ William H. Applegate

31 Aug 2007

 

(Signature of person authorized to sign)

 

 

 

(Signature of Contracting Officer)

 

             

 

 

 

NSN 7540-01-152-8069

25-106

Standard Form 26 (Rev. 4-85)

PREVIOUS EDITIONS UNUSABLE

GPO : 1985 0 – 478-632

Prescribed By GSA-FAR (4.8 CFR) 53.214(a)


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 2 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

               

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

 

UNIT PRICE

 

AMOUNT

               

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1001

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1001AA

PY 1 L-BAND SATELLITE SERVICES

 

LO

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR 1 L-BAND SATELLITE SERVICES IN ACCORDANCE WITH THE STATEMENT OF
WORK (SOW) FOR FORCE XXI BATTLE COMMAND BRIGADE & BELOW (FBCB2) BLUE FORCE
TRACKING (BFT) SATELLITE SUPPORT PARA 3.1. REFER TO ATTACHMENT 02 IN SECTION J
FOR SPECIFIC RANGE PRICING. PERIOD OF PERFORMANCE IS FROM DATE OF AWARD THROUGH
31 DECEMBER 2007. THIS EFFORT IS FIRM FIXED PRICE (FFP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1002

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1002AA

PY 1 SUPPORT SERVICES

 

LO

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR 1 SUPPORT SERVICES IN ACCORDANCE WITH THE STATEMENT OF WORK (SOW)
FOR FORCE XXI BATTLE COMMAND BRIGADE & BELOW (FBCB2) BLUE FORCE TRACKING (BFT)
SATELLITE SUPPORT PARAS
3.2,3.3,3.5,3.6,3.7,3.8. 1 LO CONSISTS OF 12 MONTHS OF SUPPORT SERVICES TO
SUPPORT THE BASELINE REQUIREMENT OF L-BAND SATELLITE SERVICES. PERIOD OF
PERFORMANCE IS FROM DATE OF AWARD THROUGH 31 DECEMBER 2007. THIS EFFORT IS COST
PLUS FIXED FEE (CPFF)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1003

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1003AA

PY 1 HARDWARE

 

EA

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR 1 FBCB2 BFT HARDWARE REQUIREMENTS IN ACCORDANCE WITH THE STATEMENT
OF WORK (SOW) FOR FORCE XXI BATTLE COMMAND BRIGADE & BELOW (FBCB2) BLUE FORCE
TRACKING (BFT) SATELLITE SUPPORT PARA 3.4. REFER TO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

               


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 3 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

 

                 

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

 

UNIT PRICE

 

AMOUNT

                 

 

ATTACHMENT 03 IN SECTION J FOR HARDWARE RANGE PRICING. PERIOD OF PERFORMANCE IS
FROM DATE OF AWARD THROUGH 31 DECEMBER 2007. THIS EFFORT IS FIRM FIXED PRICE
(FFP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

INSPECTION: Destination ACCEPTANCE: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEE SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2001

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2001AA

PY 2 L-BAND SATELLITE SERVICES

 

LO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR 2 L-BAND SATELLITE SERVICES IN ACCORDANCE WITH THE STATEMENT OF
WORK (SOW) FOR FORCE XXI BATTLE COMMAND BRIGADE & BELOW (FBCB2) BLUE FORCE
TRACKING (BFT) SATELLITE SUPPORT PARA 3.1. REFER TO ATTACHMENT 02 IN SECTION J
FOR SPECIFIC RANGE PRICING. PERIOD OF PERFORMANCE IS FROM 01 JANUARY 2008
THROUGH 31 DECEMBER 2008. THIS EFFORT IS FIRM FIXED PRICE (FFP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2002

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2002AA

PY 2 SUPPORT SERVICES

 

LO

 

 

$

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

               


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 4 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

               

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

 

AMOUNT

               

 

PROGRAM YEAR 2 SUPPORT SERVICES IN ACCORDANCE WITH THE STATEMENT OF WORK (SOW)
FOR FORCE XXI BATTLE COMMAND BRIGADE & BELOW (FBCB2) BLUE FORCE TRACKING (BFT)
SATELLITE SUPPORT PARAS
3.2,3.3,3.5,3.6,3.7,3.8. 1 LO CONSISTS OF 12 MONTHS OF SUPPORT SERVICES TO
SUPPORT THE BASELINE REQUIREMENT OF L-BAND SATELLITE SERVICES. PERIOD OF
PERFORMANCE IS FROM 01 JANUARY 2008 THROUGH 31 DECEMBER 2008. THIS EFFORT IS
COST PLUS FIXED FEE (CPFF)

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

2003

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

2003AA

PY 2 HARDWARE

 

EA

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR 2 FBCB2 BFT HARDWARE REQUIREMENTS IN ACCORDANCE WITH THE STATEMENT
OF WORK (SOW) FOR FORCE XXI BATTLE COMMAND BRIGADE & BELOW (FBCB2) BLUE FORCE
TRACKING (BFT) SATELLITE SUPPORT PARA 3.4. REFER TO ATTACHMENT 03 IN SECTION J
FOR HARDWARE RANGE PRICING. PERIOD OF PERFORMANCE IS FROM 01 JANUARY 2008
THROUGH 31 DECEMBER 2008. THIS EFFORT IS FIRM FIXED PRICE (FFP)

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

INSPECTION: Destination ACCEPTANCE: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEE SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

 

3001

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

             


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 5 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

             

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

 

AMOUNT

             

 

 

 

 

 

 

 

3001AA

PY 3 L-BAND SATELLITE SERVICES

 

LO

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR 3 L-BAND SATELLITE SERVICES IN ACCORDANCE WITH THE STATEMENT OF
WORK (SOW) FOR FORCE XXI BATTLE COMMAND BRIGADE & BELOW (FBCB2) BLUE FORCE
TRACKING (BFT) SATELLITE SUPPORT PARA 3.1. REFER TO ATTACHMENT 02 IN SECTION J
FOR SPECIFIC RANGE PRICING. PERIOD OF PERFORMANCE IS FROM 01 JANUARY 2009
THROUGH 31 DECEMBER 2009. THIS EFFORT IS FIRM FIXED PRICED (FFP)

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

3002

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

3002AA

PY 3 SUPPORT SERVICES

 

LO

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR 3 SUPPORT SERVICES IN ACCORDANCE WITH THE STATEMENT OF WORK (SOW)
FOR FORCE XXI BATTLE COMMAND BRIGADE & BELOW (FBCB2) BLUE FORCE TRACKING (BFT)
SATELLITE SUPPORT PARAS
3.2,3.3,3.5,3.6,3.7,3.8. 1 LO CONSISTS OF 12 MONTHS OF SUPPORT SERVICES IN
SUPPORT OF THE BASELINE REQUIREMENT OF L-BAND SATELLITE SERVICES. PERIOD OF
PERFORMANCE IS FROM 01 JANUARY 2009 THROUGH 31 DECEMBER 2009. THIS EFFORT IS
COST PLUS FIXED FEE (CPFF)

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

3003

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

3003AA

PY 3 HARDWARE

 

EA

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR 3 FBCB2 BFT HARDWARE REQUIREMENTS IN ACCORDANCE WITH THE STATEMENT
OF WORK (SOW) FOR FORCE XXI BATTLE COMMAND BRIGADE & BELOW (FBCB2) BLUE FORCE
TRACKING (BFT) SATELLITE SUPPORT PARA 3.4. REFER TO ATTACHMENT 03 IN SECTION J
FOR HARDWARE RANGE PRICING. PERIOD OF PERFORMANCE IS FROM 01 JANUARY 2009
THROUGH 31 DECEMBER 2009. THIS EFFORT IS FIRM FIXED PRICE (FFP)

 

 

 

 

 

 

 

 

 

 

 

 

             


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 6 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

               

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

 

AMOUNT

               

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

INSPECTION: Destination ACCEPTANCE: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEE SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

 

4001

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

4001AA

PY 4 L-BAND SATELLITE SERVICES

 

LO

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR 4 L-BAND SATELLITE SERVICES IN ACCORDANCE WITH THE STATEMENT OF
WORK (SOW) FOR FORCE XXI BATTLE COMMAND BRIGADE & BELOW (FBCB2) BLUE FORCE
TRACKING (BFT) SATELLITE SUPPORT PARA 3.1. REFER TO ATTACHMENT 02 IN SECTION J
FOR SPECIFIC RANGE PRICING. PERIOD OF PERFORMANCE IS FROM 01 JANUARY 2010
THROUGH 31 DECEMBER 2010. THIS EFFORT IS FIRM FIXED PRICED (FFP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

4002

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

4002AA

PY 4 SUPPORT SERVICES

 

LO

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR 4 SUPPORT SERVICES IN ACCORDANCE WITH THE STATEMENT OF WORK (SOW)
FOR FORCE XXI BATTLE COMMAND BRIGADE & BELOW (FBCB2) BLUE FORCE TRACKING (BFT)
SATELLITE SUPPORT PARAS
3.2,3.3,3.5,3.6,3.7,3.8. 1 LO CONSISTS OF 12 MONTHS

 

 

 

 

 

 

 

 

 

 

 

 

 

               


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 7 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

               

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

 

AMOUNT

               

 

OF SUPPORT SERVICES TO SUPPORT THE BASELINE REQUIREMENT OF L-BAND SATELLITE
SERVICES. PERIOD OF PERFORMANCE IS FROM 01 JANUARY 2010 THROUGH 31 DECEMBER
2010. THIS EFFORT IS COST PLUS FIXED FEE (CPFF)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

4003

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

4003AA

PY 4 HARDWARE

 

EA

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR 4 FBCB2 BFT HARDWARE REQUIREMENTS IN ACCORDANCE WITH THE STATEMENT
OF WORK (SOW) FOR FORCE XXI BATTLE COMMAND BRIGADE & BELOW (FBCB2) BLUE FORCE
TRACKING (BFT) SATELLITE SUPPORT PARA 3.4. REFER TO ATTACHMENT 03 IN SECTION J
FOR HARDWARE RANGE PRICING. PERIOD OF PERFORMANCE IS FROM 01 JANUARY 2010
THROUGH 31 DECEMBER 2010. THIS EFFORT IS FIRM FIXED PRICE (FFP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

INSPECTION: Destination ACCEPTANCE: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEE SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

 

5001

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

5001AA

PY 5 L-BAND SATELLITE SERVICES

 

LO

 

 

 

 

 

 

 

 

 

 

 

               


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 8 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

             

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

 

AMOUNT

             

 

 

 

 

 

 

 

 

PROGRAM YEAR 5 L-BAND SATELLITE SERVICES IN ACCORDANCE WITH THE STATEMENT OF
WORK (SOW) FOR FORCE XXI BATTLE COMMAND BRIGADE & BELOW (FBCB2) BLUE FORCE
TRACKING (BFT) SATELLITE SUPPORT PARA 3.1. REFER TO ATTACHMENT 002 IN SECTION J
FOR SPECIFIC RANGE PRICING. PERIOD OF PERFORMANCE IS FROM 01 JANUARY 2011
THROUGH 31 DECEMBER 2011. THIS EFFORT IS FIRM FIXED PRICED (FFP)

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

5002

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

5002AA

PY 5 SUPPORT SERVICES

 

LO

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR 5 SUPPORT SERVICES FOR IMPROVED FBCB2 BFT NETWORK COMPONENTS AND
SOFTWARE IN ACCORDANCE WITH THE STATEMENT OF WORK (SOW) FOR FORCE XXI BATTLE
COMMAND BRIGADE & BELOW (FBCB2) BLUE FORCE TRACKING (BFT) SATELLITE SUPPORT
PARAS
3.2,3.3,3.5,3.6,3.7,3.8. 1 LO CONSISTS OF 12 MONTHS OF SUPPORT SERVICES TO
SUPPORT THE BASELINE REQUIREMENT OF L-BAND SATELLITE SERVICES. PERIOD OF
PERFORMANCE IS FROM 01 JANUARY 2011 THROUGH 31 DECEMBER 2011. THIS EFFORT IS
COST PLUS FIXED FEE (CPFF)

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

5003

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

5003AA

PY 5 HARDWARE

 

EA

 

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR 5 FBCB2 BFT HARDWARE REQUIREMENTS IN ACCORDANCE WITH THE STATEMENT
OF WORK (SOW) FOR FORCE XXI BATTLE COMMAND BRIGADE & BELOW (FBCB2) BLUE FORCE
TRACKING (BFT) SATELLITE SUPPORT PARA 3.4. REFER TO ATTACHMENT 003 IN SECTION J
FOR RANGE PRICING. PERIOD OF PERFORMANCE IS FROM 01 JANUARY 2011 THROUGH 31
DECEMBER 2011. THIS EFFORT IS FIRM FIXED PRICE (FFP)

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

             


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 9 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

 

                 

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

 

UNIT PRICE

 

AMOUNT

                 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

INSPECTION: Destination ACCEPTANCE: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6000

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6000AA

PACKET SWITCH & OPERATIONS DAILY LOG

 

 

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT PACKET SWITCH AND OPERATIONS DAILY LOG IAW SOW PARA
3.2 & CDRL C001 DI-MGMT-80368, DD FORM 1423-1 (SEE SECTION J, EXHIBIT A, FOR A
COPY OF CDRL). THIS EFFORT IS FIRM FIXED PRICED (FFP)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

INSPECTION: Destination ACCEPTANCE: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6001

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

               


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 10 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

 

                 

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

 

UNIT PRICE

 

AMOUNT

                 

 

 

 

 

 

 

 

 

 

6001AA

ACCEPTANCE TEST PLAN & PROCEDURES

 

 

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT ACCEPTANCE TEST PLAN AND TEST PROCEDURES IAW SOW
PARA 3.4 & CDRL C002, DI NTTI-80603 AND DI-NTDI-80566, DD FORM 1423-1 (SEE
SECTION J, EXHIBIT B, FOR A COPY OF CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6002

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6002AA

FIRST ARTICLE TEST QUALIFICATION TEST PLAN

 

 

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT FIRST ARTICLE QUALIFICATIONS TEST REPORT IAW SOW
PARA 3.4 & CDRL C003 DI-NDTI80566, DD FORM 1423-1 (SEE SECTION J, EXHIBIT C, FOR
COPY OF CDRL.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                 


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 11 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

 

                 

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

 

UNIT PRICE

 

AMOUNT

               

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6003

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6003AA

FIRST ARTICLE QUALIFICATION TEST REPORT

 

 

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT FIRST ARTICLE QUALIFICATION TEST REPORT IAW SOW PARA
3.4 & CDRL C004, DI-NTDI-80809B, DD FORM 1423-1 (SEE SECTION J, EXHIBIT D, FOR A
COPY OF CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEE SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6004

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6004AA

PY 1 BAR CODE ID REPORT FOR UNIQUE ID (UID)

 

 

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT BAR CODE IDENTIFICATION REPORT FOR UNIQUE
IDENTIFICATION (UID) IAW SOW PARA 3.4 & CDRL C005 DI-MGMT-80177A, DD FORM 1423-1
(SEE SECTION J, EXHIBIT E, FOR A COPY OF CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

               


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 12 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

 

                 

  ITEM NO

 

SUPPLIES/SERVICES

QUANTITY

UNIT

 

UNIT PRICE

 

AMOUNT

                 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6005

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6005AA

FIRMWARE VERSION DESCRIPTION DOCUMENT REPORT

 

 

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT FIRMWARE VERSION DESCRIPTION DOCUMENT REPORT IAW SOW
PARA 3.4 & CDRL C006, DI-IPSC-81442, DD FORM 1423-1 (SEE SECTION J, EXHIBIT F,
FOR A COPY OF CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6006

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6006AA

SOFTWARE TEST PLAN AND VERIFICATION MATRIX

 

 

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

               


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 13 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

 

                 

  ITEM NO

 

SUPPLIES/SERVICES

QUANTITY

UNIT

 

UNIT PRICE

 

AMOUNT

                 

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT SOFTWARE TEST PLAN AND VERIFICATION MATRIX IAW SOW
PARA 3.4 & CDRL C007, DI-IPSC-81439, DD FORM 1423-1 (SEE SECTION J, EXHIBIT G,
FOR A COPY OF CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6007

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6007AA

SOFTWARE TEST PROCEDURES

 

 

$

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT SOFTWARE PROCEDURES IAW SOW PARA 3.4 & CDRL C008,
DI-IPSC-81439, DD FORM 1423-1 (SEE SECTION J, EXHIBIT H, FOR A COPY OF CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                 


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 14 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

 

                 

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

 

UNIT PRICE

 

AMOUNT

                 

 

 

 

 

 

 

 

 

 

6008

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6008AA

SOFTWARE TEST REPORT

 

 

 $

____________

 $

____________

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT SOFTWARE TEST REPORT IAW SOW PARA 3.4 & CDRL C009,
DI-IPSC-81440, DD FORM 1423-1 (SEE SECTION J, EXHIBIT J, FOR A COPY OF CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     (End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

(Y00000) 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6009

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6009AA

MEETING MINUTES

 

 

 $

____________

 $

____________

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT MEETING MINUTES IAW SOW PARA 3.6 & CDRL C013,
DI-MISC-80711A, DD FORM 1423-1 (SEE SECTION J, EXHIBIT K, FOR A COPY OF CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      (End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                 


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 15 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

 

                 

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

 

UNIT PRICE

 

AMOUNT

                 

 

(Y00000) 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6010

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6010AA

CONTRACTOR STATUS REPORT

 

 

 $

____________

 $

____________

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT CONTRACTOR STATUS REPORT IAW SOW PARA 3.6 & CDRL
C014, DI-MISC-80227, DD FORM 1423-1 (SEE SECTION J, EXHIBIT L, FOR A COPY OF
CDRL)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     (End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

(Y00000) 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6011

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6011AA

CONTRACTOR PERFORMANCE REPORT

 

 

 $

____________

 $

____________

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT CONTRACTOR PERFORMANCE REPORT IAW SOW PARA 3.6 &
CDRL C015, DI-MGMT-81466A, DD FORM 1423-1 (SEE SECTION J, EXHIBIT M, FOR A COPY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

               


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 16 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

 

                 

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

 

UNIT PRICE

 

AMOUNT

                 

 

 

 

 

 

 

 

 

 

 

OF CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     (End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

(Y00000) 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6012

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6012AA

PRODUCTION SURGE PLAN

 

 

 $

____________

 $

____________

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT PRODUCTION SURGE PLAN IAW SOW PARA 3.6 & CDRL C016,
DI-MGMT-80969, DD FORM 1423-1 (SEE SECTION J, EXHIBIT N, FOR A COPY OF CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

(Y00000) 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6013

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

               


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 17 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

 

                 

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

 

UNIT PRICE

 

AMOUNT

                 

 

 

 

 

 

 

 

 

 

6013AA

CONTRACTOR COST DATA REPORTING

 

 

 $

____________

 $

____________

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT CONTRACTOR COST DATA REPORTING IAW SOW PARA 3.6 &
CDR C017, DI-MGMT-81334B, DD FORM 1423-1 (SEE SECTION J, EXHIBIT P, FOR A COPY
OF CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     (End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

(Y00000) 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6014

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6014AA

COST DATA SUMMARY REPORT

 

 

 $

____________

 $

____________

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT CONTRACTOR COST DATA SUMMARY REPORTING IAW SOW PARA
3.6 & CDRL C018, DI- MGMT-81565A, DD FORM 1423-1 (SEE SECTION J, EXHIBIT Q, FOR
A COPY OF CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     (End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

(Y00000) 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                 


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 18 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

 

                 

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

 

UNIT PRICE

 

AMOUNT

                 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6015

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6015AA

FUNCTIONAL COST HOURLY REPORT

 

 

 $

____________

 $

____________

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT CONTRACTOR COST HOURLY REPORT IAW SOW PARA 3.6 &
CDRL C019, DI-FNCL-81566A, DD FORM 1423-1 (SEE SECTION J, EXHIBIT R, FOR A COPY
OF CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     (End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

(Y00000) 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6016

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6016AA

CONTRACTOR MANPOWER REPORT

 

 

 $

____________

 $

____________

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT CONTRACTOR MANPOWER REPORT IAW SOW PARA 3.6 & CDRL
C020, DI-MISC-80711A, DD FORM 1423-1 (SEE SECTION J, EXHIBIT S, FOR A COPY OF
CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     (End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                 


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 19 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

 

                 

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

 

UNIT PRICE

 

AMOUNT

                 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

(Y00000) 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6017

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6017AA

MANAGEMENT PLAN FOR THE CCB

 

 

 $

____________

 $

____________

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT MANAGEMENT PLAN FOR THE CONFIGURATION CONTROL BOARD
(CCB) IAW SOW PARA 3.8 & CDRL C022, DI-MGMT-80004, DD FORM 1423-1 (SEE SECTION
J, EXHIBIT T, FOR A COPY OF CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     (End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

(Y00000) 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6018

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6018AA

CCB DOCUMENTS

 

 

 $

____________

 $

____________

 

 

 

 

 

 

 

 

               


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 20 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

 

                 

  ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

 

UNIT PRICE

 

AMOUNT

                 

 

 

 

 

 

 

 

 

 

 

THE CONTRACTOR SHALL SUBMIT CONFIGURATION CONTROL BOARD (CCB) DOCUMENTS IAW SOW
PARA 3.8 & CDRL C023, DI-MGMT-80004, DD FORM 1423-1 (SEE SECTION J, EXHIBIT U,
FOR A COPY OF CDRL).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     (End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

(Y00000) 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE IN ACCORDANCE WITH DD
1423-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7000

SECURITY CLASS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7000AA

PY 1-PY 5 CONTRACTOR MANPOWER REPORTING

 

 

 $

____________

 $

____________

 

 

 

 

 

 

 

 

 

 

PROGRAM YEAR 1 THROUGH 5 CONTRACTOR MANPOWER REPORTING IN ACCORDANCE WITH THE
STATEMENT OF WORK (SOW) FOR FORCE XX1 BATTLE COMMAND BRIGADE AND BELOW (FBCB2)
BLUE FORCE TRACKING (BFT) SATELLITE SUPPORT PARA 3.6.6. THE PERIOD OF
PERFORMANCE IS FROM DATE OF AWARD THROUGH 31 DECEMBER 2011.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     (End of narrative B001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

(Y00000) 

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                 


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 21 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT

 

 

 

 

 

 

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

 

 

C-1

52.6900

 

ORDER OF PRECEDENCE, ISSUE OF SPECIFICATIONS (STATEMENT OF WORK)

 

AUG/2005

                    1. The documents listed at AttachmentS are directly cited
within this solicitation/contract and are furnished at Section J. The equipment
on contract will be produced in accordance with these documents.

                    2. The issue(s) (i.e., number, revision, title and issuance
date) of the documents cited at Attachments govern over any other issue of the
same document(s) cited elsewhere within this solicitation/contract. However,
when applicable, modifications/exceptions to these documents apply as specified
in the provision entitled ‘Modifications/Exceptions to Listed Specifications and
Drawings’ in Section C. When necessary, copies of cancelled or superseded
specifications and/or standards applicable to this solicitation/contract are
furnished at Section J (also see provision entitled ‘Cancelled Specification
Reinstated’ in Section C).

                    3. When applicable, a list of the Contract Data Requirements
Lists (CDRLs - DD Form 1423s) that apply to this contract are furnished at
Exhibits in section J. The contractor will prepare and deliver the data and
information in accordance with the requirements, quantities and schedules set
forth by these CDRLs unless stated explicitly elsewhere in this
solicitation/contract. The Data Item Description (DID) is available on line at
<http://assist.daps.dla.mil/>

   When necessary, copies of canceled or superseded Data Item Descriptions
applicable to this solicitation/contract are furnished at Section J.

                    4. The offeror/contractor is responsible for reviewing the
entire solicitation/contract to identify all directly cited and subsequent
referenced documents. Unless stated explicitly elsewhere in this
solicitation/contract, the issue of these documents is that which appears in the
online edition of the Department of Defense Index of Specification and Standards
(DoDISS) and Supplements. Immediately upon completion of this review, the
offeror/contractor will notify the Procuring Contracting Officer (PCO) of any
conflicts or misunderstandings between this provision and other contractual
requirements.

                    5. All directly cited or referenced documents not furnished
with this solicitation may be obtained as follows:

                              a. Specifications, Standards and Data Item
Descriptions listed in the DoDISS. Obtain these documents from:

DODSSP
Building 4/Section D
700 Robbins Avenue
Philadelphia, PA 19111-5094

FAX: (215) 697-1462

                              Note that requests for specification MIL-E-1 must
include reference to the tube type.

                              b. Commercial Specifications, Standards, and
Standards and Descriptions. When applicable, obtain these documents directly
from the publisher.

                              c. Standard Practice for Commercial Packaging
(ASTM D 3951-98). When applicable, obtain this document from:

American Society for Testing and Materials
100 Barr Harbor Drive
West Conshohocken, PA 19248-2959

NOTE: You may also obtain Specification and Standard Information via the Defense
Standardization Program Office Webpages, <http://forms.daps.dla.mil/> or
<http://dodssp.daps.dla.mil> or <http://neds.daps.dla.mil> Free registration for
a UserID and password are required prior to using ASSIST-Online. In most cases,
you will be able to download cases from your standard browser. The ASSIST-
Online Website is located at: <http://assist.daps.dla.mil>. DoDISS is published
online at: <http://dodssp.daps.dla.mil/dodiss index.htm>. DoDISS Notice is
published online at: http://dodssp.daps.dla.mil/dodiss.htm.

                    6. Notes for Solicitations Involving Government-Furnished
Drawings. The drawings specified in this solicitation depict the physical and
functional requirements for the complete item and parts thereof. They do not
contain complete details of all intervening processes, from raw material to
finished products, which are necessary to fabricate, control, test, adjust,
assemble and inspect the equipment on order.

                              a. Drawing Review and Certification.

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 22 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

                                                  (1) The government has
examined the Technical Data Package and believes that all drawings and related
drawing lists needed to prepare a realistic bid/offer and construct the
equipment are included therein.

                                                  (2) The
bidder/offeror/contractor shall utilize the documents (35mm aperture card or
digital computerized files) copies of the drawings supplied with this
solicitation as a basis for preparing the bid/offer and constructing the
equipment on order in the event of contract award. The bidder/offeror is
responsible for assuring that these documents contain all drawings cited in
Attachments, excluding drawings for those items which will be
government-furnished for incorporation into the equipment on order. Missing or
illegible drawings must be reported to the PCO within 15 days after issuance of
this solicitation.

                                                  (3) Concurrent with the
submission of the bid/offer, the bidder/offeror will certify that the document
set of drawings in the bidder’s/offeror’s possession is complete and legible. If
not submitted, the successful bidder/offeror will be required to furnish such
certification prior to award.

                                                  (4) Failure by the
bidder/offeror to advise the government of any missing or illegible drawings, or
to provide the certification described in paragraph 6.a.(3) above will not be
considered an excusable cause for late deliveries or the submission of
nonconforming supplies nor constitute grounds for a claim against the government
subsequent to contract award.

                                        b. Disposition of Drawings and
Specifications.

                         (1) Nonclassified drawings and specifications furnished
with this solicitation/contract are not to be returned to the government. They
may be retained by the offeror for future reference or disposed of in any manner
at the discretion of the offeror.

                         (2) Disposition of classified documents furnished with
this solicitation/contract shall be in accordance with Chapter 5, Section 7, of
the National Industrial Security Program Operating Manual (NISPOM), January
1995, DoD 5220.22-M.

                    7. Discrepancies in Section B Item Descriptions. The
bidder/offeror is responsible for notifying the PCO immediately in the event
that:

                    a. A line item in this solicitation does not identify the
correct part number, drawing number, or specification, or

                    b. The identification of such parts is inconsistent, or

                    c. The line item refers to an obsolete part/model or a
part/model which is no longer the latest baseline configuration for that time.

In such situations, the bidder/offeror will submit correcting information to the
PCO for evaluation and action.

DEFINITION OF DAC/DAYS AFTER CONTRACT

                    The abbreviation ‘DAC’ for days after contract as used on
the Contract Data Requirements List, DD Form 1423, attached to this solicitation
or contract, means days after (checked date applies):

                    ( ) effective date of contract.

                    (x) date of contract award.

(End of clause)

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 23 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

SECTION D - PACKAGING AND MARKING

 

 

 

 

 

 

 

Regulatory Cite

 

Title

 

Date

 

D-1

52.7026

 

CONFIDENTIAL OR SECRET MATERIEL/DOCUMENTS—METHOD OF
TRANSMISSION

 

NOV/1996

                    (a) Materiel will be packed to conceal it properly and to
avoid suspicion as to contents, and to reach destination in satisfactory
condition. Internal markings or internal packaging will clearly indicate the
classification. NO NOTATION TO INDICATE CLASSIFICATION APPEAR ON EXTERNAL
MARKINGS (EXTERIOR CONTAINERS). (See Chapter 4 of the Industrial Security Manual
for Safeguarding Classified Information (DoD 5220.22M)).

                    (b) Documents will be enclosed in two opaque envelopes or
covers. The inner envelope or cover containing the documents being transmitted
will be addressed, return addressed, and sealed. The classification of the
documents being transmitted will be clearly marked on the front and back of the
inner container. The classified documents will be protected from direct contact
with the inner cover by a cover sheet or by folding inward. For SECRET
documents, a receipt form identifying the addresser, addressee, and documents
will be enclosed in the inner envelope. CONFIDENTIAL documents will be covered
by a receipt only when the sender deems it necessary. The inner envelope or
cover will be enclosed in an opaque outer envelope or cover. The classification
markings of the inner envelope should not be detectable. The outer envelope will
be addressed, return addressed, and sealed. NO CLASSIFICATION MARKINGS WILL
APPEAR ON THE OUTER ENVELOPE OR COVER. (See Chapter 5, Section 4, of the
Industrial Security Manual for Safeguarding Classified Information (DoD
5220.22M)).

(End of clause)

 

 

 

 

 

 

D-2

52.7043

 

STANDARD PRACTICE FOR COMMERCIAL PACKAGING

 

APR/1999

                    Commercial packaging of drawings, test reports, software,
and other data items shall be in accordance with ASTM D 3951-98. Hardware
deliverables shall also be packaged in accordance with ASTM D 3951-98. All
packages shall be marked in accordance with MIL-STD-129 (a waiver-free
document). Bar Code Markings are required IAW ANSI/AIM-BC1, Uniform Symbology
Specification Code 39 and MIL-STD-129. Intermediate packaging is required to
facilitate handling and inventory control whenever the size of the unit package
is 64 cubic inches or less. Unit packs requiring intermediate packing shall be
packed in quantities governed by the following:

 

 

 

 

a.

Maximum of 100 unit packs per intermediate container.

 

 

 

 

b.

Maximum net load of 40 pounds.

 

 

 

 

c.

Maximum size of 1.5 cubic feet with at least two dimensions not exceeding 16
inches

Unless otherwise specified, shipments shall be unitized into a single load that
can be handled as a unit throughout the distribution system. The supplier is
responsible for performing package testing as specified in ASTM D 3951-98. The
government reserves the right to perform any of the tests.

Copies of ASTM D 3951-98 are available from the:

American Society for Testing and Materials
100 Barr Harbor Drive
West Conshohocken, PA 19248-2959.

 

 

 

 

 

 

D-3

52.7047

 

BAR CODE MARKING

 

OCT/2001

Bar Code Markings are required for all items except unwrapped tires, items
without an NSN, and local purchase items in accordance with MIL-STD-129,
Standard Practice for Military Marking, and ANSI-AEM-BC 1, Uniform Symbology
Specification Code 39.

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 24 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

SECTION E - INSPECTION AND ACCEPTANCE

 

 

 

 

 

 

 

 

Regulatory Cite

 

Title

 

Date

E-1

52.246-02

 

INSPECTION OF SUPPLIES - FIXED-PRICE

 

AUG/1996

E-2

52.246-03

 

INSPECTION OF SUPPLIES - COST-REIMBURSEMENT

 

MAY/2001

E-3

52.246-04

 

INSPECTION OF SERVICES - FIXED PRICE

 

AUG/1996

E-4

52.246-05

 

INSPECTION OF SERVICES - COST REIMBURSEMENT

 

 APR/1984

E-5

52.246-16

 

RESPONSIBILITY FOR SUPPLIES

 

 APR/1984

E-6

52.246-16

 

RESPONSIBILITY FOR SUPPLIES

 

 APR/1984


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 25 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

SECTION F - DELIVERIES OR PERFORMANCE

 

 

 

 

 

 

 

 

 

 

Regulatory Cite

 

Title

 

Date

 

               

F-1

 

52.242-15

 

STOP-WORK ORDER

 

AUG/1989

 

F-2

 

52.242-17

 

GOVERNMENT DELAY OF WORK

 

APR/1984

 

F-3

 

52.247-29

 

F.O.B. ORIGIN

 

FEB/2006

 

F-4

 

52.247-34

 

F.O.B. DESTINATION

 

NOV/1991

 

F-5

 

52.247-55

 

F.O.B. POINT FOR DELIVERY OF GOVERNMENT-FURNISHED PROPERTY

 

JUN/2003

 

F-6

 

252.211-7003

 

ITEM IDENTIFICATION AND VALUATION - ALTERNATE I

 

APR/2005

 

 

 

 

 

 

 

 

 

F-7

 

52.211-16

 

VARIATION IN QUANTITY

 

APR/1984

 

(a) A variation in the quantity of any item called for by this contract will not
be accepted unless the variation has been caused by conditions of loading,
shipping, or packing, or allowances in manufacturing processes, and then only to
the extent, if any, specified in paragraph (b) below.

          (b) The permissible variation shall be limited to:

                    0 Percent increase

                    0 Percent decrease

This increase or decrease shall apply to aLL.

 

 

 

 

 

 

 

F-8

 

252.211-7003

 

ITEM IDENTIFICATION AND VALUATION

 

JUN/2005

 

(a) Definitions. As used in this clause

     Automatic identification device means a device, such as a reader or
interrogator, used to retrieve data encoded on machine-readable media.

     Concatenated unique item identifier means

          (1) For items that are serialized within the enterprise identifier,
the linking together of the unique identifier data elements in order of the
issuing agency code, enterprise identifier, and unique serial number within the
enterprise identifier; or

          (2) For items that are serialized within the original part, lot, or
batch number, the linking together of the unique identifier data elements in
order of the issuing agency code; enterprise identifier; original part, lot, or
batch number; and serial number within the original part, lot, or batch number.

     Data qualifier means a specified character (or string of characters) that
immediately precedes a data field that defines the general category or intended
use of the data that follows.

     DoD recognized unique identification equivalent means a unique
identification method that is in commercial use and has been recognized by DoD.
All DoD recognized unique identification equivalents are listed at
http://www.acq.osd.mil/dpap/UID/equivalents.html.

     DoD unique item identification means a system of marking items delivered to
DoD with unique item identifiers that have machine-readable data elements to
distinguish an item from all other like and unlike items. For items that are
serialized within the enterprise identifier, the unique item identifier shall
include the data elements of the enterprise identifier and a unique serial
number. For items that are serialized within the part, lot, or batch number
within the enterprise identifier, the unique item identifier shall include the
data elements of the enterprise identifier; the original part, lot, or batch
number; and the serial number.

     Enterprise means the entity (e.g., a manufacturer or vendor) responsible
for assigning unique item identifiers to items.

     Enterprise identifier means a code that is uniquely assigned to an
enterprise by an issuing agency.

     Governments unit acquisition cost means

          (1) For fixed-price type line, subline, or exhibit line items, the
unit price identified in the contract at the time of delivery;

          (2) For cost-type or undefinitized line, subline, or exhibit line
items, the Contractors estimated fully burdened unit cost to the Government at
the time of delivery; and

          (3) For items produced under a time-and-materials contract, the
Contractors estimated fully burdened unit cost to the Government at the time of
delivery.

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 26 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

     Issuing agency means an organization responsible for assigning a
non-repeatable identifier to an enterprise (i.e., Dun & Bradstreets Data
Universal Numbering System (DUNS) Number, Uniform Code Council (UCC) /EAN
International (EAN) Company Prefix, or Defense Logistics Information System
(DLIS) Commercial and Government Entity (CAGE) Code).

     Issuing agency code means a code that designates the registration (or
controlling) authority for the enterprise identifier.

     Item means a single hardware article or a single unit formed by a grouping
of subassemblies, components, or constituent parts.

     Lot or batch number means an identifying number assigned by the enterprise
to a designated group of items, usually referred to as either a lot or a batch,
all of which were manufactured under identical conditions.

     Machine-readable means an automatic identification technology media, such
as bar codes, contact memory buttons, radio frequency identification, or optical
memory cards.

     Original part number means a combination of numbers or letters assigned by
the enterprise at item creation to a class of items with the same form, fit,
function, and interface.

     Parent item means the item assembly, intermediate component, or subassembly
that has an embedded item with a unique item identifier or DoD recognized unique
identification equivalent.

     Serial number within the enterprise identifier means a combination of
numbers, letters, or symbols assigned by the enterprise to an item that provides
for the differentiation of that item from any other like and unlike item and is
never used again within the enterprise.

     Serial number within the part, lot, or batch number means a combination of
numbers or letters assigned by the enterprise to an item that provides for the
differentiation of that item from any other like item within a part, lot, or
batch number assignment.

     Serialization within the enterprise identifier means each item produced is
assigned a serial number that is unique among all the tangible items produced by
the enterprise and is never used again. The enterprise is responsible for
ensuring unique serialization within the enterprise identifier.

     Serialization within the part, lot, or batch number means each item of a
particular part, lot, or batch number is assigned a unique serial number within
that part, lot, or batch number assignment. The enterprise is responsible for
ensuring unique serialization within the part, lot, or batch number within the
enterprise identifier.

     Unique item identifier means a set of data elements marked on items that is
globally unique and unambiguous.

     Unique item identifier type means a designator to indicate which method of
uniquely identifying a part has been used. The current list of accepted unique
item identifier types is maintained at
http://www.acq.osd.mil/dpap/UID/uid_types.html.

(b) The Contractor shall deliver all items under a contract line, subline, or
exhibit line item.

(c) DoD unique item identification or DoD recognized unique identification
equivalents.

     (1) The Contractor shall provide DoD unique item identification, or a DoD
recognized unique identification equivalent, for

          (i) All delivered items for which the Governments unit acquisition
cost is $5,000 or more; and

          (ii) The following items for which the Governments unit acquisition
cost is less than $5,000:

Contract Line, Subline, or

Exhibit Line    Item Number    Item Description

ALL ITEMS IDENTTIFIED IN ATTACHMENT 03

          (iii) Subassemblies, components, and parts embedded within delivered
items as specified in Attachment Number 03

     (2) The concatenated unique item identifier and the component data elements
of the DoD unique item identification or DoD recognized unique identification
equivalent shall not change over the life of the item.

     (3) Data syntax and semantics of DoD unique item identification and DoD
recognized unique identification equivalents. The Contractor shall ensure that

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 27 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

          (i) The encoded data elements (except issuing agency code) of the
unique item identifier are marked on the item using one of the following three
types of data qualifiers, as determined by the Contractor:

               (A) Data Identifiers (DIs) (Format 06) in accordance with ISO/IEC
International Standard 15418, Information Technology EAN/UCC Application
Identifiers and ANSI MH 10 Data Identifiers and ANSI MH 10 Data Identifiers and
Maintenance.

               (B) Application Identifiers (AIs) (Format 05), in accordance with
ISO/IEC International Standard 15418, Information Technology EAN/UCC Application
Identifiers and ANSI MH 10 Data Identifiers and ANSI MH 10 Data Identifiers and
Maintenance.

               (C) Text Element Identifiers (TEIs), in accordance with the DoD
collaborative solution DD format for use until the solution is approved by
ISO/IEC JTC1 SC 31. The DD format is described in Appendix D of the DoD Guide to
Uniquely Identifying Items, available at
http://www.acq.osd.mil/dpap/UID/guides.htm; and

          (ii) The encoded data elements of the unique item identifier conform
to ISO/IEC International Standard 15434, Information Technology Syntax for High
Capacity Automatic Data Capture Media.

     (4) DoD unique item identification and DoD recognized unique identification
equivalents.

          (i) The Contractor shall

               (A) Determine whether to serialize within the enterprise
identifier or serialize within the part, lot, or batch number; and

               (B) Place the data elements of the unique item identifier
(enterprise identifier; serial number; and for serialization within the part,
lot, or batch number only; original part, lot, or batch number) on items
requiring marking by paragraph (c)(1) of this clause, based on the criteria
provided in the version of MIL-STD-130, Identification Marking of U.S. Military
Property, cited in the contract Schedule.

          (ii) The issuing agency code

               (A) Shall not be placed on the item; and

               (B) Shall be derived from the data qualifier for the enterprise
identifier.

(d) For each item that requires unique item identification under paragraph
(c)(1)(i) or (ii) of this clause, in addition to the information provided as
part of the Material Inspection and Receiving Report specified elsewhere in this
contract, the Contractor shall report at the time of delivery, either as part
of, or associated with, the Material Inspection and Receiving Report, the
following information:

     (1) Concatenated unique item identifier; or DoD recognized unique
identification equivalent.

     (2) Unique item identifier type.

     (3) Issuing agency code (if concatenated unique item identifier is used).

     (4) Enterprise identifier (if concatenated unique item identifier is used).

     (5) Original part number.

     (6) Lot or batch number.

     (7) Current part number (if not the same as the original part number).

     (8) Current part number effective date.

     (9) Serial number.

     (10) Governments unit acquisition cost.

(e) For embedded DoD serially managed subassemblies, components, and parts that
require unique item identification under paragraph (c)(1)(iii) of this clause,
the Contractor shall report at the time of delivery, either as part of, or
associated with the Material Inspection and Receiving Report specified elsewhere
in this contract, the following information:

     (1) Concatenated unique item identifier or DoD recognized unique
identification equivalent of the parent item delivered under a contract line,
subline, or exhibit line item that contains the embedded subassembly, component,
or part.

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 28 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

     (2) Concatenated unique item identifier or DoD recognized unique
identification equivalent of the embedded subassembly, component, or part.

     (3) Unique item identifier type.**

     (4) Issuing agency code (if concatenated unique item identifier is used).**

     (5) Enterprise identifier (if concatenated unique item identifier is
used).**

     (6) Original part number.**

     (7) Lot or batch number.**

     (8) Current part number (if not the same as the original part number.**

     (9) Current part number effective date.**

     (10) Serial number.**

     (11) Unit of measure.

     (12) Description.

** Once per item.

(f) The Contractor shall submit the information required by paragraphs (d) and
(e) of this clause in accordance with the data submission procedures at
http://www.acq.osd.mil/dpap/UID/DataSubmission.htm.

(g) Subcontracts. If paragraph (c)(1) of this clause applies, the Contractor
shall include this clause, including this paragraph (g), in all subcontracts
issued under this contract.

(End of clause)                                

 

 

 

 

 

 

 

 

F-9

 

52.6205

 

DELIVERY

 

JUN/1984

 

1. Deliveries will be made in accordance with the schedule of requirements set
forth in each Delivery Order. Since each Delivery Order may cover the monthly
quantities required for one or more months, it is understood and agreed that
Delivery Orders shall be issued a minimum of (TO BE NEGOTIATED PER DELIVERY
ORDER(TBN)) calendar days in advance of the month that the first monthly
quantity in any Delivery Order is due for delivery, except at least (TO BE
NEGOTIATED PER DELIVERY ORDER(TBN)) calendar days for first production
deliveries as indicated in paragraph 3.(a) below.

          2. Shipment of production quantities shall start when indicated in
Delivery Order and shall continue monthly thereafter as requested by the
Contracting Officer in the Delivery Order. The cumulative monthly quantities to
be so delivered shall not be less than (TO BE NEGOTIATED PER DELIVERY ORDER
(TBN)) nor more than (TO BE NEGOTIATED PER DELIVERY ORDER(TBN)). If the maximum
scheduled quantities are not called for, the monthly schedule for the
undelivered balance shall be based on the same minimum and maximum monthly
quantities or ratios.

          3. (a) First Article (Preproduction) Samples are required 90 calendar
days after effective date of contract/delivery order for ENHANCED OR MODIFIED
VERSIONS OF HARDWARE and first production deliveries shall not be required until
at least 30 calendar days after effective date of contract (for basic contract);
thereafter, Delivery Orders may be issued a minimum of (TO BE NEGOTIATED PER
DELIVERY ORDER (TBN)) calendar days in advance of the month that the first
monthly quantity in that Delivery Order is due for delivery.

              (b) First Article samples will be required only once during life
of the contract/delivery order for ENHANCED OR MODIFIED VERSIONS OF HARDWARE
(prior to delivery of initial production quantity) and shall not be required for
any subsequent Delivery Orders which may be issued, unless contractor proposes
to make changes to design of approved First Article samples; in which case, the
Government will have the right to require additional samples for test and
approval prior to introduction of proposed design changes into production.

              (c) If First Article sample(s) requirement is waived for a
particular item, the First Production deliveries can be required a minimum of 30
calendar days after effective date of the first Delivery Order.

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 29 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

 

 

 

 

 

 

 

 

Regulatory Cite

 

Title

 

Date

             

 

 

 

 

 

 

 

G-1

 

 

 

*** THIS REFERENCE (GS7055) IS NO LONGER VALID ***

 

 

 

 

 

 

 

 

 

G-2

 

52.7027

 

PLACE OF PERFORMANCE AND SHIPPING POINT

 

DEC/1987

1. The work called for herein will be performed by the contractor at the
following location(s):

 

 

 

 

 

Location of Final Manufacture:

 

COMTECH MOBILE DATACOM CORPORATIONS,20430 CENTURY BLVD, GERMANTOWN, MD EF DATA
MANUFACTURING PLAN: 2114 W 7TH STREET, TEMPE ARIZONA

 

 

 

(City, County, State)


 

 

 

 

 

Packaging and Packing:

 

TEMPE AZ

 

 

 

(City, County, State)


 

 

 

 

 

Shipping Point (at or near):

 

2114 w. 7TH STREET, TEMPE AZ 85281

 

 

 

(Street Address, City, State, Zip Code)


 

 

 

 

 

Producing facilities:

 

COMTECH MOBILE DATACOM CORPORATIONS,20430 CENTURY
BLVD, GERMANTOWN, MD EF DATA MANUFACTURING PLAN: 2114
W 7TH STREET, TEMPE ARIZONA
(Owner, Street Address, City, State, Zip Code)


 

 

 

 

 

Operator:

 

COMTECH MOBILE DATACOM CORPORATIONS,20430 CENTURY BLVD,
GERMANTOWN, MD EF DATA MANUFACTURING PLAN: 2114 w 7TH STREET,
TEMPE ARIZONA

 

(Operator, Street Address, City, State, Zip Code)

Contractor’s office which will receive payment, supervise and administer the
contract:

 

 

 

 

20430 CENTURY BLVD, GERMANTOWN, MD

 

 

(Street Address, City, State)

 

          2. Contractor’s address on the face page of the contract will be
considered as the location of any of the above elements which are not completed
to indicate a different address.

          3. UNCLASSIFIED CONTRACTS. Unless the prior written approval of the
Procuring Contracting Officer (PCO) is obtained, the contractor shall not change
the specified place of manufacture, packaging and packing, shipping point and/or
producing facilities. Additionally, if such a change is made, the Government
shall have the right to deduct from the contract price any increased costs
(shipping, administration, etc.) which the Government may incur as a result of
the change as well as any savings (labor costs, etc.) that the Government may be
entitled to under the Changes clause.

          4. CLASSIFIED CONTRACTS AND ANY CONTRACT THE PERFORMANCE OF WHICH WILL
REQUIRE ACCESS TO CLASSIFIED INFORMATION OR MATERIAL. Unless the written
approval of the Contracting Officer is obtained in advance, performance under
this contract may not be carried on in any plant or factory other than that
specified in paragraph 1 of this clause.

 

 

 

 

 

 

 

 

G-3

 

52.7050

 

ADMINISTRATIVE DATA/INSTRUCTIONS TO PAYING OFFICE

 

MAR/1999

 

          Project Designation:      -1-     

          Initiating Activity:      -2-     
          (Item/Project Manager)

          Controlled Item Report Requirements:       -3-     

          Invoice Address:      -4-     

          INSTRUCTIONS TO PAYING OFFICE:

          a. The Purchasing Office representative is:

                    Name: Kevin King

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 30 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

               Organization Code: AMSEL-AC-CA-RT-L

               Telephone Area Code and No.: (732)532-0968

               DSN/Autovon No.: 992-0968

          b. Payment will be made by the office designated in Block 12 of
Standard Form 26, Block 25 of Standard Form 33, Block 15 of DD Form 1155, or
Block 18a of Standard Form 1449. In the case of cost reimbursement type
contracts, vouchers should be submitted directly to the cognizant Defense
Contract Audit Agency (DCAA). Upon request, the Administrative Contracting
Officer (ACO) will furnish the address of the cognizant DCAA. For other type
contracts, the invoice should be forwarded directly to the designated paying
office.

          c. See FAR 52.232-33, Mandatory Information for Electronic Funds
Transfer Payment. If payment is not available via electronic transfer then
payment to the contractor shall be mailed to the following address (if other
than the address shown on SF-26, SF-33 or DD Form 1155):

               Name:      -9-     

               Address:      -10-     
               (City, State, Zip Code)

               UNIT OF PURCHASE: Due to automation, when shipping or billing for
the item(s) under this contract, the unit of purchase set forth in the Schedule,
Section B, for each item must be used; e.g., if the quantity column indicates
‘144’ for the item and the unit of purchase column indicates ‘ea’, the system
will reject shipping and billing documents which indicate ‘1 gross’.

               NOTE TO PAYING OFFICE: To properly match disbursements with their
corresponding receiving/acceptance document, the paying office shall ensure that
the invoice/voucher is disbursed from only those accounting classification
reference numbers (ACRNs) and their corresponding subline item numbers (SLINs)
indicated on the invoice/voucher, acceptance statement or receiving report.

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 31 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

SECTION H - SPECIAL CONTRACT REQUIREMENTS

 

 

 

 

 

 

 

 

 

Regulatory Cite

 

Title

 

Date

H-1

 

252.204-7003

 

CONTROL OF GOVERNMENT PERSONNEL WORK PRODUCT

 

APR/1992

 

 

 

 

 

 

 

H-2

 

52.6110

 

MANDATORY USE OF CONTRACTOR TO GOVERNMENT ELECTRONIC MAIL

 

FEB/2007

(a) Unless exempted by the Contracting Officer in writing, communications after
contract award shall be transmitted via electronic mail (e-mail). This shall
include all communication between the Government and the contractor except
Contract Awards, Contract Modifications, Proposals, Independent Government Cost
Estimates, Government Evaluations of Contractor Proposals, Procurement Sensitive
Information, Classified Information and Proprietary Information. A return
receipt will be used by the sender as proof of the successful delivery of the
message and any attachments.

(b) Contract Awards, Contract Modifications, Proposals, Independent Government
Cost Estimates, Government Evaluations of Contractor Proposals, Procurement
Sensitive Information, Classified Information and Proprietary Information shall
be transmitted via the government’s secure Interactive Business Opportunities
Page (IBOP) at https://abop.monmouth.army.mil/. This web application will
facilitate the viewing of all documents by the Contracting Officer, Contract
Specialist, etc. Specific IBOP proposal submission guidelines are at:
https://abop.monmouth.army.mil/home.nsf/Proposal+Alert?readform.

(c) The format for all communication shall be compatible with the following:

 

 

 

Microsoft Office

 

Adobe Acrobat Reader

(d) When submitting documents via the IBOP, files larger than 5 megabytes may
utilize compression software, such as Zip Compression/Inflation (WinZip) or File
Transfer Protocol. As an alternate means of data transmission, items can be put
on a CD-ROM and mailed with the Contracting Officer’s approval.

(e) The following examples include, but are not limited to, the types of
communication that shall be transmitted via e-mail:

 

 

 

Routine Letters

 

Requests for Proposals under the contract

 

Price Issues (except contractor pricing data)

 

Contract Data Requirements List Submittals

 

Contract Data Requirements List Comments

 

Approvals/Disapprovals by the Government

 

Technical Evaluations of Contract Items

 

Clarifications

 

Configuration Control

 

Drawings (not to exceed 10 megabyte)

 

Revised Shipping Instructions

 

Change Order Directions

(f) In order to be contractually binding, all Government communications must be
sent from the Contracting Officer’s e-mail address and contain the Contracting
Officer’s signature block. The contractor shall designate the personnel with
signature authority who can contractually bind the contractor. All binding
contractor communication shall be sent from this contractor e-mail address.

(g) The Government reserves the right to upgrade to more advanced commercial
software applications at any time during the life of the contract.

(h) Upon award, the Contractor shall provide the Contracting Officer with a list
of e-mail addresses for all administrative and technical personnel assigned to
this contract. If known, the contractor shall also furnish the e-mail addresses
of the Administrative Contracting Officer, DFAS and DCAA cognizant personnel.
Upon receipt of the contract, all recipients are required to forward their
e-mail address, name, title, office symbol, contract number, telephone number
and fax number to the Contracting Officer’s e-mail address listed below:

 

 

 

The Contracting Officer’s e-mail address is:
WILLIAM.APPLEGATE@MAIL1.MONMOUTH.ARMY.MIL

 

The Contract Specialist’s e-mail address is: KEVIN.KING@MAIL1.MONMOUTH.ARMY.MIL

 

The Technical Point of Contact’s e-mail address is:
THOMAS.DENNISTON@MAIL1.MONMOUTH.ARMY.MIL

(End of clause)

--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 32 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

 

 

 

 

 

 

H-3

 

52.6115

 

MATERIAL INSPECTION AND RECEIVING REPORTS (DD FORM 250) APPENDIX F

 

DFARS

 

JUN/2005

          (a) Addresses required for special distribution in accordance with
Table 2 and additional distribution requirements not covered by DOD FARS
Appendix F, Tables 1 and 2 are as follows:

 

 

 

 

 

ADDRESS

 

NO. OF COPIES

 

 

 

 

 

Commander,

 

1

 

US Army C-E LCMC,

 

 

 

ATTN:SFAE-C3T-FBC-BFT

 

 

 

Fort Monmouth, NJ 07703-5000

 

 

 

 

 

 

 

Commander,

 

1

 

US Army C-E LCMC,

 

 

 

ATTN:-AMSEL-AC-CB-RT-K

 

 

 

Fort Monmouth, NJ 07703-5000

 

 

 

 

 

 

 

Commander,

 

1

 

US Army C-E LCMC,

 

 

 

ATTN: AMSEL- AC-CS-FG(ALE)

 

 

 

Fort Monmouth, NJ 07703-5000

 

 

          (b) These special distribution instructions shall be included in any
subcontract hereunder where the items produced by the subcontractor are to be
shipped directly to the Government.

PROCEDURAL NOTE: In accordance with FAR 32.905(c), Authorization to pay. All
invoice payments, with the exception of interim payments on cost-reimbursement
contracts for services, must be supported by a receiving report or any other
Government documentation authorizing payment (e.g., Government certified
voucher). The agency receiving official should forward the receiving report or
other Government documentation to the designated payment office by the 5th
working day after Government acceptance or approval, unless other arrangements
have been made. This period of time does not extend the due dates prescribed in
this section. Acceptance should be completed as expeditiously as possible. The
receiving report or other Government documentation authorizing payment must, as
a minimum, include the following:

 

 

 

 

 

 

(1) Contract number or other authorization for supplies delivered or services
performed.

 

 

 

 

 

(2) Description of supplies delivered or services performed.

 

 

 

 

 

(3) Quantities of supplies received and accepted or services performed, if
applicable.

 

 

 

 

 

(4) Date supplies delivered or services performed.

 

 

 

 

 

(5) Date that the designated Government official--

 

 

 

 

 

 

(i) Accepted the supplies or services; or

 

 

 

 

 

 

(ii) Approved the progress payment request, if the request is being made under
the clause at 52.232-5
<http://farsite.hill.af.mil/reghtml/regs/far2afmcfars/fardfars/far/52 232.htm>,
Payments Under Fixed-Price Construction Contracts, or the clause at 52.232-10
<http://farsite.hill.af.mil/reghtml/regs/far2afmcfars/fardfars/far/52 232.htm>,
Payments Under Fixed-Price Architect - Engineer Contracts).

 

 

 

 

 

(6) Signature, printed name, title, mailing address, and telephone number of the
designated Government official responsible for acceptance or approval functions.

The Department of Defense Activity Address Code (DODAAC) may be used in lieu of
the mailing address. E-mail addresses, if possible, shall be added to facilitate
communication and the Contractor’s Tax Identification Number (TIN) should also
be included on the respective invoices for tracking purposes.

DFAS (Payment Office) WILL RETURN TO SENDER ANY RECEIVING REPORTS (INCLUDING DD
FORM 250) WHICH DO NOT CONTAIN THE REQUIRED INFORMATION.

 

 

 

 

 

 

 

H-4

 

52.245-5

 

GOVERNMENT PROPERTY (COST-REIMBURSEMENT, TIME-AND-MATERIAL, OR LABOR-HOURS
CONTRACTS) (JAN 1986) (DEV) AND ALTERNATE I (JUL 1985)

 

JAN/1986

CLASS DEVIATION (7/13/99) AND ALT I

 

 

 

 

(a)

Government-furnished property. (1) The term “Contractor’s managerial personnel,”
as used in paragraph (g) of this clause, means any of the Contractor’s
directors, officers, managers,


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 33 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

 

 

superintendents, or equivalent representatives who have supervision or direction
of—

 

 

 

 

 

 

(i) All or substantially all of the Contractor’s business;

 

 

 

 

 

 

 

(ii) All or substantially all of the Contractor’s operation at any one plant, or
separate location at which the contract is being performed; or

 

 

 

 

 

 

 

(iii) A separate and complete major industrial operation connected with
performing this contract.

 

 

 

 

 

 

(2) The Government shall deliver to the Contractor, for use in connection with
and under the terms of this contract, the Government-furnished property
described in the Schedule or specifications, together with such related data and
information as the Contractor may request and as may be reasonably required for
the intended use of the property (hereinafter referred to as
“Government-furnished property”).

 

 

 

 

 

(3) The delivery or performance dates for this contract are based upon the
expectation that Government-furnished property suitable for use will be
delivered to the Contractor at the times stated in the Schedule or, if not so
stated, in sufficient time to enable the Contractor to meet the contract’s
delivery or performance dates.

 

 

 

 

 

(4) If Government-furnished property is received by the Contractor in a
condition not suitable for the intended use, the Contractor shall, upon receipt,
notify the Contracting Officer, detailing the facts, and, as directed by the
Contracting Officer and at Government expense, either effect repairs or
modification or return or otherwise dispose of the property. After completing
the directed action and upon written request of the Contractor, the Contracting
Officer shall make an equitable adjustment as provided in paragraph (h) of this
clause.

 

 

 

 

 

(5) If Government-furnished property is not delivered to the Contractor by the
required time or times, the Contracting Officer shall, upon the Contractor’s
timely written request, make a determination of the delay, if any, caused the
Contractor and shall make an equitable adjustment in accordance with paragraph
(h) of this clause.

 

 

 

 

(b)

Changes in Government-furnished property. (1) The Contracting Officer may, by
written notice, (i) decrease the Government-furnished property provided or to be
provided under this contract or (ii) substitute other Government-furnished
property for the property to be provided by the Government or to be acquired by
the Contractor for the Government under this contract. The Contractor shall
promptly take such action as the Contracting Officer may direct regarding the
removal, shipment, or disposal of the property covered by this notice.

 

 

 

 

 

(2) Upon the Contractor’s written request, the Contracting Officer shall make an
equitable adjustment to the contract in accordance with paragraph(h) of this
clause, if the Government has agreed in the Schedule to make such property
available for performing this contract and there is any—

 

 

 

 

 

 

(i) Decrease or substitution in this property pursuant to subparagraph (b)(1)
above; or

 

 

 

 

 

 

 

(ii) Withdrawal of authority to use property, if provided under any other
contract or lease.

 

 

 

 

 

(c)

Title. (1) The Government shall retain title to all Government-furnished
property.

 

 

 

 

 

(2) All Government-furnished property and all property acquired by the
Contractor, title to which vests in the Government under this paragraph
(collectively referred to as “Government property”), are subject to the
provisions of this clause. Title to Government property shall not be affected by
its incorporation into or attachment to any property not owned by the
Government, nor shall Government property become a fixture or lose its identity
as personal property by being attached to any real property.

 

 

 

 

 

(3) Title to all property purchased by the Contractor for which the Contractor
is entitled to be reimbursed as a direct item of cost under this contract and
that, under the provisions of this contract is to vest in the Government, shall
pass to and vest in the Government upon the vendor’s delivery of such property.
Title to all other property, the cost of which is to be reimbursed to the
Contractor under this contract and that under the provisions


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 34 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

 

 

 

 

 

 

of this contract is to vest in the Government, shall pass to and vest in the
Government upon —

 

 

 

 

 

 

(i) Issuance of the property for use in contract performance;

 

 

 

 

 

 

 

(ii) Commencement of processing of the property or its use in contract
performance; or

 

 

 

 

 

 

 

(iii) Reimbursement of the cost of the property by the Government, whichever
occurs first.

 

 

 

 

 

 

(4) Title to equipment (and other tangible personal property) purchased with
funds available for research and having an acquisition cost of less than $5,000
shall vest in the Contractor upon acquisition or as soon thereafter as feasible;
provided, that the Contractor obtained the Contracting Officer’s approval before
each acquisition. Title to equipment purchased with funds available for research
and having an acquisition cost of $5,000 or more shall vest as set forth in the
contract. If title to equipment vests in the Contractor under this subparagraph
c)(4), the Contractor agrees that no charge will be made to the Government for
any depreciation, amortization, or use under any existing or future Government
contract or subcontract thereunder. The Contractor shall furnish the Contracting
Officer a list of all equipment to which title is vested in the Contractor under
this subparagraph (c)(4) within 10 days following the end of the calendar
quarter during which it was received.

 

 

 

 

 

(5) Vesting title under this paragraph (c) is subject to civil rights
legislation, 42 U.S.C.2000d. Before title is vested and by signing this
contract, the Contractor accepts and agrees that —

 

 

 

 

 

 

No person in the United States shall, on the ground of race, color, or national
origin, be excluded from participation in, be denied the benefits of, or be
otherwise subjected to discrimination under this contemplated financial
assistance (title to equipment).

 

 

 

 

 

(d)

Use of Government property. The Government property shall be used only for
performing this contract, unless otherwise provided in this contract or approved
by the Contracting Officer.

 

 

 

 

(e)

Property administration. (1) The Contractor shall be responsible and accountable
for all Government property provided under the contract and shall comply with
Federal Acquisition Regulation (FAR) Subpart 45.5, as in effect on the date of
this contract.

 

 

 

 

 

(2) The Contractor shall establish and maintain a program for the use,
maintenance, repair, protection, and preservation of Government property in
accordance with sound business practice and the applicable provisions of FAR
Subpart 45.5.

 

 

 

 

 

(3) If damage occurs to Government property, the risk of which has been assumed
by the Government under this contract, the Government shall replace the items or
the Contractor shall make such repairs as the Government directs. However, if
the Contractor cannot effect such repairs within the time required, the
Contractor shall dispose of the property as directed by the Contracting Officer.
When any property for which the Government is responsible is replaced or
repaired, the Contracting Officer shall make an equitable adjustment in
accordance with paragraph (h) of this clause.

 

 

 

 

(f)

Access. The Government and all its designees shall have access at all reasonable
times to the premises in which any Government property is located for the
purpose of inspecting the Government property.

 

 

 

 

(g)

Limited risk of loss. (1) The Contractor shall not be liable for loss or
destruction of, or damage to, the Government property provided under this
contract or for expenses incidental to such loss, destruction, or damage, except
as provided in subparagraphs (2) and (3) below.

 

 

 

 

 

(2) The Contractor shall be responsible for loss or destruction of, or damage
to, the Government property provided under this contract (including expenses
incidental to such loss, destruction, or damage)—

 

 

 

 

 

 

(i) That results from a risk expressly required to be insured under this
contract, but only to the extent of the insurance required to be purchased and
maintained or to the extent of insurance actually purchased and maintained,
whichever is greater;


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 35 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

 

 

 

 

 

(ii) That results from a risk that is in fact covered by insurance or for which
the Contractor is otherwise reimbursed, but only to the extent of such insurance
or reimbursement;

 

 

 

 

 

 

 

(iii) For which the Contractor is otherwise responsible under the express terms
of this contract;

 

 

 

 

 

 

 

(iv) That results from willful misconduct or lack of good faith on the part of
the Contractor’s managerial personnel; or

 

 

 

 

 

 

 

(v) That results from a failure on the part of the Contractor, due to willful
misconduct or lack of good faith on the part of the Contractor’s managerial
personnel, to establish and administer a program or system for the control, use,
protection, preservation, maintenance, and repair of Government property as
required by paragraph (e) of this clause.

 

 

 

 

 

 

(3)(i) If the Contractor fails to act as provided by subdivision (g)(2)(v)
above, after being notified (by certified mail addressed to one of the
Contractor’s managerial personnel) of the Government’s disapproval, withdrawal
of approval, or nonacceptance of the system or program, it shall be conclusively
presumed that such failure was due to willful misconduct or lack of good faith
on the part of the Contractor’s managerial personnel.

 

 

 

 

 

 

(ii) In such event, any loss or destruction of, or damage to, the Government
property shall be presumed to have resulted from such failure unless the
Contractor can establish by clear and convincing evidence that such loss,
destruction, or damage—

 

 

 

 

 

 

 

 

(A) Did not result from the Contractor’s failure to maintain an approved program
or system; or

 

 

 

 

 

 

 

 

 

(B) Occurred while an approved program or system was maintained by the
Contractor.

 

 

 

 

 

 

 

(4) If the Contractor transfers Government property to the possession and
control of a subcontractor, the transfer shall not affect the liability of the
Contractor for loss or destruction of, or damage to, the property as set forth
above. However, the Contractor shall require the subcontractor to assume the
risk of, and be responsible for, any loss or destruction of, or damage to, the
property while in the subcontractor’s possession or control, except to the
extent that the subcontract, with the advance approval of the Contracting
Officer, relieves the subcontractor from such liability. In the absence of such
approval, the subcontract shall contain appropriate provisions requiring the
return of all Government property in as good condition as when received, except
for reasonable wear and tear or for its use in accordance with the provisions of
the prime contract.

 

 

 

 

 

(5) [The contractor shall notify the contracting officer u]pon loss or
destruction of, or damage to, government property provided under this contract,
[with the exception of low value property for which loss, damage, or destruction
is reported at contract termination, completion, or when needed for continued
contract performance. T]he Contractor shall take all reasonable action to
protect the Government property from further damage, separate the damaged and
undamaged Government property, put all the affected Government property in the
best possible order, and furnish to the Contracting Officer a statement of —

 

 

 

 

 

 

(i) The lost, destroyed, or damaged Government property;

 

 

 

 

 

 

 

(ii) The time and origin of the loss, destruction, or damage;

 

 

 

 

 

 

 

(iii) All known interests in commingled property of which the Government
property is a part; and

 

 

 

 

 

 

 

(iv) The insurance, if any, covering any part of or interest in such commingled
property.

 

 

 

 

 

 

(6) The Contractor shall repair, renovate, and take such other action with
respect to damaged Government property as the Contracting Officer directs. If
the Government property is destroyed or damaged beyond practical repair, or is
damaged and so commingled or combined with property of others (including the
Contractor’s) that separation is impractical, the Contractor may, with the
approval of and subject to any conditions imposed by the Contracting Officer,
sell such property for the account of the Government. Such sales may be made in
order to minimize the loss to the Government,


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 36 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

 

 

to permit the resumption of business, or to accomplish a similar purpose. The
Contractor shall be entitled to an equitable adjustment in the contract price
for the expenditures made in performing the obligations under this subparagraph
(g)(6) in accordance with paragraph (h) of this clause. However, the Government
may directly reimburse the loss and salvage organization for any of their
charges. The Contracting Officer shall give due regard to the Contractor’s
liability under this paragraph (g) when making any such equitable adjustment.

 

 

 

 

 

(7) The Contractor shall not be reimbursed for, and shall not include as an item
of overhead, the cost of insurance or of any reserve covering risk of loss or
destruction of, or damage to, Government property, except to the extent that the
Government may have expressly required the Contractor to carry such insurance
under another provision of this contract.

 

 

 

 

 

(8) In the event the Contractor is reimbursed or otherwise compensated for any
loss or destruction of, or damage to, Government property, the Contractor shall
use the proceeds to repair, renovate, or replace the lost, destroyed, or damaged
Government property or shall otherwise credit the proceeds to, or equitably
reimburse, the Government, as directed by the Contracting Officer.

 

 

 

 

 

(9) The Contractor shall do nothing to prejudice the Government’s rights to
recover against third parties for any loss or destruction of, or damage to,
Government property. Upon the request of the Contracting Officer, the Contractor
shall, at the Government’s expense, furnish to the Government all reasonable
assistance and cooperation (including the prosecution of suit and the execution
of instruments of assignment in favor of the Government) in obtaining recovery.
In addition, where a subcontractor has not been relieved from liability for any
loss or destruction of, or damage to, Government property, the Contractor shall
enforce for the benefit of the Government the liability of the subcontractor for
such loss, destruction, or damage.

 

 

 

 

(h)

Equitable adjustment. When this clause specifies an equitable adjustment, it
shall be made to any affected contract provision in accordance with the
procedures of the Changes clause. When appropriate, the Contracting Officer may
initiate an equitable adjustment in favor of the Government. The right to an
equitable adjustment shall be the Contractor’s exclusive remedy. The Government
shall not be liable to suit for breach of contract for —

 

 

 

 

 

(1) Any delay in delivery of Government-furnished property;

 

 

 

 

 

(2) Delivery of Government-furnished property in a condition not suitable for
its intended use;

 

 

 

 

 

(3) A decrease in or substitution of Government-furnished property; or

 

 

 

 

 

(4) Failure to repair or replace Government property for which the Government is
responsible.

 

 

 

 

(i)

Final accounting and disposition of Government property.

 

 

 

 

 

Upon completing this contract, or at such earlier dates as may be fixed by the
Contracting Officer, the Contractor shall submit, in a form acceptable to the
Contracting, Officer inventory schedules covering all items of Government
property not consumed in performing this contract or delivered to the
Government. The Contractor shall prepare for shipment, deliver f.o.b. origin, or
dispose of the Government property as may be directed or authorized by the
Contracting Officer. The net proceeds of any such disposal shall be credited to
the cost of the work covered by this contract or paid to the Government as
directed by the Contracting Officer. The foregoing provisions shall apply to
scrap from Government property; provided, however, that the Contracting Officer
may authorize or direct the Contractor to omit from such inventory schedules any
scrap consisting of faulty castings or forgings or of cutting and processing
waste, such as chips, cuttings, borings, turnings, short ends, circles,
trimmings, clippings, and remnants, and to dispose of such scrap in accordance
with the Contractor’s normal practice and account for it as a part of general
overhead or other reimbursable costs in accordance with the Contractor’s
established accounting procedures.

 

 

 

 

(j)

Abandonment and restoration of Contractor premises. Unless otherwise provided
herein, the Government—

 

 

 

 

 

(1) May abandon any Government property in place, at which time all obligations
of the Government regarding such abandoned property shall cease; and


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 37 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

 

 

(2) Has no obligation to restore or rehabilitate the Contractor’s premises under
any circumstances (e.g., abandonment, disposition upon completion of need, or
contract completion). However, if the Government-furnished property (listed in
the Schedule or specifications) is withdrawn or is unsuitable for the intended
use, or if other Government property is substituted, then the equitable
adjustment under paragraph (h) of this clause may properly include restoration
or rehabilitation costs.

 

 

 

 

(k)

Communications. All communications under this clause shall be in writing.

 

 

 

 

(l)

Overseas contracts. If this contract is to be performed outside the United
States of America, its territories, or possessions, the words “Government” and
“Government-furnished” (wherever they appear in this clause) shall be construed
as “United States Government” and “United States Government-furnished,”
respectively.

(End of clause)

 

 

 

 

 

 

 

H-5

 

52.245-5 (DEV)

 

GOVERNMENT PROPERTY (COST-REIMBURSEMENT, TIME-AND-MATERIAL, OR LABOR-HOUR
CONTRACTS)(MAY2004) (DEV) (REFERENCE CLASS DEVIATION, DAR TRACKING NUMBER
99-O0008)(JUL 99)

 

MAY/2004


 

 

 

 

(a) Government-furnished property.

 

 

 

 

(1) The term “Contractors managerial personnel,” as used in paragraph (g) of
this clause, means any of the Contractors directors, officers, managers,
superintendents, or equivalent representatives who have supervision or direction
of —

 

 

 

 

 

 

(i) All or substantially all of the Contractors business;

 

 

 

 

 

 

 

(ii) All or substantially all of the Contractors operation at any one plant, or
separate location at which the contract is being performed; or

 

 

 

 

 

 

 

(iii) A separate and complete major industrial operation connected with
performing this contract.

 

 

 

 

 

 

(2) The Government shall deliver to the Contractor, for use in connection with
and under the terms of this contract, the Government-furnished property
described in the Schedule or specifications, together with such related data and
information as the Contractor may request and as may be reasonably required for
the intended use of the property (hereinafter referred to as
“Government-furnished property”).

 

 

 

 

 

(3) The delivery or performance dates for this contract are based upon the
expectation that Government-furnished property suitable for use will be
delivered to the Contractor at the times stated in the Schedule or, if not so
stated, in sufficient time to enable the Contractor to meet the contracts
delivery or performance dates.

 

 

 

 

 

(4) If Government-furnished property is received by the Contractor in a
condition not suitable for the intended use, the Contractor shall, upon receipt,
notify the Contracting Officer, detailing the facts, and, as directed by the
Contracting Officer and at Government expense, either effect repairs or
modification or return or otherwise dispose of the property. After completing
the directed action and upon written request of the Contractor, the Contracting
Officer shall make an equitable adjustment as provided in paragraph (h) of this
clause.

 

 

 

 

 

(5) If Government-furnished property is not delivered to the Contractor by the
required time or times, the Contracting Officer shall, upon the Contractors
timely written request, make a determination of the delay, if any, caused the
Contractor and shall make an equitable adjustment in accordance with paragraph
(h) of this clause.

 

 

 

(b) Changes in Government-furnished property.

 

 

 

 

(1) The Contracting Officer may, by written notice,

 

 

 

 

 

 

(i) decrease the Government-furnished property provided or to be provided under
this contract or

 

 

 

 

 

 

 

(ii) substitute other Government-furnished property for the property to be
provided by the Government or to be acquired by the Contractor for the
Government under this contract.

 

 

 

 

 

 

 

The Contractor shall promptly take such action as the Contracting Officer may
direct regarding the removal, shipment, or disposal of the property covered by
this notice.

 

 

 

 

 

 

(2) Upon the Contractors written request, the Contracting Officer shall make an
equitable adjustment to the contract in accordance with paragraph (h) of this
clause, if the Government has agreed in the Schedule to make such property
available for performing this contract and there is any —

 

 

 

 

 

 

(i) Decrease or substitution in this property pursuant to subparagraph (b)(1)
above; or

 

 

 

 

 

 

 

(ii) Withdrawal of authority to use property, if provided under any other
contract or lease.

 

 

 

 

(c) Title.

 

 

 

 

(1) The Government shall retain title to all Government-furnished property.

 

 

 

 

(2) Title to all property purchased by the Contractor for which the Contractor
is entitled to be reimbursed as a direct item of cost under this contract shall
pass to and vest in the Government upon the vendors delivery of such property.

 

 

 

 

(3) Title to all other property, the cost of which is reimbursable to the
Contractor, shall pass to and vest in the Government upon —

 

 

 

 

 

 

(i) Issuance of the property for use in contract performance;

 

 

 

 

 

 

 

(ii) Commencement of processing of the property for use in contract performance;
or

 

 

 

 

 

 

 

(iii) Reimbursement of the cost of the property by the Government, whichever
occurs first.


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 38 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

 

 

 

 

(4) All Government-furnished property and all property acquired by the
Contractor, title to which vests in the Government under this paragraph
(collectively referred to as “Government property”), are subject to the
provisions of this clause. Title to Government property shall not be affected by
its incorporation into or attachment to any property not owned by the
Government, nor shall Government property become a fixture or lose its identity
as personal property by being attached to any real property.

 

 

 

(d) Use of Government property. The Government property shall be used only for
performing this contract, unless otherwise provided in this contract or approved
by the Contracting Officer.

 

(e) Property administration.

 

 

 

(1) The Contractor shall be responsible and accountable for all Government
property provided under the contract and shall comply with Federal Acquisition
Regulation (FAR) Subpart 45.5, as in effect on the date of this contract.

 

 

 

(2) The Contractor shall establish and maintain a program for the use,
maintenance, repair, protection, and preservation of Government property in
accordance with sound business practice and the applicable provisions of FAR
Subpart 45.5.

 

 

 

(3) If damage occurs to Government property, the risk of which has been assumed
by the Government under this contract, the Government shall replace the items or
the Contractor shall make such repairs as the Government directs. However, if
the Contractor cannot effect such repairs within the time required, the
Contractor shall dispose of the property as directed by the Contracting Officer.
When any property for which the Government is responsible is replaced or
repaired, the Contracting Officer shall make an equitable adjustment in
accordance with paragraph (h) of this clause.

 

 

(f) Access. The Government and all its designees shall have access at all
reasonable times to the premises in which any Government property is located for
the purpose of inspecting the Government property.

 

(g) Limited risk of loss.

 

 

(1) The Contractor shall not be liable for loss or destruction of, or damage to,
the Government property provided under this contract or for expenses incidental
to such loss, destruction, or damage, except as provided in subparagraphs (2)
and (3) below.

 

 

 

(2) The Contractor shall be responsible for loss or destruction of, or damage
to, the Government property provided under this contract (including expenses
incidental to such loss, destruction, or damage) —

 

 

 

 

 

(i) That results from a risk expressly required to be insured under this
contract, but only to the extent of the insurance required to be purchased and
maintained or to the extent of insurance actually purchased and maintained,
whichever is greater;

 

 

 

 

 

 

 

(ii) That results from a risk that is in fact covered by insurance or for which
the Contractor is otherwise reimbursed, but only to the extent of such insurance
or reimbursement;

 

 

 

 

 

 

 

(iii) For which the Contractor is otherwise responsible under the express terms
of this contract;

 

 

 

 

 

 

 

(iv) That results from willful misconduct or lack of good faith on the part of
the Contractors managerial personnel; or

 

 

 

 

 

 

 

(v) That results from a failure on the part of the Contractor, due to willful
misconduct or lack of good faith on the part of the Contractors managerial
personnel, to establish and administer a program or system for the control, use,
protection, preservation, maintenance, and repair of Government property as
required by paragraph (e) of this clause.

 

 

 

 

 

 

(3)

 

 

 

 

 

 

 

 

 

 

(i) If the Contractor fails to act as provided by subdivision (g)(2)(v) above,
after being notified (by certified mail addressed to one of the Contractors
managerial personnel) of the Governments disapproval, withdrawal of approval, or
nonacceptance of the system or program, it shall be conclusively presumed that
such failure was due to willful misconduct or lack of good faith on the part of
the Contractors managerial personnel.

 

 

 

 

 

 

 

(ii) In such event, any loss or destruction of, or damage to, the Government
property shall be presumed to have resulted from such failure unless the
Contractor can establish by clear and convincing evidence that such loss,
destruction, or damage —

 

 

 

 

 

 

 

 

(A) Did not result from the Contractors failure to maintain an approved program
or system; or

 

 

 

 

 

 

 

 

 

(B) Occurred while an approved program or system was maintained by the
Contractor.

 

 

 

 

 

 

 

(4) If the Contractor transfers Government property to the possession and
control of a subcontractor, the transfer shall not affect the liability of the
Contractor for loss or destruction of, or damage to, the property as set forth
above. However, the Contractor shall require the subcontractor to assume the
risk of, and be responsible for, any loss or destruction of, or damage to, the
property while in the subcontractors possession or control, except to the extent
that the subcontract, with the advance approval of the Contracting Officer,
relieves the subcontractor from such liability. In the absence of such approval,
the subcontract shall contain appropriate provisions requiring the return of all
Government property in as good condition as when received, except for reasonable
wear and tear or for its use in accordance with the provisions of the prime
contract.

 

 

 

 

 

(5) Upon loss or destruction of, or damage to, Government property provided
under this contract, the Contractor shall so notify the Contracting Officer and
shall communicate with the loss and salvage organization, if any, designated by
the Contracting Officer. With the assistance of any such organization, the
Contractor shall take all reasonable action to protect the Government property
from further damage, separate the damaged and undamaged Government property, put
all the affected Government property in the best possible order, and furnish to
the Contracting Officer a statement of —

 

 

 

 

 

 

(i) The lost, destroyed, or damaged Government property;

 

 

 

 

 

 

 

(ii) The time and origin of the loss, destruction, or damage;

 

 

 

 

 

 

 

(iii) All known interests in commingled property of which the Government
property is a part; and

 

 

 

 

 

 

 

(iv) The insurance, if any, covering any part of or interest in such commingled
property.

 

 

 

 

 

 

(6) The Contractor shall repair, renovate, and take such other action with
respect to damaged Government property as the Contracting Officer directs. If
the Government property is destroyed or damaged beyond practical repair, or is
damaged and so commingled or combined with property of others (including the
Contractors) that separation is impractical, the Contractor may, with the
approval of and subject to any conditions imposed by the Contracting Officer,
sell such property for the account of the Government. Such sales may be made in
order to minimize the loss to the Government, to permit the resumption of
business,


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 39 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

 

 

or to accomplish a similar purpose. The Contractor shall be entitled to an
equitable adjustment in the contract price for the expenditures made in
performing the obligations under this subparagraph (g)(6) in accordance with
paragraph (h) of this clause. However, the Government may directly reimburse the
loss and salvage organization for any of their charges. The Contracting Officer
shall give due regard to the Contractors liability under this paragraph (g) when
making any such equitable adjustment.

 

 

 

 

 

(7) The Contractor shall not be reimbursed for, and shall not include as an item
of overhead, the cost of insurance or of any reserve covering risk of loss or
destruction of, or damage to, Government property, except to the extent that the
Government may have expressly required the Contractor to carry such insurance
under another provision of this contract.

 

 

 

 

 

(8) In the event the Contractor is reimbursed or otherwise compensated for any
loss or destruction of, or damage to, Government property, the Contractor shall
use the proceeds to repair, renovate, or replace the lost, destroyed, or damaged
Government property or shall otherwise credit the proceeds to, or equitably
reimburse, the Government, as directed by the Contracting Officer.

 

 

 

 

 

(9) The Contractor shall do nothing to prejudice the Governments rights to
recover against third parties for any loss or destruction of, or damage to,
Government property. Upon the request of the Contracting Officer, the Contractor
shall, at the Governments expense, furnish to the Government all reasonable
assistance and cooperation (including the prosecution of suit and the execution
of instruments of assignment in favor of the Government) in obtaining recovery.
In addition, where a subcontractor has not been relieved from liability for any
loss or destruction of, or damage to, Government property, the Contractor shall
enforce for the benefit of the Government the liability of the subcontractor for
such loss, destruction, or damage.

 

 

 

(h) Equitable adjustment. When this clause specifies an equitable adjustment, it
shall be made to any affected contract provision in accordance with the
procedures of the Changes clause. When appropriate, the Contracting Officer may
initiate an equitable adjustment in favor of the Government. The right to an
equitable adjustment shall be the Contractors exclusive remedy. The Government
shall not be liable to suit for breach of contract for —

 

 

(1)

Any delay in delivery of Government-furnished property;

 

 

 

 

(2)

Delivery of Government-furnished property in a condition not suitable for its
intended use;

 

 

 

 

(3)

A decrease in or substitution of Government-furnished property; or

 

 

 

 

(4)

Failure to repair or replace Government property for which the Government is
responsible.

 

 

 

(i) Government property disposal. Except as provided in paragraphs (i)(1)(i),
(i)(2), and (i)(8)(i) of this clause, the Contractor shall not dispose of
Government property until authorized to do so by the Plant Clearance Officer.

 

(1) Scrap. (i) Contractor with an approved scrap procedure. (A) The Contractor
may dispose of scrap resulting from production or testing under this contract
without Government approval. However, if the scrap requires demilitarization or
is sensitive property, the Contractor shall submit the scrap on an inventory
disposal schedule. (B) For scrap from other than production or testing, the
Contractor may prepare scrap lists in lieu of inventory disposal schedules
(provided such lists are consistent with the approved scrap procedures), except
that inventory disposal schedules shall be submitted for scrap aircraft or
aircraft parts and scrap that—

 

(1) Requires demilitarization;

 

(2) Is a classified item;

 

(3) Is generated from classified items;

 

(4) Contains hazardous materials or hazardous wastes;

 

(5) Contains precious metals; or

 

(6) Is dangerous to the public health, safety, or welfare.

 

(ii) Contractor without an approved scrap procedure. The Contractor shall submit
an inventory disposal schedule for all scrap.

 

(2) Pre-disposal requirements. When the Contractor determines that a property
item acquired or produced by the Contractor, to which the Government has
obtained title under paragraph (c) of this clause, is no longer needed for
performance of this contract, the Contractor, in the following order of
priority:

 

(i) May purchase the property at the acquisition cost.

 

(ii) Shall make reasonable efforts to return unused property to the appropriate
supplier at fair market value (less, if applicable, a reasonable restocking fee
that is consistent with the supplier’s customary practices).

 

(iii) Shall list, on Standard Form 1428, Inventory Disposal Schedule, property
that was not purchased under paragraph (i)(2)(i) of this clause, could not be
returned to a supplier, or could not be used in the performance of other
Government contracts.

 

(3) Inventory disposal schedules. (i) The Contractor shall use Standard Form
1428, Inventory Disposal Schedule, to identify—

 

(A) Government-furnished property that is no longer required for performance of
this contract, provided the terms of another Government contract do not require
the Government to furnish that property for performance of that contract; and

 

(B) Property acquired or produced by the Contractor, to which the Government has
obtained title under paragraph (c) of this clause, that is no longer required
for performance of that contract.

 

(ii) The Contractor may annotate inventory disposal schedules to identify
property the Contractor wishes to purchase from the Government.

 

(iii) Unless the Plant Clearance Officer has agreed otherwise, or the contract
requires electronic submission of inventory disposal schedules, the Contractor
shall prepare separate inventory disposal schedules for—

 

(A) Special test equipment with commercial components;

 

(B) Special test equipment that does not contain commercial components;

 

(C) Printing equipment;

 

(D) Computers, components thereof, peripheral equipment, and related equipment;

 

(E) Precious Metals;

 

(F) Nonnuclear hazardous materials or hazardous wastes; or

 

(G) Nuclear materials or nuclear wastes.

 

(iv) Property with the same description, condition code, and reporting location
may be grouped in a single line item. The Contractor


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 40 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


shall describe special test equipment in sufficient detail to permit an
understanding of the special test equipment’s intended use.

(4) Submission requirements. The Contractor shall submit inventory disposal
schedules to the Plant Clearance Officer no later than—

(i) Thirty days following the Contractor’s determination that a Government
property item is no longer required for performance of the contract;

(ii) Sixty days, or such longer period as may be approved by the Plant Clearance
Officer, following completion of contract deliveries or performance; or

(iii) One hundred twenty days, or such longer period as may be approved by the
Plant Clearance Officer, following contract termination in whole or in part.

(5) Corrections. The Plant Clearance Officer may require the Contractor to
correct an inventory disposal schedule or may reject a schedule if the property
identified on the schedule is not accountable under this contract or is not in
the quantity or condition indicated.

(6) Postsubmission adjustments. The Contractor shall provide the Plant Clearance
Officer at least 10 working days advance written notice of its intent to remove
a property item from an approved inventory disposal schedule. Unless the Plant
Clearance Officer objects to the intended schedule adjustment within the notice
period, the Contractor may make the adjustment upon expiration of the notice
period.

(7) Storage. (i) The Contractor shall store the property identified on an
inventory disposal schedule pending receipt of disposal instructions. The
Government’s failure to provide disposal instructions within 120 days following
acceptance of an inventory disposal schedule, might entitle the Contractor to an
equitable adjustment for costs incurred to store such property on or after the
121st day.

(ii) The Contractor shall obtain the Plant Clearance Officer’s approval to
remove Government property from the premises at which the property is currently
located prior to receipt of final disposition instructions. If approval is
granted, any costs incurred by the Contractor to transport or store the property
shall not increase the price or fee of any Government contract. The storage
facility must be appropriate for assuring the property’s physical safety and
suitability for use. Approval does not relieve the Contractor of any liability
under this contract for such property.

(8) Disposition instructions. (i) If the Government does not provide disposition
instructions to the Contractor within 45 days following acceptance of a scrap
list, the Contractor may dispose of the listed scrap in accordance with the
Contractor’s approved scrap procedures.

(ii) The Contractor shall prepare for shipment, deliver f.o.b. origin, or
dispose of Government property as directed by the Plant Clearance Officer. The
Contractor shall remove and destroy any markings identifying the property as
Government property prior to disposing of the property.

(iii) The Contracting Officer may require the Contractor to demilitarize the
property prior to shipment or disposal. Any equitable adjustment incident to the
Contracting Officer’s direction to demilitarize Government property shall be
made in accordance with paragraph (h) of this clause.

(9) Disposal proceeds. The Contractor shall credit the net proceeds from the
disposal of Government property to the cost of work covered by this contract, or
to the Government as directed by the Contracting Officer.

(10) Subcontractor inventory disposal schedules. The Contractor shall require a
subcontractor that is using property accountable under this contract at a
subcontractor-managed site to submit inventory disposal schedules to the
Contractor in sufficient time for the Contractor to comply with the requirements
of paragraph (i)(4) of this clause.

(j) Abandonment of Government property. (1) The Government will not abandon
sensitive Government property without the Contractor’s written consent;

(2) The Government, upon notice to the Contractor, may abandon any nonsensitive
Government property in place at which time all obligations of the Government
regarding such abandoned property shall cease.

(3) The Government has no obligation to restore or rehabilitate the Contractor’s
premises under any circumstances; however, if Government-furnished property is
withdrawn or is unsuitable for the intended use, or if other Government property
is substituted, then the equitable adjustment under paragraph (h) of this clause
may properly include restoration or rehabilitation costs.

(k) Communications. All communications under this clause shall be in writing.

(l) Overseas contracts. If this contract is to be performed outside the United
States and its outlying areas, the words “Government” and “Government-furnished”
(wherever they appear in this clause) shall be construed as “United States
Government” and “United States Government-furnished,” respectively.

(End of Clause)

 

 

 

 

 

 

 

H-6

 

52.7400

 

CONTRACTOR SUPPORT SERVICES AND KNOWLEDGE CENTER REQUIREMENTS

 

SEP/2002

It is understood by the parties to this contract that the Knowledge Center (KC)
is a secure Internet-based Knowledge Management Tool that the Program Executive
Office for Command, Control & Communications Tactical (PEO C3T), the Program
Executive Office for Intelligence, Electronic Warfare, and Sensors (PEO IEWS),
the Program Executive Office for Enterprise Information Systems (PEO EIS) and
the Communications-Electronics Life Cycle Management Command (C-E LCMC) are
using to collaborate internally and externally with customers, business partners
and other Government agencies. Any person who is given access to the KC will
have access to information that is considered by the Government to be sensitive
and non-public in nature. Accordingly, every person given access to this secure
application must consent to be bound by a specific Non-Disclosure Agreement
articulated on the KC Registration Form before such access is granted.
Consistent with this procedure, the contractor shall require each of its
employees who are given access to the KC to immediately notify the Director of
Contracts, or the individual in a position of equivalent responsibility, of the
fact that they have consented to a Non-Disclosure Agreement and have been given
access to the KC. The contractor shall also require any employee giving such
notice to provide the Director of Contracts, or the individual in a position of
equivalent responsibility, with a copy of the Non-Disclosure Agreement they have
consented to. It is the contractor’s responsibility under this contract to
supervise, administer and

--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 41 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

oversee these employees in such a manner as to ensure strict compliance with the
terms of the Non-Disclosure Agreement these employees have consented to. The
contractor is also prohibited from further releasing or disseminating any
information that the contractor has improperly received, in violation of the
terms of the Non-Disclosure Agreement, through the inadvertent or intentional
actions of its employees, or in any other manner. Furthermore, the contractor is
responsible for ensuring that the requirements of this clause are satisfied with
respect to all subcontractor employees or subcontractor organizations working
under this contract.

 

 

 

 

 

 

 

H-7

 

52.7500

 

CONTRACTOR DEPLOYMENT TO SOUTH WEST ASIA

 

DEC/2003

a. Employees going on field visits, TDYs, and deployments to Southwest Asia
(Kuwait, Iraq, Afghanistan, Djibouti, Jordan, Qatar, etc.) must coordinate with
the AMC Logistics Support Element (LSE) in Southwest Asia (SWA). The AMC LSE SWA
is the entry point for all AMC visitors to that part of the world. These ensure
that AMC military, civilians and contractors are routed through the appropriate
subordinate LSE or LAO. In briefs and out briefs are mandatory. The AMC LSEs and
LAOs need to know who comes into the theater for accountability purposes and
administrative oversight and force protection. The Area Commander is required to
know the location of all AMC contractors in their Area of Operation at all
times.

                    b. Notifying the AMC LSE SWA of the contractor’s impending
visit is not a problem, if a call forward has been requested, because the LSE
SWA receives a copy of every call forward from the AMC Emergency Operations
Center. Some employees may not receive a call forward, usually because they are
going for less than 30 days. In those cases, the contractor needs to notify the
C-E LCMC DCSPER Desk in the EOC at DSN 992-1762 or commercial 732-532-1762 of
the visit and they will coordinate with LSE SWA.

c. All contractors are responsible for coordinating with the AMC LSE SWA when
they enter the area and/or when they leave. The call forward specifically
instructs the employee to contact the AMC-LSE SWA Personnel Section (G1) at DSN
318-825-4220 or commercial 732-427-5062 x 6623 for military and civilians and
732-427-5062 x 6611 for contractors, to let them know where they are in the AOR
and that requirement needs to be followed.

d. In addition, every travel order for SWA shall have the following statement in
the remarks section:

 

 

 

          1. “All AMC military (AC/RC), Department of the Army Civilians, and
contractors will contact the appropriate AMC office and coordinate with the AMC
office the purpose of their visits.”

 

 

 

 

 

2. If are any questions, contractor employees may contact the DCSPER Desk in the
EOC at DSN 992-1762 or commercial 732-532-1762.


 

 

 

 

 

 

 

H-8

 

52.7510

 

ESTIMATED COST, FIXED FEE, SUM ALLOTTED

 

AUG/2003

          (a) Estimated Cost: The estimated cost of the contractor’s performance
hereunder, exclusive of the fixed fee, is $          TBD           which amount
is based upon data on file in the office of the Contracting Officer. This sum
may be increased from time to time by the Government solely at its discretion.
Upon the making of any such increase, the Contracting Officer shall notify the
contractor in writing thereof.

          (b) Fixed Fee: In addition to the estimated cost, the Government shall
pay the contractor a fixed fee of $          TBD           for the performance
of this contract. Subject to the withholding provided for in the clause of this
contract entitled ‘Fixed Fee’, and unless the Contracting Officer determines
that the contractor’s performance is unsatisfactory, this fixed fee may be paid,
as it accrues in monthly installments in amounts which, when added to all
previous payments on account of the fixed fee, bear the same proportion to the
total fixed fee as the sum of the payments made and due on account of all
allowable cost bear to the total estimated cost, or where appropriate, such
payments of fixed fee will be based upon the percentage of completion of the
work as determined from estimate made or approved by the Contracting Officer.

          (c) Sum Allotted: There has been allotted for this contract, inclusive
of the fixed fee, the total sum of TBD          . Being $          TBD          
on account of allowable cost and $          TBD           on account of fixed
fee.

 

 

 

 

 

 

 

H-9

 

52.7630

 

YEAR 2000 COMPLIANCE

 

APR/2001

The contractor shall ensure that products provided under this contract, to
include hardware, software, firmware, and middleware, whether acting alone or
combined as a system, are year 2000 compliant as defined at FAR Part 39.

License Language for Inclusion in Contract:

 

 

 

H-10.

 

Special Provision Relating to Rights in Technical Data and Computer Software


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 42 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

The Governments license right in the commercial technical data and computer
software to be made available (as distinguished from delivered) under this
contract shall be governed exclusively by this provision. The Government
specifically acknowledges that this license is intended solely to allow the
Government (and certain pre-approved third-parties) access to the Contractors
technical data and computer software in order for the Government to: (1) propose
improvements and optimizations to CMDC of the CMDC-designed components of the
Force XXI Battle Command Brigade and Below Blue Force Tracking system (System);
and (2) effect improvements and optimizations to all other components of the
System by vendors of the Governments selection, and for no other reason.
Notwithstanding any other clause or provision in this Contract, express or
implied by law, the Government specifically shall not disclose, either directly
or indirectly, the Contractors technical data and computer software, as well as
the trade secrets and the know-how associated with this data and software, to
any employee, contractor, or agent of such employee or contractor for any
purpose whatsoever, without adherence to the provisions of this Section H-10.

          During the term of this Contract, the Contractor agrees to make
available to the Government in accordance with this provision all of the
Contractors technical data and computer software relevant to the System, which
are in existence and within the Contractors possession and control at the time
of award, and any Contractor updates and enhancements created during Contractors
normal course of business and during the term of this Contract. Such delivery
shall be at no cost to the Government.

          The Government understands that the technical data is incomplete. To
the extent the Government has additional questions or requests the production of
additional technical data or computer software beyond that created by the
Contractor during its normal course of business, all such questions or requests
shall be submitted to the Contractor in writing and shall be responded to by the
Contractor in writing. Any further delivery or production of technical data or
computer software (beyond the delivery as contemplated above) shall be paid for
by the Government.

          All technical data and computer software to be made available by the
Contractor under this provision initially shall be transferred and kept only on
the Governments server located at Fort Monmouth, New Jersey, but shall be
controlled remotely by the Contractor at its facility in Germantown, Maryland.
Such control by Contractor will include, but not be limited to, the exclusive
right to grant or deny access to the Contractors technical data and computer
software. When the Contractor becomes capable of administrating access to the
technical data and computer software through a server residing at Contractors
facility, the technical data and computer software shall be transferred to the
Contractors server, where Contractor shall continue to maintain exclusive
control. At the point of such transfer, the Government shall ensure and inform
the Contractor that all of the Contractors source code is completely deleted
from the Governments server. All technical data and computer software accessed
by the Government shall be kept and maintained in the same manner as the
Government keeps and maintains information deemed to be sensitive but
unclassified, but in no event less than what would be deemed customary and
reasonable for the handling of such technical data and computer software.

          Access to the Contractors technical data and computer software made
available by the Contractor under this provision shall be restricted to
government personnel (and other third-parties as further set forth below) who
have a need for such access for purposes of (1) proposing improvements and
optimizations of the CMDC-designed components of the Force XXI Battle Command
Brigade and Below Blue Force Tracking system (System); and (2) effecting
improvements and optimizations to all other components of the System by vendors
of the Governments selection, and for no other reason.

          The technical data and computer software to be made available by the
Contractor to the Government under this provision may not be made available to
third-parties unless the following conditions are met:

 

     1. the identity of such intended recipients is first disclosed to the
Contractor

 

     2. such intended recipients access is approved by the Contractor in
writing, signed by an authorized corporate representative

 

     3. the intended recipient and his or her authorized corporate
representative complete and sign the Use and Non-Disclosure agreement (NDA) set
forth in DFAR 227.7103-7 (as modified by this provision) prior to release or
disclosure of the data.

   In addition to the terms and conditions of the NDA, such intended recipient
shall be permitted to remove or transport by electronic means or otherwise the
technical data and computer software to which he or she shall be given access,
provided, however, such permission shall not include the further transfer or
dissemination of such technical data and computer software to anyone other than
Government personnel (as set forth above) and third-parties who are subject to
the terms and conditions of an executed NDA. Violation of this restriction or
the other material terms of this provision H.1 shall constitute grounds for the
Contractor to terminate this license in whole or in part without any Contractor
liability.

          The following NDA, as modified by the parties, shall be executed by
each and every intended recipient of the Contractors technical data and computer
software, prior to access of the data:

Use and Non-Disclosure Agreement

The undersigned, __________ (Insert Name)__________, an authorized
representative of the __________ (Insert Company Name)__________, (which is
referred to as the Recipient), requests the Government to provide the Recipient
with technical data or computer software (referred to as Data) in which the
Government’s use, modification, reproduction, release, performance, display or
disclosure rights are restricted. Those Data are identified in an attachment to
this Agreement. In consideration for receiving such Data, the Recipient agrees
to accept the terms and conditions of this Agreement and to use the Data
strictly in accordance with this Agreement:

          (1) The Recipient shall

                    (a) Use, modify, reproduce, release, perform, display, or
disclose Data marked with Comtech Mobile Data Corporations (the Contractor)
restrictive legends to assist the government in (1) proposing improvements and
optimizations of the CMDC-designed components of the Force XXI Battle Command
Brigade and Below Blue Force Tracking system (System); and (2) effecting
improvements and optimizations to all other components of the System by vendors
of the Governments selection. Recipient is expressly prohibited from

--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 43 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

taking action with the data for any commercial purpose whatsoever. The Recipient
shall not release, perform, display, or disclose these Data, without the prior,
express written permission of the Contractor to any other person not already
allowed access via signed NDA under the provisions of H1attached. A violation of
this Section (1)(a) and the other material terms of this NDA, including but not
limited to Sections (1)(b) (d), below, shall constitute grounds for the
automatic termination of this NDA and Recipients access to and continue use of
the Data.

                    (b) Use, modify, reproduce, release, perform, display, or
disclose technical data marked with specifically negotiated license rights
legends only as specified in the attachment to this Agreement. Release,
performance, display, or disclosure to other persons not already allowed access
via signed NDA under the provisions of H1attached, is not authorized unless
specified in the attachment to this Agreement or expressly permitted in writing
by the Contractor. The Recipient shall promptly notify the Contractor of the
execution of this Agreement and identify the Contractor’s Data that will be
provided to the Recipient, the date and place the Data will be received, and the
name and address of the Government office that will provide the Data.

                    (c) Use computer software marked with specifically
negotiated license rights legends only in performance of Contract Number
__________(insert contract number(s))_________. The recipient shall not, for
example, enhance, decompile, disassemble, or reverse engineer the software; time
share, or use a computer program with more than one computer at a time. The
recipient may not release, perform, display, or disclose such software to others
not already allowed access via signed NDA under the provisions of H1attached
unless expressly permitted in writing by the licensor whose name appears in the
restrictive legend. Parties that have already been allowed access via signed NDA
may discuss technical information relating to such software with one another.
The Recipient shall promptly notify the Contractor of the execution of this
Agreement and identify the software that will be provided to the Recipient, the
date and place the software will be received, and the name and address of the
Government office that will provide the software.

                    (d) Reserved.

          (2) The Recipient agrees to adopt or establish operating procedures
and physical security measures designed to protect these Data from inadvertent
release or disclosure to unauthorized third parties and to provide copies of
such operating procedures to the Contractor upon the Contractors request.

          (3) The Recipient agrees to accept these Data as is without any
Government representation as to suitability for intended use or warranty
whatsoever. This disclaimer does not affect any obligation the Government may
have regarding Data specified in a contract for the performance of that
contract.

          (4) The Recipient may enter into any agreement directly with the
Contractor with respect to the use, modification, reproduction, release,
performance, display, or disclosure of these Data.

          (5) The Recipient agrees to indemnify and hold harmless the
Government, its agents, and employees from every claim or liability, including
attorneys fees, court costs, and expenses arising out of, or in any way related
to, the misuse or unauthorized modification, reproduction, release, performance,
display, or disclosure of Data received from the Government with restrictive
legends by the Recipient or any person to whom the Recipient has released or
disclosed the Data.

          (6) The Recipient is executing this Agreement for the benefit of the
Contractor. The Contractor is a third party beneficiary of this Agreement who,
in addition to any other rights it may have, is intended to have the rights of
direct action against the Recipient or any other person to whom the Recipient
has released or disclosed the Data, to seek damages from any breach of this
Agreement or to otherwise enforce this Agreement. In this regard, the Recipient
agrees and consents to the personal jurisdiction of him or her and his or her
Company in the United States District Court for the District of Maryland for
purposes of enforcing this Agreement and specifically waives any objections to
venue in this Court.

          (7) The Recipient agrees to destroy these Data, any notes, documents,
or other markings of or relating to these Data, and all copies of the Data (and
notes, documents and markings of such Data) in its possession, no later than 30
days after the date shown in paragraph (8) of this Agreement, to have all
persons to whom it released the Data do so by that date, and to notify the
Contractor in writing that the Data and related documents have been destroyed.

          (8) This Agreement shall be effective for the period commencing with
the Recipient’s execution of this Agreement and ending upon _________(Insert
Date)_________. The obligations imposed by this Agreement shall survive the
expiration or termination of the Agreement.

 

 

Recipient’s Business Name

 

--------------------------------------------------------------------------------

 

By

 

--------------------------------------------------------------------------------

          Authorized Representative

 

--------------------------------------------------------------------------------

Date


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 44 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

Representatives Typed Name

 

--------------------------------------------------------------------------------

and Title

 

--------------------------------------------------------------------------------

CMDC Representative Approval

(End of use and non-disclosure agreement)

*** END OF NARRATIVE H0001 ***

H-11 CONTRACT INFORMATION

This is an IDIQ Type Contract. Individual Delivery Orders are to be placed
against the basic contract. Individual Delivery Orders will set forth specific
Statement of Work Requirement; contract type (CPFF or FFP); performance
milestones, and performance examination criteria (if applicable). The total
value of this contract is not to exceed $216 Million, inclusive of Fee. The
Government’s requirements for 400 AVX-06-ECS hardware units and 2000 MT-2011F
hardware units to be awarded under DO 0001, satisfy the minimum guaranteed order
requirement to be awarded under this IDIQ Contract. This Contract provides for a
five (5) year of performance from date of award through 31 December 2011.

*** END OF NARRATIVE H0002 ***

“H-12 “Payment of Artemis in Euros”

The parties agree that the price negotiated for Artemis Satellite Bandwidth
Leases and definitized by this contract is based upon the Not-to-Exceed (NTE) US
Dollar to Euro Conversion rate of $1.45 found in solicitation/proposal
W15P7T-07-R-J402 IDIQ. The price contained herein will be subject to downward
adjustment only based upon the US dollar to Euro conversion rate quoted in the
Wall Street Journal on the date that the lease for the Artemis Satellite
Bandwidth is executed. Immediately after the lease is executed, Contractor shall
invoice the government, in US dollars, for the full amount of said lease.”

*** END OF NARRATIVE H0003 ***

H-13 “L-Band Satellite Lease Service”

Any entity authorized by FBCB2 may operate over L-Band satellite services leased
under this contract through the Blue Force Tracking Network. The lease of L-Band
satellite services under this contract for use other than in the Blue Force
Tracking Network is not authorized.

*** END OF NARRATIVE H0004 ***

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 45 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

SECTION I - CONTRACT CLAUSES

 

 

 

 

 

 

 

 

 

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

 

 

 

I-1

 

52.202-1

 

DEFINITIONS

 

JUN/2004

 

I-2

 

52.202-1

 

DEFINITIONS (DEC 2001) AND ALTERNATE I (MAY 2001)

 

DEC/2001

 

I-3

 

52.203-3

 

GRATUITIES

 

APR/1984

 

I-4

 

52.203-5

 

CONVENANT AGAINST CONTINGENT FEES

 

APR/1984

 

I-5

 

52.203-6

 

RESTRICTIONS ON SUBCONTRACTOR SALES TO THE GOVERNMENT

 

SEP/2006

 

I-6

 

52.203-6

 

RESTRICTIONS ON SUBCONTRACTOR SALES TO THE GOVERNMENT (SEP 2006) AND ALTERNATE I
(OCT 1995)

 

SEP/2006

 

I-7

 

52.203-7

 

ANTI-KICKBACK PROCEDURES

 

JUL/1995

 

I-8

 

52.203-8

 

CANCELLATION, RESCISSION, AND RECOVERY OF FUNDS FOR ILLEGAL OR IMPROPER ACTIVITY

 

JAN/1997

 

I-9

 

52.203-10

 

PRICE OR FEE ADJUSTMENT FOR ILLEGAL OR IMPROPER ACTIVITY

 

JAN/1997

 

I-10

 

52.203-12

 

LIMITATION ON PAYMENTS TO INFLUENCE CERTAIN FEDERAL TRANSACTIONS

 

SEP/2005

 

I-11

 

52.204-2

 

SECURITY REQUIREMENTS

 

AUG/1996

 

I-12

 

52.204-4

 

PRINTING/COPYING DOUBLE-SIDED ON RECYCLED PAPER

 

AUG/2000

 

I-13

 

52.204-7

 

CENTRAL CONTRACTOR REGISTRATION (OCT 2003) with ALTERNATE A (DFARS 252.204-7004
NOV 2003)

 

OCT/2003

 

I-14

 

52.208-9

 

CONTRACTOR USE OF MANDATORY SOURCES OF SUPPLY

 

JUN/2006

 

I-15

 

52.209-6

 

PROTECTING THE GOVERNMENT’S INTEREST WHEN SUBCONTRACTING WITH CONTRACTORS
DEBARRED, SUSPENDED, OR PROPOSED FOR DEBARMENT

 

SEP/2006

 

I-16

 

52.211-5

 

MATERIAL REQUIREMENTS

 

AUG/2000

 

I-17

 

52.211-15

 

DEFENSE PRIORITY AND ALLOCATION REQUIREMENTS

 

SEP/1990

 

I-18

 

52.213-3

 

NOTICE TO SUPPLIER

 

APR/1984

 

I-19

 

52.215-2

 

AUDIT AND RECORDS—NEGOTIATION

 

JUN/1999

 

I-20

 

52.215-8

 

ORDER OF PRECEDENCE—UNIFORM CONTRACT FORMAT

 

OCT/1997

 

I-21

 

52.215-8

 

ORDER OF PRECEDENCE—UNIFORM CONTRACT FORMAT

 

OCT/1997

 

I-22

 

52.215-10

 

PRICE REDUCTION FOR DEFECTIVE COST OR PRICING DATA

 

OCT/1997

 

I-23

 

52.215-11

 

PRICE REDUCTION FOR DEFECTIVE COST OR PRICING DATA—MODIFICATIONS

 

OCT/1997

 

I-24

 

52.215-12

 

SUBCONTRACTOR COST OR PRICING DATA

 

OCT/1997

 

I-25

 

52.215-14

 

INTEGRITY OF UNIT PRICES

 

OCT/1997

 

I-26

 

52.215-14

 

INTEGRITY OF UNIT PRICES (OCT 1997) AND ALTERNATE I (OCT 1997)

 

OCT/1997

 

I-27

 

52.216-8

 

FIXED FEE

 

MAR/1997

 

I-28

 

52.219-8

 

UTILIZATION OF SMALL BUSINESS CONCERNS

 

MAY/2004

 

I-29

 

52.219-9

 

SMALL BUSINESS SUBCONTRACTING PLAN

 

SEP/2006

 

I-30

 

52.219-16

 

LIQUIDATED DAMAGES—SUBCONTRACTING PLAN

 

JAN/1999

 

I-31

 

52.222-1

 

NOTICE TO THE GOVERNMENT OF LABOR DISPUTES

 

FEB/1997

 

I-32

 

52.222-03

 

CONVICT LABOR

 

JUN/2003

 

I-33

 

52.222-20

 

WALSH-HEALEY PUBLIC CONTRACTS ACT

 

DEC/1996

 

I-34

 

52.222-26

 

EQUAL OPPORTUNITY

 

APR/2002

 

I-35

 

52.222-35

 

EQUAL OPPORTUNITY FOR SPECIAL DISABLED VETERANS, VETERANS OF THE VIETNAM ERA &
OTHER ELIGIBLE VETERANS

 

SEP/2006

 

I-36

 

52.222-36

 

AFFIRMATIVE ACTION FOR WORKERS WITH DISABILITES

 

JUN/1998

 

I-37

 

52.222-37

 

EMPLOYMENT REPORTS ON SPECIAL DISABLED VETERANS, VETERANS OF THE VIETNAM ERA AND
OTHER ELIGIBLE VETERANS

 

SEP/2006

 

I-38

 

52.222-50

 

COMBATING TRAFFICKING IN PERSONS

 

AUG/2007

 

I-39

 

52.223-5

 

POLLUTION PREVENTION AND RIGHT-TO-KNOW INFORMATION

 

AUG/2003

 

I-40

 

52.223-6

 

DRUG-FREE WORKPLACE

 

MAY/2001

 

I-41

 

52.225-5

 

TRADE AGREEMENTS

 

NOV/2006

 

I-42

 

52.225-13

 

RESTRICTIONS ON CERTAIN FOREIGN PURCHASES (DEVIATION)

 

FEB/2006

 

I-43

 

52.227-1

 

AUTHORIZATION AND CONSENT (JUL 1995) AND ALTERNATE I (APR 1984)

 

JUL/1995

 

I-44

 

52.227-2

 

NOTICE AND ASSISTANCE REGARDING PATENT AND COPYRIGHT INFRINGEMENT

 

AUG/1996

 

I-45

 

52.227-09

 

REFUND OF ROYALTIES

 

APR/1984

 

I-46

 

52.227-9

 

REFUND OF ROYALTIES

 

APR/1984

 

I-47

 

52.227-10

 

FILING OF PATENT APPLICATIONS - CLASSIFIED SUBJECT MATTER

 

APR/1984

 

I-48

 

52.227-12

 

PATENT RIGHTS - RETENTION BY THE CONTRACTOR (LONG FORM)

 

JAN/1997

 

I-49

 

52.228-7

 

INSURANCE - LIABILITY TO THIRD PERSONS

 

MAR/1996

 

I-50

 

52.229-3

 

FEDERAL, STATE, AND LOCAL TAXES

 

APR/2003

 

I-51

 

52.229-4

 

FEDERAL, STATE, AND LOCAL TAXES (STATE AND LOCAL ADJUSTMENTS)

 

APR/2003

 

I-52

 

52.229-05

 

“DO NOT USE REMOVED PER FAC 2001-13” TAXES -

 

APR/1984

 

I-53

 

52.230-2

 

COST ACCOUNTING STANDARDS

 

APR/1998

 

I-54

 

52.230-6

 

ADMINISTRATION OF COST ACCOUNTING STANDARDS

 

APR/2005

 

I-55

 

52.232-01

 

PAYMENTS

 

APR/1984

 

I-56

 

52.232-08

 

DISCOUNTS FOR PROMPT PAYMENT

 

FEB/2002

 


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 46 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 


 

 

 

 

 

 

 

 

 

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

 

 

 

I-57

 

52.232-09

 

LIMITATION ON WITHHOLDING OF PAYMENTS

 

APR/1984

 

I-58

 

52.232-11

 

EXTRAS

 

APR/1984

 

I-59

 

52.232-17

 

INTEREST

 

JUN/1996

 

I-60

 

52.232-23 ALT

 

ASSIGNMENT OF CLAIMS (JAN 1986) AND ALTERNATE I (APR 1984)

 

JAN/1986

 

 

 

I

 

 

 

 

 

I-61

 

52.232-25

 

PROMPT PAYMENT

 

OCT/2003

 

I-62

 

52.232-33

 

PAYMENT BY ELECTRONIC FUNDS TRANSFER - CENTRAL CONTRACTOR REGISTRATION

 

OCT/2003

 

I-63

 

52.233-1

 

DISPUTES

 

JUL/2002

 

I-64

 

52.233-3

 

PROTEST AFTER AWARD

 

AUG/1996

 

I-65

 

52.233-4

 

APPLICABLE LAW FOR BREACH OF CONTRACT CLAIM

 

OCT/2004

 

I-66

 

52.237-02

 

PROTECTION OF GOVERNMENT BUILDINGS, EQUIPMENT, AND VEGETATION

 

APR/1984

 

I-67

 

52.242-01

 

NOTICE OF INTENT TO DISALLOW COSTS

 

APR/1984

 

I-68

 

52.242-2

 

PRODUCTION PROGRESS REPORTS

 

APR/1991

 

I-69

 

52.242-4

 

CERTIFICATION OF FINAL INDIRECT COSTS

 

JAN/1997

 

I-70

 

52.242-13

 

BANKRUPTCY

 

JUL/1995

 

I-71

 

52.243-01

 

CHANGES - FIXED PRICE

 

AUG/1987

 

I-72

 

52.243-02

 

CHANGES - COST-REIMBURSEMENT

 

AUG/1987

 

I-73

 

52.243-06

 

CHANGE ORDER ACCOUNTING

 

APR/1984

 

I-74

 

52.244-2

 

SUBCONTRACTS (COST-REIMBURSEMENT AND LETTER CONTRACTS) (AUG 1998) AND ALTERNATE
I (JAN 2006)

 

AUG/1998

 

I-75

 

52.244-2

 

SUBCONTRACTS

 

AUG/1998

 

I-76

 

52.244-5

 

COMPETITION IN SUBCONTRACTING

 

DEC/1996

 

I-77

 

52.245-2

 

GOVERNMENT PROPERTY (FIXED-PRICE CONTRACTS)MAY2004

 

MAY/2004

 

I-78

 

52.245-4

 

GOVERNMENT-FURNISHED PROPERTY (SHORT FORM)

 

JUN/2003

 

I-79

 

52.246-23

 

LIMITATION OF LIABILITY

 

FEB/1997

 

I-80

 

52.246-25

 

LIMITATION OF LIABILITY—SERVICES

 

FEB/1997

 

I-81

 

52.247-68

 

REPORT OF SHIPMENT (REPSHIP)

 

FEB/2006

 

I-82

 

52.248-1

 

VALUE ENGINEERING

 

FEB/2000

 

I-83

 

52.249-02

 

TERMINATION FOR CONVENIENCE OF THE GOVERNMENT (FIXED-PRICE)

 

MAY/2004

 

I-84

 

52.249-06

 

TERMINATION (COST-REIMBURSEMENT)

 

MAY/2004

 

I-85

 

52.249-08

 

DEFAULT (FIXED-PRICE SUPPLY AND SERVICE)

 

APR/1984

 

I-86

 

52.249-14

 

EXCUSABLE DELAYS

 

APR/1984

 

I-87

 

52.251-01

 

GOVERNMENT SUPPLY SOURCES

 

APR/1984

 

I-88

 

52.253-1

 

COMPUTER GENERATED FORMS

 

JAN/1991

 

I-89

 

252.201-7000

 

CONTRACTING OFFICER’S REPRESENTATIVE

 

DEC/1991

 

I-90

 

252.203-7001

 

PROHIBITION ON PERSONS CONVICTED OF FRAUD OR OTHER DEFENSE-CONTRACT- RELATED
FELONIES

 

DEC/2004

 

I-91

 

252.203-7002

 

DISPLAY OF DOD HOTLINE POSTER

 

DEC/1991

 

I-92

 

252.204-7000

 

DISCLOSURE OF INFORMATION

 

DEC/1991

 

I-93

 

252.204-7002

 

PAYMENT FOR SUBLINE ITEMS NOT SEPARATELY PRICED

 

DEC/1991

 

I-94

 

252.204-7003

 

CONTROL OF GOVERNMENT PERSONNEL WORK PRODUCT

 

APR/1992

 

I-95

 

252.205-7000

 

PROVISION OF INFORMATION TO COOPERATIVE AGREEMENT HOLDERS

 

DEC/1991

 

I-96

 

252.209-7000

 

DO NOT USE (RESERVED) ACQUISITION FROM SUBCONTRACTORS SUBJECT TO ON-SITE
INSPECTION UNDER THE INTERMEDIATE-RANGE NUCLEAR FORCES (INF) TREATY (RESERVED
NOV 2004)

 

NOV/1995

 

I-97

 

252.211-7000

 

ACQUISITION STREAMLINING

 

DEC/1991

 

I-98

 

252.215-7002

 

COST ESTIMATING SYSTEM REQUIREMENTS

 

DEC/2006

 

I-99

 

252.215-7004

 

EXCESSIVE PASS-THROUGH CHARGES

 

APR/2007

 

I-100

 

252.219-7003

 

SMALL, SMALL DISADVANTAGED AND WOMEN-OWNED SMALL BUSINESS SUBCONTRACTING PLAN
(DoD CONTRACTS)

 

APR/2007

 

I-101

 

252.219-7004

 

SMALL, SMALL DISADVANTAGED AND WOMEN-OWNED SMALL BUSINESS SUBCONTRACTING PLAN
(TEST PROGRAM)

 

APR/2007

 

I-102

 

252.223-7004

 

DRUG-FREE WORK FORCE

 

SEP/1988

 

I-103

 

252.225-7001

 

BUY AMERICAN ACT—BALANCE OF PAYMENTS PROGRAM

 

JUN/2005

 

I-104

 

252.225-7002

 

QUALIFYING COUNTRY SOURCES AS SUBCONTRACTORS

 

APR/2003

 

I-105

 

252.225-7004

 

REPORTING OF CONTRACT PERFORMANCE OUTSIDE THE UNITED STATES AND
CANADA-SUBMISSION AFTER AWARD

 

DEC/2006

 

I-106

 

252.225-7007

 

RESERVED BUY AMERICAN ACT—TRADE AGREEMENTS—BALANCE OF PAYMENTS PROGRAM RESERVED

 

OCT/2002

 

I-107

 

252.225-7009

 

***REMOVED per DCN 20030331***USE IA6197** DUTY-FREE ENTRY—QUALIFYING COUNTRY
SUPPLIES (END PRODUCTS AND COMPONENTS)

 

AUG/2000

 

I-108

 

252.225-7010

 

***RESERVED per DCN 20030331***USE IA6197*** DUTY-FREE ENTRY—

 

AUG/2000

 


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 47 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 


 

 

 

 

 

 

 

 

 

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

 

 

 

 

 

 

 

ADDITIONAL PROVISIONS

 

 

 

I-109

 

252.225-7012

 

PREFERENCE FOR CERTAIN DOMESTIC COMMODITIES

 

JAN/2007

 

I-110

 

252.225-7022

 

REMOVED and RESERVED RESTRICTION ON ACQUISITION OF POLYACRYLONITRILE (PAN)
CARBON FIBER REMOVED and RESERVED

 

JUN/2005

 

I-111

 

252.225-7025

 

RESTRICTION ON ACQUISITION OF FORGINGS

 

JUL/2006

 

I-112

 

252.225-7031

 

SECONDARY ARAB BOYCOTT OF ISRAEL

 

JUN/2005

 

I-113

 

252.225-7036

 

BUY AMERICAN ACT—FREE TRADE AGREEMENTS—BALANCE OF PAYMENTS PROGRAM

 

MAR/2007

 

I-114

 

252.227-7025

 

LIMITATIONS ON THE USE OR DISCLOSURE OF GOVERNMENT-FURNISHED

 

JUN/1995

 

 

 

 

 

INFORMATION MARKED WITH RESTRICTIVE LEGENDS

 

 

 

I-115

 

252.227-7027

 

DEFERRED ORDERING OF TECHNICAL DATA OR COMPUTER SOFTWARE

 

APR/1988

 

I-116

 

252.227-7030

 

TECHNICAL DATA—WITHHOLDING OF PAYMENT

 

MAR/2000

 

I-117

 

252.228-7000

 

REIMBURSEMENT FOR WAR-HAZARD LOSSES

 

DEC/1991

 

I-118

 

252.228-7003

 

CAPTURE AND DETENTION

 

DEC/1991

 

I-119

 

252.231-7000

 

SUPPLEMENTAL COST PRINCIPLES

 

DEC/1991

 

I-120

 

252.232-7010

 

LEVIES ON CONTRACT PAYMENTS

 

DEC/2006

 

I-121

 

252.241-7001

 

GOVERNMENT ACCESS

 

DEC/1991

 

I-122

 

252.242-7004

 

MATERIAL MANAGEMENT AND ACCOUNTING SYSTEM

 

DEC/2000

 

I-123

 

252.243-7001

 

PRICING OF CONTRACT MODIFICATIONS

 

DEC/1991

 

I-124

 

252.243-7002

 

CERTIFICATION OF REQUESTS FOR EQUITABLE ADJUSTMENT

 

MAR/1998

 

I-125

 

252.245-7001

 

REPORTS OF GOVERNMENT PROPERTY

 

MAY/1994

 

I-126

 

252.246-7000

 

MATERIAL INSPECTION AND RECEIVING REPORT

 

MAR/2003

 

I-127

 

252.246-7001

 

WARRANTY OF DATA

 

DEC/1991

 

I-128

 

252.247-7023

 

TRANSPORTATION OF SUPPLIES BY SEA

 

MAY/2002

 

I-129

 

252.249-7002

 

NOTIFICATION OF ANTICIPATED CONTRACT TERMINATION OR REDUCTION

 

DEC/2006

 

I-130

 

252.251-7000

 

ORDERING FROM GOVERNMENT SUPPLY SOURCES

 

NOV/2004

 

I-131

 

52.204-7

 

CENTRAL CONTRACTOR REGISTRATION (OCT 2003) ALTERNATE 1 (Oct 2003) with Alternate
A from DFARS 252.204-7004 (Nov 2003)

 

OCT/2003

 

As prescribed in 4.1104, use the following clause:

Central Contractor Registration (Oct 2003)

(a) Definitions. As used in this clause—

Central Contractor Registration (CCR) database means the primary Government
repository for Contractor information required for the conduct of business with
the Government.

Data Universal Numbering System (DUNS) number means the 9-digit number assigned
by Dun and Bradstreet, Inc. (D&B) to identify unique business entities.

Data Universal Numbering System +4 (DUNS+4) number means the DUNS number
assigned by D&B plus a 4-character suffix that may be assigned by a business
concern. (D&B has no affiliation with this 4-character suffix.) This 4-character
suffix may be assigned at the discretion of the business concern to establish
additional CCR records for identifying alternative Electronic Funds Transfer
(EFT) accounts (see the FAR at Subpart 32.11) for the same parent concern.

Registered in the CCR database means that—

(1) The Contractor has entered all mandatory information, including the DUNS
number or the DUNS+4 number, into the CCR database; and

(2) The Government has validated all mandatory data fields and has marked the
record “Active”.

(b) (1) The Contractor shall be registered in the CCR database by December 31,
2003. The Contractor shall maintain registration during performance and through
final payment of this contract.

(2) The Contractor shall enter, in the block with its name and address on the
cover page of the SF 30, Amendment of solicitation/Modification of Contract, the
annotation “DUNS” or “DUNS +4” followed by the DUNS or DUNS +4 number that
identifies the Contractor’s name and address exactly as stated in this contract.
The DUNS number will be used by the Contracting Officer to verify that the
Contractor is registered in the CCR database.

(c) If the offeror does not have a DUNS number, it should contact Dun and
Bradstreet directly to obtain one.

(1) An offeror may obtain a DUNS number—

(i) If located within the United States, by calling Dun and Bradstreet at
1-866-705-5711 or via the Internet at http://www.dnb.com; or

(ii) If located outside the United States, by contacting the local Dun and
Bradstreet office.

(2) The offeror should be prepared to provide the following information:

(i) Company legal business.

(ii) Tradestyle, doing business, or other name by which your entity is commonly
recognized.

(iii) Company Physical Street Address, City, State, and Zip Code.

(iv) Company Mailing Address, City, State and Zip Code (if separate from
physical).

(v) Company Telephone Number.

(vi) Date the company was started.

(vii) Number of employees at your location.

(viii) Chief executive officer/key manager.

(ix) Line of business (industry).

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 48 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

(x) Company Headquarters name and address (reporting relationship within your
entity).

(d) If the Offeror does not become registered in the CCR database in the time
prescribed by the Contracting Officer, the Contracting Officer will proceed to
award to the next otherwise successful registered Offeror.

(e) Processing time, which normally takes 48 hours, should be taken into
consideration when registering. Offerors who are not registered should consider
applying for registration immediately upon receipt of this solicitation.

(f) The Contractor is responsible for the accuracy and completeness of the data
within the CCR database, and for any liability resulting from the Government’s
reliance on inaccurate or incomplete data. To remain registered in the CCR
database after the initial registration, the Contractor is required to review
and update on an annual basis from the date of initial registration or
subsequent updates its information in the CCR database to ensure it is current,
accurate and complete. Updating information in the CCR does not alter the terms
and conditions of this contract and is not a substitute for a properly executed
contractual document.

(g) (1) (i) If a Contractor has legally changed its business name, “doing
business as” name, or division name (whichever is shown on the contract), or has
transferred the assets used in performing the contract, but has not completed
the necessary requirements regarding novation and change-of-name agreements in
Subpart 42.12, the Contractor shall provide the responsible Contracting Officer
a minimum of one business day’s written notification of its intention to (A)
change the name in the CCR database; (B) comply with the requirements of Subpart
42.12 of the FAR; and (C) agree in writing to the timeline and procedures
specified by the responsible Contracting Officer. The Contractor must provide
with the notification sufficient documentation to support the legally changed
name.

(ii) If the Contractor fails to comply with the requirements of paragraph
(g)(1)(i) of this clause, or fails to perform the agreement at paragraph
(g)(1)(i)(C) of this clause, and, in the absence of a properly executed novation
or change-of-name agreement, the CCR information that shows the Contractor to be
other than the Contractor indicated in the contract will be considered to be
incorrect information within the meaning of the “Suspension of Payment”
paragraph of the electronic funds transfer (EFT) clause of this contract.

(2) The Contractor shall not change the name or address for EFT payments or
manual payments, as appropriate, in the CCR record to reflect an assignee for
the purpose of assignment of claims (see FAR Subpart 32.8, Assignment of
Claims). Assignees shall be separately registered in the CCR database.
Information provided to the Contractor’s CCR record that indicates payments,
including those made by EFT, to an ultimate recipient other than that Contractor
will be considered to be incorrect information within the meaning of the
“Suspension of payment” paragraph of the EFT clause of this contract.

(h) Offerors and Contractors may obtain information on registration and annual
confirmation requirements via the internet at http://www.ccr.gov or by calling
1-888-227-2423, or 269-961-5757.

 

 

 

 

I-132

52.209-3

FIRST ARTICLE APPROVAL—CONTRACTOR TESTING (SEP89) AND ALT I (JAN 97) AND ALT
II(SEP89)

SEP/1989

          (a) The Contractor shall test UP TO 3 unit(s) of Lot/Item as specified
in this contract. At least 30 calendar days before the beginning of first
article tests, the Contractor shall notify the Contracting Officer, in writing,
of the time and location of the testing so that the Government may witness the
tests.

          (b) The Contractor shall submit the first article test report within
90 calendar days from the date of this contract to PM FBCB2 marked ‘FIRST
ARTICLE TEST REPORT: Contract No. ____________________ , Lot/Item
No._________________.’ Within 30 calendar days after the Government receives the
test report, the Contracting Officer shall notify the Contractor, in writing, of
the conditional approval, approval, or disapproval of the first article. The
notice of conditional approval or approval shall not relieve the Contractor from
complying with all requirements of the specifications and all other terms and
conditions of this contract. A notice of conditional approval shall state any
further action required of the Contractor. A notice of disapproval shall cite
reasons for the disapproval.

          (c) If the first article is disapproved, the Contractor, upon
Government request, shall repeat any or all first article tests. After each
request for additional tests, the Contractor shall make any necessary changes,
modifications, or repairs to the first article or select another first article
for testing. All costs related to these tests are to be borne by the Contractor,
including any and all costs for additional tests following a disapproval. The
Contractor shall then conduct the tests and deliver another report to the
Government under the terms and conditions and within the time specified by the
Government. The Government shall take action on this report within the time
specified in paragraph (b) above. The Government reserves the right to require
an equitable adjustment of the contract price for any extension of the delivery
schedule, or for any additional costs to the Government related to these tests.

          (d) If the Contractor fails to deliver any first article report on
time, or the Contracting Officer disapproves any first article, the Contractor
shall be deemed to have failed to make delivery within the meaning of the
Default clause of this contract.

          (e) Unless otherwise provided in the contract, and if the approved
first article is not consumed or destroyed in testing, the Contractor may
deliver the approved first article as part of the contract quantity if it meets
all contract requirements for acceptance.

          (f) If the Government does not act within the time specified in
paragraph (b) or (c) above, the Contracting Officer shall, upon timely written
request from the Contractor, equitably adjust under the Changes clause of this
contract the delivery or performance dates and/or the contract price, and any
other contractual term affected by the delay.

          (g) Before first article approval, the Contracting Officer may, by
written authorization, authorize the Contractor to acquire specific materials or
components or to commence production to the extent essential to meet the
delivery schedules. Until first article approval is granted, only costs for the
first article and costs incurred under this authorization are allocable to this
contract for

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 49 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

(1) progress payments, or

 

 

 

(2) termination settlements if the contract is terminated for the convenience of
the Government. If first article tests reveal deviations from contract
requirements, the Contractor shall, at the location designated by the
Government, make the required changes or replace all items produced under this
contract at no change in the contract price.

          (h) The Government may waive the requirement for first article
approval test where supplies identical or similar to those called for in the
schedule have been previously furnished by the offeror/contractor and have been
accepted by the Government. The offeror/contractor may request a waiver.

          (i) The Contractor shall produce both the first article and the
production quantity at the same facility.

 

 

 

 

I-133

52.216-18

ORDERING

OCT/1995

(a) Any supplies and services to be furnished under this contract shall be
ordered by issuance of delivery orders or task orders by the individuals or
activities designated in the Schedule. Such orders may be issued from DATE OF
AWARD with the period of performance ending 31 December 2011.

          (b) All delivery orders or task orders are subject to the terms and
conditions of this contract. In the event of conflict between a delivery order
or task order and this contract, the contract shall control.

          (c) If mailed, a delivery order or task order is considered ‘issued’
when the Government deposits the order in the mail. Orders may be issued orally,
by facsimile, or by electronic commerce methods only if authorized in the
Schedule.

(End of clause)

 

 

 

 

    I-134

52.216-19

ORDER LIMITATIONS

OCT/1995

(a) Minimum order. When the Government requires supplies or services covered by
this contract in an amount of less than the amount designated as the minimum
order of 2000 MT-2011-F Transceivers and 400 AVX-06 Transcievers. the Government
is not obligated to purchase, nor is the Contractor obligated to furnish, those
supplies or services under the contract.

          (b) Maximum order. The Contractor is not obligated to honor—

                    (1) Any order for a single item in excess of (CONTRACT
CEILING)

                    (2) Any order for a combination of items in excess of
(CONTRACT CEILING); or

                    (3) A series of orders from the same ordering office within
30 days that together call for quantities exceeding the limitation in
subparagraph (1) or (2) of this section.

          (c) If this is a requirements contract (i.e., includes the
Requirements clause at subsection 52.216-21 of the Federal Acquisition
Regulation (FAR)), the Government is not required to order a part of any one
requirement from the Contractor if that requirement exceeds the maximum-order
limitations in paragraph (b) of this section.

          (d) Notwithstanding paragraphs (b) and (c) of this section, the
Contractor shall honor any order exceeding the maximum order limitations in
paragraph (b), unless that order (or orders) is returned to the ordering office
within -5- days after issuance, with written notice stating the Contractor’s
intent not to ship the item (or items) called for and the reasons. Upon
receiving this notice, the Government may acquire the supplies or services from
another source.

(End of clause)

 

 

 

 

I-135

52.216-22

INDEFINITE QUANTITY

OCT/1995

(a) This is an indefinite-quantity contract for the supplies or services
specified, and effective for the period stated, in the Schedule. The quantities
of supplies and services specified in the Schedule are estimates only and are
not purchased by this contract.

          (b) Delivery or performance shall be made only as authorized by orders
issued in accordance with the Ordering clause. The Contractor shall furnish to
the Government, when and if ordered, the supplies or services specified in the
Schedule up to and including the quantity designated in the Schedule as the
‘maximum.’ The Government shall order at least the quantity of supplies or
services designated in the Schedule as the ‘minimum.’

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 50 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

          (c) Except for any limitations on quantities in the Order Limitations
clause or in the Schedule, there is no limit on the number of orders that may be
issued. The Government may issue orders requiring delivery to multiple
destinations or performance at multiple locations.

          (d) Any order issued during the effective period of this contract and
not completed within that period shall be completed by the Contractor within the
time specified in the order. The contract shall govern the Contractor’s and
Government’s rights and obligations with respect to that order to the same
extent as if the order were completed during the contract’s effective period;
provided, that the Contractor shall not be required to make any deliveries under
this contract after 31 December 2011.

(End of clause)

 

 

 

 

I-136

52.222-35

EQUAL OPPORTUNITY FOR SPECIAL DISABLED VETERANS, VETERANS OF THE VIETNAM ERA, &
OTHER ELIGIBLE VETER (SEP 06) AND ALTERNATE I (DEC 01)

SEP/2006

Notice: The following term(s) of this clause are waived for this contract: -1-.

(a) Definitions. As used in this clause —

 

 

 

“All employment openings” means all positions except executive and top
management, those positions that will be filled from within the Contractor’s
organization, and positions lasting 3 days or less. This term includes full-time
employment, temporary employment of more than 3 days duration, and part-time
employment.

 

 

 

“Executive and top Management” means any employee-

 

 

 

(1) Whose primary duty consists of the management of the enterprise in which the
individual is employed or of a customarily recognized department or subdivision
thereof;

 

 

 

(2) Who customarily and regularly directs the work of two or more other
employees;

 

 

 

(3) Who has the authority to hire or fire other employees or whose suggestions
and recommendations as to the hiring or firing and as to the advancement and
promotion or any other change of status of other employees will be given
particular weight;

 

 

 

(4) Who customarily and regularly exercises discretionary powers; and

 

 

 

(5) Who does not devote more than 20 percent or, in the case of an employee of a
retail or service establishment, who does not devote more than 40 percent of
total hours of work in the work week to activities that are not directly and
closely related to the performance of the work described in paragraphs (1)
through (4) of this definition. This paragraph (5) does not apply in the case of
an employee who is in sole charge of an establishment or a physically separated
branch establishment, or who owns at least a 20 percent interest in the
enterprise in which the individual is employed.

 

 

 

“Other eligible veteran” means any other veteran who served on active duty
during a war or in a campaign or expedition for which a campaign badge has been
authorized.

 

 

 

“Positions that will be filled from within the Contractor’s organization” means
employment openings for which the Contractor will give no consideration to
persons outside the Contractor’s organization (including any affiliates,
subsidiaries, and parent companies) and includes any openings the Contractor
proposes to fill from regularly established “recall” lists. The exception does
not apply to a particular opening once an employer decides to consider
applicants outside of its organization.

 

 

 

“Qualified special disabled veteran” means a special disabled veteran who
satisfies the requisite skill, experience, education, and other job-related
requirements of the employment position such veteran holds or desires, and who,
with or without reasonable accommodation, can perform the essential functions of
such position.

 

 

 

“Special disabled veteran” means-

 

 

 

(1) A veteran who is entitled to compensation (or who but for the receipt of
military retired pay would be entitled to compensation) under laws administered
by the Department of Veterans Affairs for a disability—


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 51 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

 

 

 

 

(i) Rated at 30 percent or more; or

 

 

 

 

 

 

 

(ii) Rated at 10 or 20 percent in the case of a veteran who has been determined
under 38 U.S.C. 3106 to have a serious employment handicap (i.e., a significant
impairment of the veteran’s ability to prepare for, obtain, or retain employment
consistent with the veteran’s abilities, aptitudes, and interests); or

 

 

 

 

 

(2) A person who was discharged or released from active duty because of a
service-connected disability.

 

 

 

“Veteran of the Vietnam era” means a person who -

 

 

 

(1) Served on active duty for a period of more than 180 days and was discharged
or released from active duty with other than a dishonorable discharge, if any
part of such active duty occurred-

 

 

 

 

(i) In the Republic of Vietnam between February 28, 1961, and May 7, 1975; or

 

 

 

 

 

(ii) Between August 5, 1964, and May 7, 1975, in all other cases; or

 

 

 

 

(2) Was discharged or released from active duty for a service-connected
disability if any part of the active duty was performed—

 

 

 

 

 

(i) In the Republic of Vietnam between February 28, 1961, and May 7, 1975; or

 

 

 

 

 

 

 

(ii) Between August 5, 1964, and May 7, 1975, in all other cases.

(b) General.

 

 

 

 

(1) The Contractor shall not discriminate against the individual because the
individual is a special disabled veteran, a veteran of the Vietnam era, or other
eligible veteran, regarding any position for which the employee or applicant for
employment is qualified. The Contractor shall take affirmative action to employ,
advance in employment, and otherwise treat qualified special disabled veterans,
veterans of the Vietnam era, and other eligible veterans without discrimination
based upon their disability or veterans’ status in all employment practices such
as —

 

 

 

 

(i) Recruitment, advertising, and job application procedures;

 

 

 

 

 

(ii) Hiring, upgrading, promotion, award of tenure, demotion, transfer, layoff,
termination, right of return from layoff and rehiring;

 

 

 

 

 

(iii) Rate of pay or any other form of compensation and changes in compensation;

 

 

 

 

 

(iv) Job assignments, job classifications, organizational structures, position
descriptions, lines of progression, and seniority lists;

 

 

 

 

 

(v) Leaves of absence, sick leave, or any other leave;;

 

 

 

 

 

(vi) Fringe benefits available by virtue of employment, whether or not
administered by the Contractor;

 

 

 

 

 

(vii) Selection and financial support for training, including apprenticeship,
and on-the-job training under 38 U.S.C. 3687, professional meetings,
conferences, and other related activities, and selection for leaves of absence
to pursue training;

 

 

 

 

 

(viii) Activities sponsored by the Contractor including social or recreational
programs; and

 

 

 

 

 

(ix) Any other term, condition, or privilege of employment.

 

 

 

 

(2) The Contractor shall comply with the rules, regulations, and relevant orders
of the Secretary of Labor issued under the Vietnam Era Veterans’ Readjustment
Assistance Act of 1972 (the Act), as amended (38 U.S.C. 4211 and 4212).

(c) Listing openings.

 

 

 

(1) The Contractor shall immediately list all employment openings that exist at
the time of the execution of this contract and those which occur during the
performance of this contract, including those not generated by this contract,
and including those occurring at an establishment of the Contractor other than
the one where the contract is being performed, but excluding those of
independently operated corporate affiliates, at an appropriate local public
employment service office of the State wherein the opening occurs. Listing
employment openings with the U.S. Department of Labor’s America’s Job Bank shall
satisfy the requirement to list jobs with the local employment service office.


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 52 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

(2) The Contractor shall make the listing of employment openings with the local
employment service office at least concurrently with using any other recruitment
source or effort and shall involve the normal obligations of placing a bona fide
job order, including accepting referrals of veterans and nonveterans. This
listing of employment openings does not require hiring any particular job
applicant or hiring from any particular group of job applicants and is not
intended to relieve the Contractor from any requirements of Executive orders or
regulations concerning nondiscrimination in employment.

 

 

 

(3) Whenever the Contractor becomes contractually bound to the listing terms of
this clause, it shall advise the State public employment agency in each State
where it has establishments of the name and location of each hiring location in
the State. As long as the Contractor is contractually bound to these terms and
has so advised the State agency, it need not advise the State agency of
subsequent contracts. The Contractor may advise the State agency when it is no
longer bound by this contract clause.

(d) Applicability. This clause does not apply to the listing of employment
openings that occur and are filled outside the 50 States, the District of
Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the northern
Mariana Islands, American Samoa, Guam, the Virgin Islands of the United States,
and Wake Island.

(e) Postings.

 

 

 

 

(1) The Contractor shall post employment notices in conspicuous places that are
available to employees and applicants for employment.

 

 

 

(2) The employment notices shall—

 

 

 

 

(i) State the rights of applicants and employees as well as the Contractor’s
obligation under the law to take affirmative action to employ and advance in
employment qualified employees and applicants who are special disabled veterans,
veterans of the Vietnam era, and other eligible veterans; and

 

 

 

 

 

(ii) Be in a form prescribed by the Deputy Assistant Secretary for Federal
Contract Compliance Programs, Department of Labor (Deputy Assistant Secretary of
Labor), and provided by or through the Contracting Officer.

 

 

 

 

(3) The Contractor shall ensure that applicants or employees who are special
disabled veterans are informed of the contents of the notice (e.g., the
Contractor may have the notice read to a visually disabled veteran, or may lower
the posted notice so that it can be read by a person in a wheel chair).

 

 

 

(4) The Contractor shall notify each labor union or representative of workers
with which it has a collective bargaining agreement, or other contract
understanding, that the Contractor is bound by the terms of the Act and is
committed to take affirmative action to employ, and advance in employment,
qualified special disabled veterans, veterans of the Vietnam Era, and other
eligible veterans.

(f) Noncompliance. If the Contractor does not comply with the requirements of
this clause, the Government may take appropriate actions under the rules,
regulations, and relevant orders of the Secretary of Labor issued pursuant to
the Act.

(g) Subcontracts. The Contractor shall insert the terms of this clause in all
subcontracts or purchase orders of $100,000 or more unless exempted by rules,
regulations, or orders of the Secretary of Labor. The Contractor shall act as
specified by the Deputy Assistant Secretary of Labor to enforce the terms,
including action for noncompliance.

(End of Clause)

 

 

 

 

I-137

52.222-36

AFFIRMATIVE ACTION FOR WORKERS WITH DISABILITIES (JUN 1998) AND ALTERNATE I (JUN
1998)

JUN/1998

Notice: The following term(s) of this clause are waived for this contract: -1-.

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 53 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

 

I-138

252.211-7003

UNIQUE ITEM IDENTIFICATION AND VALUATION

JUN/2005

                    (a) Definitions. As used in this clause-

                              Automatic identification device means a device,
such as a reader or interrogator, used to retrieve data encoded on
machine-readable media.

                              Concatenated unique item identifier means-

                                        (1) For items that are serialized within
the enterprise identifier, the linking together of the unique identifier data
elements in order of the issuing agency code, enterprise identifier, and unique
serial number within the enterprise identifier; or

                                        (2) For items that are serialized within
the original part, lot, or batch number, the linking together of the unique
identifier data elements in order of the issuing agency code; enterprise
identifier; original part, lot, or batch number; and serial number within the
original part, lot, or batch number.

                              Data qualifier means a specified character (or
string of characters) that immediately precedes a data field that defines the
general category or intended use of the data that follows.

                              DoD recognized unique identification equivalent
means a unique identification method that is in commercial use and has been
recognized by DoD. All DoD recognized unique identification equivalents are
listed at <http://www.acq.osd.mil/dpap/UID/equivalents.html>.

                              DoD unique item identification means a system of
marking items delivered to DoD with unique item identifiers that have
machine-readable data elements to distinguish an item from all other like and
unlike items. For items that are serialized within the enterprise identifier,
the unique item identifier shall include the data elements of the enterprise
identifier and a unique serial number. For items that are serialized within the
part, lot, or batch number within the enterprise identifier, the unique item
identifier shall include the data elements of the enterprise identifier; the
original part, lot, or batch number; and the serial number.

                              Enterprise means the entity (e.g., a manufacturer
or vendor) responsible for assigning unique item identifiers to items.

                              Enterprise identifier means a code that is
uniquely assigned to an enterprise by an issuing agency.

                              Governments unit acquisition cost means-

                                        (1) For fixed-price type line, subline,
or exhibit line items, the unit price identified in the contract at the time of
delivery;

                                        (2) For cost-type or undefinitized line,
subline, or exhibit line items, the Contractors estimated fully burdened unit
cost to the Government at the time of delivery; and

                                        (3) For items produced under a
time-and-materials contract, the Contractors estimated fully burdened unit cost
to the Government at the time of delivery.

                              Issuing agency means an organization responsible
for assigning a non-repeatable identifier to an enterprise (i.e., Dun &
Bradstreets Data Universal Numbering System (DUNS) Number, Uniform Code Council
(UCC) /EAN International (EAN) Company Prefix, or Defense Logistics Information
System (DLIS) Commercial and Government Entity (CAGE) Code).

                              Issuing agency code means a code that designates
the registration (or controlling) authority for the enterprise identifier.

                              Item means a single hardware article or a single
unit formed by a grouping of subassemblies, components, or constituent parts.

                              Lot or batch number means an identifying number
assigned by the enterprise to a designated group of items, usually referred to
as either a lot or a batch, all of which were manufactured under identical
conditions.

                              Machine-readable means an automatic identification
technology media, such as bar codes, contact memory buttons, radio frequency
identification, or optical memory cards.

                              Original part number means a combination of
numbers or letters assigned by the enterprise at item creation to a class of
items with the same form, fit, function, and interface.

                              Parent item means the item assembly, intermediate
component, or subassembly that has an embedded item with a

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 54 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

unique item identifier or DoD recognized unique identification equivalent.

                              Serial number within the enterprise identifier
means a combination of numbers, letters, or symbols assigned by the enterprise
to an item that provides for the differentiation of that item from any other
like and unlike item and is never used again within the enterprise.

                              Serial number within the part, lot, or batch
number means a combination of numbers or letters assigned by the enterprise to
an item that provides for the differentiation of that item from any other like
item within a part, lot, or batch number assignment.

                              Serialization within the enterprise identifier
means each item produced is assigned a serial number that is unique among all
the tangible items produced by the enterprise and is never used again. The
enterprise is responsible for ensuring unique serialization within the
enterprise identifier.

                              Serialization within the part, lot, or batch
number means each item of a particular part, lot, or batch number is assigned a
unique serial number within that part, lot, or batch number assignment. The
enterprise is responsible for ensuring unique serialization within the part,
lot, or batch number within the enterprise identifier.

                              Unique item identifier means a set of data
elements marked on items that is globally unique and unambiguous.

                              Unique item identifier type means a designator to
indicate which method of uniquely identifying a part has been used. The current
list of accepted unique item identifier types is maintained at
<http://www.acq.osd.mil/dpap/UID/uid types.html>.

                    (b) The Contractor shall deliver all items under a contract
line, subline, or exhibit line item.

                    (c) DoD unique item identification or DoD recognized unique
identification equivalents.

                              (1) The Contractor shall provide DoD unique item
identification, or a DoD recognized unique identification equivalent, for-

                                        (i) All delivered items for which the
Governments unit acquisition cost is $5,000 or more; and

                                        (ii) The following items for which the
Governments unit acquisition cost is less than $5,000:

 

 

 

Contract Line, Subline, or
Exhibit Line Item Number

Item Description

 

 

 

 

 

 

 

 

 

                                        (iii) Subassemblies, components, and
parts embedded within delivered items as specified in Attachment Number ____.

                              (2) The concatenated unique item identifier and
the component data elements of the DoD unique item identification or DoD
recognized unique identification equivalent shall not change over the life of
the item.

                              (3) Data syntax and semantics of DoD unique item
identification and DoD recognized unique identification equivalents. The
Contractor shall ensure that-

                                        (i) The encoded data elements (except
issuing agency code) of the unique item identifier are marked on the item using
one of the following three types of data qualifiers, as determined by the
Contractor:

                                                  (A) Data Identifiers (DIs)
(Format 06) in accordance with ISO/IEC International Standard 15418, Information
Technology - EAN/UCC Application Identifiers and ANSI MH 10 Data Identifiers and
ANSI MH 10 Data Identifiers and Maintenance.

                                                  (B) Application Identifiers
(AIs) (Format 05), in accordance with ISO/IEC International Standard 15418,
Information Technology - EAN/UCC Application Identifiers and ANSI MH 10 Data
Identifiers and ANSI MH 10 Data Identifiers and Maintenance.

                                                  (C) Text Element Identifiers
(TEIs), in accordance with the DoD collaborative solution DD format for use
until the solution is approved by ISO/IEC JTC1 SC 31. The DD format is described
in Appendix D of the DoD Guide to Uniquely Identifying Items, available at
<http://www.acq.osd.mil/dpap/UID/guides.htm>; and

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 55 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

                                        (ii) The encoded data elements of the
unique item identifier conform to ISO/IEC International Standard 15434,
Information Technology - Syntax for High Capacity Automatic Data Capture Media.

                              (4) DoD unique item identification and DoD
recognized unique identification equivalents.

                                        (i) The Contractor shall-

                                                  (A) Determine whether to
serialize within the enterprise identifier or serialize within the part, lot, or
batch number; and

                                                  (B) Place the data elements of
the unique item identifier (enterprise identifier; serial number; and for
serialization within the part, lot, or batch number only; original part, lot, or
batch number) on items requiring marking by paragraph (c)(1) of this clause,
based on the criteria provided in the version of MIL-STD-130, Identification
Marking of U.S. Military Property, cited in the contract Schedule.

                                        (ii) The issuing agency code-

                                                  (A) Shall not be placed on the
item; and

                                                  (B) Shall be derived from the
data qualifier for the enterprise identifier.

                    (d) For each item that requires unique item identification
under paragraph (c)(1)(i) or (ii) of this clause, in addition to the information
provided as part of the Material Inspection and Receiving Report specified
elsewhere in this contract, the Contractor shall report at the time of delivery,
either as part of, or associated with, the Material Inspection and Receiving
Report, the following information:

                              (1) Concatenated unique item identifier; or DoD
recognized unique identification equivalent.

                              (2) Unique item identifier type.

                              (3) Issuing agency code (if concatenated unique
item identifier is used).

                              (4) Enterprise identifier (if concatenated unique
item identifier is used).

                              (5) Original part number.

                              (6) Lot or batch number.

                              (7) Current part number (if not the same as the
original part number).

                              (8) Current part number effective date.

                              (9) Serial number.

                              (10) Governments unit acquisition cost.

                     (e) For embedded DoD serially managed subassemblies,
components, and parts that require unique item identification under paragraph
(c)(1)(iii) of this clause, the Contractor shall report at the time of delivery,
either as part of, or associated with the Material Inspection and Receiving
Report specified elsewhere in this contract, the following information:

                              (1) Concatenated unique item identifier or DoD
recognized unique identification equivalent of the parent item delivered under a
contract line, subline, or exhibit line item that contains the embedded
subassembly, component, or part.

                              (2) Concatenated unique item identifier or DoD
recognized unique identification equivalent of the embedded subassembly,
component, or part.

          (3) Unique item identifier type.**

          (4) Issuing agency code (if concatenated unique item identifier is
used).**

                              (5) Enterprise identifier (if concatenated unique
item identifier is used).**

                              (6) Original part number.**

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 56 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

                              (7) Lot or batch number.**

                              (8) Current part number (if not the same as the
original part number.**

                              (9) Current part number effective date.**

                              (10) Serial number.**

                              (11) Unit of measure.

                              (12) Description.

** Once per item.

                    (f) The Contractor shall submit the information required by
paragraphs (d) and (e) of this clause in accordance with the data submission
procedures at http://www.acq.osd.mil/dpap/UID/DataSubmission.htm.

                    (g) Subcontracts. If paragraph (c)(1) of this clause
applies, the Contractor shall include this clause, including this paragraph (g),
in all subcontracts issued under this contract.

(End of clause)

 

 

 

 

I-139

52.222-2

PAYMENT FOR OVERTIME PREMIUMS

JUL/1990

          (a) The use of overtime is authorized under this contract if the
overtime premium cost does not exceed* _________________ or the overtime premium
is paid for work-

               (1) Necessary to cope with emergencies such as those resulting
from accidents, natural disasters, breakdowns of production equipment, or
occasional production bottlenecks of a sporadic nature;

               (2) By indirect-labor employees such as those performing duties
in connection with administration, protection, transportation, maintenance,
standby plant protection, operation of utilities, or accounting;

               (3) To perform tests, industrial processes, laboratory
procedures, loading or unloading of transportation conveyances, and operations
in flight or afloat that are continuous in nature and cannot reasonably be
interrupted or completed otherwise; or

               (4) That will result in lower overall costs to the Government.

           (b) Any request for estimated overtime premiums that exceeds the
amount specified above shall include all estimated overtime for contract
completion and shall-

               (1) Identify the work unit; e.g., department or section in which
the requested overtime will be used, together with present workload, staffing,
and other data of the affected unit sufficient to permit the Contracting Officer
to evaluate the necessity for the overtime;

               (2) Demonstrate the effect that denial of the request will have
on the contract delivery or performance schedule;

               (3) Identify the extent to which approval of overtime would
affect the performance or payments in connection with other Government
contracts, together with identification of each affected contract; and

               (4) Provide reasons why the required work cannot be performed by
using multishift operations or by employing additional personnel.

(End of clause)

*Note - in paragraph (a) insert either ‘zero’ or the dollar amount agreed to
during negotiations. The inserted figure does not apply to the exceptions in
subparagraph (a)(1) through (a)(4) of the clause.

 

 

 

 

I-140

52.222-26

EQUAL OPPORTUNITY (APR 2002) AND ALTERNATE I
(FEB 1999)

APR/2002

Notice: The following terms of this clause are waived for this contract:
__________ [Contracting Officer shall list terms.

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 57 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

(a) Definition. “United States,” as used in this clause, means the 50 States,
the District of Columbia, Puerto Rico, the Northern Mariana Islands, American
Samoa, Guam, the U.S. Virgin Islands, and Wake Island.

(b) If, during any 12-month period (including the 12 months preceding the award
of this contract), the Contractor has been or is awarded nonexempt Federal
contracts and/or subcontracts that have an aggregate value in excess of $10,000,
the Contractor shall comply with paragraphs (b)(1) through (b)(11) of this
clause, except for work performed outside the United States by employees who
were not recruited within the United States. Upon request, the Contractor shall
provide information necessary to determine the applicability of this clause.

 

 

 

 

(1) The Contractor shall not discriminate against any employee or applicant for
employment because of race, color, religion, sex, or national origin. However,
it shall not be a violation of this clause for the Contractor to extend a
publicly announced preference in employment to Indians living on or near an
Indian reservation, in connection with employment opportunities on or near an
Indian reservation, as permitted by 41 CFR 60-1.5.

 

 

 

(2) The Contractor shall take affirmative action to ensure that applicants are
employed, and that employees are treated during employment, without regard to
their race, color, religion, sex, or national origin. This shall include, but
not be limited to —

 

 

  

(i) Employment;

 

 

 

(ii) Upgrading;

 

 



(iii) Demotion;

 

 



(iv) Transfer;

 

 



(v) Recruitment or recruitment advertising;

 

 



(vi) Layoff or termination;

 

 



(vii) Rates of pay or other forms of compensation; and

 

 



(viii) Selection for training, including apprenticeship.

 

 

 

 

(3) The Contractor shall post in conspicuous places available to employees and
applicants for employment the notices to be provided by the Contracting Officer
that explain this clause.

 

 

 

(4) The Contractor shall, in all solicitations or advertisements for employees
placed by or on behalf of the Contractor, state that all qualified applicants
will receive consideration for employment without regard to race, color,
religion, sex, or national origin.

 

 

 

(5) The Contractor shall send, to each labor union or representative of workers
with which it has a collective bargaining agreement or other contract or
understanding, the notice to be provided by the Contracting Officer advising the
labor union or workers’ representative of the Contractor’s commitments under
this clause, and post copies of the notice in conspicuous places available to
employees and applicants for employment.

 

 

 

(6) The Contractor shall comply with Executive Order 11246, as amended, and the
rules, regulations, and orders of the Secretary of Labor.

 

 

 

(7) The Contractor shall furnish to the contracting agency all information
required by Executive Order 11246, as amended, and by the rules, regulations,
and orders of the Secretary of Labor. The Contractor shall also file Standard
Form 100 (EEO-1), or any successor form, as prescribed in 41 CFR part 60-1.
Unless the Contractor has filed within the 12 months preceding the date of
contract award, the Contractor shall, within 30 days after contract award, apply
to either the regional Office of Federal Contract Compliance Programs (OFCCP) or
the local office of the Equal Employment Opportunity Commission for the
necessary forms.

 

 

 

(8) The Contractor shall permit access to its premises, during normal business
hours, by the contracting agency or the (OFCCP) for the purpose of conducting
on-site compliance evaluations and complaint investigations. The Contractor
shall permit the Government to inspect and copy any books, accounts, records
(including computerized records), and other material that may be relevant to the
matter under investigation and pertinent to compliance with Executive Order
11246, as amended, and rules and regulations that implement the Executive Order.

 

 

 

(9) If the OFCCP determines that the Contractor is not in compliance with this
clause or any rule, regulation, or order of the Secretary of Labor, this
contract may be canceled, terminated, or suspended in whole or in part and the
Contractor may be declared ineligible for further Government contracts, under
the procedures authorized in Executive Order 11246, as amended. In addition,
sanctions may be imposed and remedies invoked against the Contractor as provided
in Executive Order 11246, as amended, in the rules, regulations, and orders of
the Secretary of Labor, or as otherwise provided by law.

 

 

 

(10) The Contractor shall include the terms and conditions of subparagraphs
(b)(1) through (11) of this clause in every subcontract or purchase order that
is not exempted by the rules, regulations, or orders of the Secretary of Labor
issued under Executive Order 11246, as amended, so that these terms and
conditions will be binding upon each subcontractor or vendor.

 

 

 

(11) The Contractor shall take such action with respect to any subcontract or
purchase order as the contracting officer may direct as a means of enforcing
these terms and conditions, including sanctions for noncompliance; provided,
that if the Contractor becomes involved in, or is threatened with, litigation
with a subcontractor or vendor as a result of any direction, the Contractor may
request the United States to enter into the litigation to protect the interests
of the United States.


 

 

(c)

Notwithstanding any other clause in this contract, disputes relative to this
clause will be governed by the procedures in 41 CFR 60-1.1.

(End of Clause)

 

 

 

 

 

 

 

I-141

 

52.227-03

 

PATENT INDEMNITY (ALTERNATE II)

 

APR/1984

 

The following paragraph (c) is added to the clause at FAR 52.227-03 (APR 84),
which is incorporated by reference:


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 58 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

 

(c)

This patent indemnification shall cover the following items:

This patent indemnification shall be applicable to any patent claims or suits
against the Government arising out of any activity occurring pursuant to this
contract regarding the making, use, or sale of any items, or materials; or the
practicing of any processes; which, in either case, have been sold or offered
for sale by the contractor or its subcontractors hereunder to the public, in the
commercial open market, and to such items, materials, or processes with
relatively minor modifications thereto.

 

 

 

     


 

 

 

I-142

52.232-16

PROGRESS PAYMENTS

APR/2003

The Government will make progress payments to the Contractor when requested as
work progresses, but not more frequently than monthly in amounts of $2,500 or
more approved by the Contracting Officer, under the following conditions:

 

 

(a)

Computation of amounts.

 

 

 

(1) Unless the Contractor requests a smaller amount, the Government will compute
each progress payment as 80 percent of the Contractor’s total costs incurred
under this contract whether or not actually paid, plus financing payments to
subcontractors (see paragraph (j) of this clause), less the sum of all previous
progress payments made by the Government under this contract. The Contracting
Officer will consider cost of money that would be allowable under FAR 31.205-10
as an incurred cost for progress payment purposes.

 

 

 

(2) The amount of financing and other payments for supplies and services
purchased directly for the contract are limited to the amounts that have been
paid by cash, check, or other forms of payment, or that are determined due and
will be paid to subcontractors—


 

 

(i)

In accordance with the terms and conditions of a subcontract of invoice; and

 

 

 

 

 

 

(ii)

Ordinarily within 30 days of the submission of the Contractor’s payment request
to the Government.


 

 

 

 

 

 

 

 

 

 

(3)

The Government will exclude accrued costs of Contractor contributions under
employee pension plans until actually paid unless—

 

 

 

 

 

 

(i)

The Contractor’s practice is to make contributions to the retirement fund
quarterly or more frequently; and

 

 

 

 

 

 

(ii)

The contribution does not remain unpaid 30 days after the end of the applicable
quarter or shorter payment period (any contribution remaining unpaid shall be
excluded from the Contractor’s total costs for progress payments until paid).

 

 

 

 

 

(4)

The Contractor shall not include the following in total costs for progress
payment purposes in paragraph (a)(1) of this clause:

 

 

 

 

 

(i)

Costs that are not reasonable, allocable to this contract, and consistent with
sound and generally accepted accounting principles and practices.

 

 

 

 

 

(ii)

Costs incurred by subcontractors or suppliers.

 

 

 

 

 

(iii)

Costs ordinarily capitalized and subject to depreciation or amortization except
for the properly depreciated or amortized portion of such costs.

 

 

 

 

 

(iv)

Payments made or amounts payable to the subcontractors or suppliers, except for—


 

 

 

 

 

 

 

 

 

 

(A)

completed work, including partial deliveries, to which the Contractor has
acquired title; and

 

 

 

 

 

 

 

 

 

(B)

Work under cost-reimbursement or time-and-material subcontracts to which the
Contractor has acquired title.


 

 

 

(5) The amount of unliquidated progress payments may exceed neither (i) the
progress payments made against incomplete work (including allowable unliquidated
progress payments to subcontractors) nor (ii) the value, for progress payment
purposes, of the incomplete work. Incomplete work shall be considered to be the
supplies and services required by this contract, for which delivery and
invoicing by the Contractor and acceptance by the Government are incomplete.

 

 

 

(6) The total amount of progress payments shall not exceed 80 percent of the
total contract price.

 

 

 

(7) If a progress payment or the unliquidated progress payments exceed the
amounts permitted by subparagraphs (a)(4) or (a)(5) above, the Contractor shall
repay the amount of such excess to the Government on demand.

 

 

 

(8) Notwithstanding any other terms of the contract, the Contractor agrees not
to request progress payments in dollar amounts of less than $2,500. The
Contracting Officer may make exceptions.

(b) Liquidation. Except as provided in the Termination for Convenience of the
Government clause, all progress payments shall be liquidated by deducting from
any payment under this contract, other than advance or progress payments, the
unliquidated progress payments, or 80 percent of the amount invoiced, whichever
is less. The Contractor shall repay to the Government any amounts required by a
retroactive price reduction, after computing liquidation’s and payments on past
invoices at the reduced prices and adjusting the unliquidated progress payments
accordingly. The Government reserves the right to unilaterally change from the
ordinary liquidation rate to an alternate rate when deemed appropriate for
proper contract financing.

(c) Reduction or suspension. The Contracting Officer may reduce or suspend
progress payments, increase the rate of liquidation, or take a combination of
these actions, after finding on substantial evidence any of the following
conditions:

 

 

 

 

 

(1)

The Contractor failed to comply with any material requirement of this contract
(which includes paragraphs (f) and (g) below).

 

 

 

 

(2)

Performance of this contract is endangered by the Contractor’s —

 

 

 

(i)

Failure to make progress; or

 

 

 

 

 

 

(ii)

Unsatisfactory financial condition.

 

 

 

 

(3)

Inventory allocated to this contract substantially exceeds reasonable
requirements.

 

 

 

 

(4)

The Contractor is delinquent in payment of the costs of performing this contract
in the ordinary course of business.

 

 

 

 

(5)

The unliquidated progress payments exceed the fair value of the work
accomplished on the undelivered portion of this contract.

 

 

 

 

(6)

The Contractor is realizing less profit than that reflected in the establishment
of any alternate liquidation rate in paragraph

 

 

 

 

(b)

above, and that rate is less than the progress payment rate stated in
subparagraph (a)(1) above.


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 59 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

 

(d)

Title.

 

 

 

(1) Title to the property described in this paragraph (d) shall vest in the
Government. Vestiture shall be immediately upon the date of this contract, for
property acquired or produced before that date. Otherwise, vestiture shall occur
when the property is or should have been allocable or properly chargeable to
this contract.

 

 

 

(2) “Property,” as used in this clause, includes all of the below-described
items acquired or produced by the Contractor that are or should be allocable or
properly chargeable to this contract under sound and generally accepted
accounting principles and practices.

 

 

 

 

 

(i) Parts, materials, inventories, and work in process;

 

 

 

 

 

(ii) Special tooling and special test equipment to which the Government is to
acquire title under any other clause of this contract;

 

 

 

 

 

(iii) Nondurable (i.e., noncapital) tools, jigs, dies, fixtures, molds,
patterns, taps, gauges, test equipment, and other similar manufacturing aids,
title to which would not be obtained as special tooling under subparagraph (ii)
above; and

 

 

 

 

 

(iv) Drawings and technical data, to the extent the Contractor or subcontractors
are required to deliver them to the Government by other clauses of this
contract.

 

 

 

(3) Although title to property is in the Government under this clause, other
applicable clauses of this contract; e.g., the termination or special tooling
clauses, shall determine the handling and disposition of the property.

 

 

 

(4) The Contractor may sell any scrap resulting from production under this
contract without requesting the Contracting Officer’s approval, but the proceeds
shall be credited against the costs of performance.

 

 

 

(5) To acquire for its own use or dispose of property to which title is vested
in the Government under this clause, the Contractor must obtain the Contracting
Officer’s advance approval of the action and the terms. The Contractor shall

 

 

 

 

 

 

 

 

(i)

exclude the allocable costs of the property from the costs of contract
performance, and

 

 

 

 

 

 

 

 

(ii) repay to the Government any amount of unliquidated progress payments
allocable to the property. Repayment may be by cash or credit memorandum.

 

 

 

 

 

 

 

(6) When the Contractor completes all of the obligations under this contract,
including liquidation of all progress payments, title shall vest in the
Contractor for all property (or the proceeds thereof) not —

 

 

 

 

 

 

 

 

(i) Delivered to, and accepted by, the Government under this contract; or

 

 

 

 

(ii) Incorporated in supplies delivered to, and accepted by, the Government
under this contract and to which title is vested in the Government under this
clause.

 

 

 

 

 

 

 

 

(7)

The terms of this contract concerning liability for Government-furnished
property shall not apply to property to which the Government acquired title
solely under this clause.

(e) Risk of loss. Before delivery to and acceptance by the Government, the
Contractor shall bear the risk of loss for property, the title to which vests in
the Government under this clause, except to the extent the Government expressly
assumes the risk. The Contractor shall repay the Government an amount equal to
the unliquidated progress payments that are based on costs allocable to property
that is damaged, lost, stolen, or destroyed.

(f) Control of costs and property. The Contractor shall maintain an accounting
system and controls adequate for the proper administration of this clause.

(g) Reports and access to records. The Contractor shall promptly furnish
reports, certificates, financial statements, and other pertinent information
reasonably requested by the Contracting Officer for the administration of this
clause. Also, the Contractor shall give the Government reasonable opportunity to
examine and verify the Contractor’s books, records, and accounts.

(h) Special terms regarding default. If this contract is terminated under the
Default clause,

 

 

 

 

 

 

(i) the Contractor shall, on demand, repay to the Government the amount of
unliquidated progress payments and

 

 

 

 

 

(ii) title shall vest in the Contractor, on full liquidation of progress
payments, for all property for which the Government elects not to require
delivery under the Default clause. The Government shall be liable for no payment
except as provided by the Default clause.

 

 

(i)

Reservations of rights.

 

 

 

(1) No payment or vesting of title under this clause shall —

 

 

 

 

 

(i) Excuse the Contractor from performance of obligations under this contract;
or

 

 

 

 

 

 

 

(ii) Constitute a waiver of any of the rights or remedies of the parties under
the contract.

 

 

 

 

 

 

(2) The Government’s rights and remedies under this clause —

 

 

 

 

 

(i) Shall not be exclusive but rather shall be in addition to any other rights
and remedies provided by law or this contract; and

 

 

 

 

 

(ii) Shall not be affected by delayed, partial, or omitted exercise of any
right, remedy, power, or privilege, nor shall such exercise or any single
exercise preclude or impair any further exercise under this clause or the
exercise of any other right, power, or privilege of the Government.

 

 

(j)

Financing payments to subcontractors. The financing payments to subcontractors
mentioned in paragraphs (a)(1) and (a)(2) of this clause shall be all financing
payments to subcontractors or divisions, if the following conditions are met:

 

 

 

(1) The amounts included are limited to —

 

 

 

 

      (i) The unliquidated remainder of financing payments made; plus

 

 

 

 

      (ii) Any unpaid subcontractor requests for financing payments.

 

 

 

 

(2) The subcontract or interdivisional order is expected to involve a minimum of
approximately 6 months between the beginning of work and the first delivery, or,
if the subcontractor is a small business concern, 4 months.

 

 

 

 

(3) If the financing payments are in the form or progress payments, the terms of
the subcontract or interdivisional order concerning progress payments —

 

 

 

 

 

(i) Are substantially similar to the terms of the clause for any subcontractor
that is a large business concern, or that clause with its Alternate I for any
subcontractor that is a small business concern;

 

 

 

 

 

(ii) Are at least as favorable to the Government as the terms of this clause;


--------------------------------------------------------------------------------




 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 60 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

 

 

(iii) Are not more favorable to the subcontractor or division than the terms of
this clause are to the Contractor;

 

 

 

 

 

(iv) Are in conformance with the requirements of FAR 32.504(e); and

 

 

 

 

 

(v) Subordinate all subcontractor rights concerning property to which the
Government has title under the subcontract to the Government’s right to require
delivery of the property to the Government if —


 

 

 

 

 

 

 

 

 

(A) The Contractor defaults; or

 

 

 

 

 

 

 

 

 

(B) The subcontractor becomes bankrupt or insolvent.

 

 

 

 

 

 

(4) If the financing payments are in the form of performance-based payments, the
terms of the subcontract or interdivisional order concerning payments—

 

 

 

 

 

(i) Are substantially similar to the Performance-Based Payments clause at FAR
52.232-32 and meet the criteria for, and definition of, performance-based
payments in FAR Part 32;

 

 

 

 

 

(ii) Are in conformance with the requirements of FAR 32.504(f); and

 

 

 

 

 

(iii) Subordinate all subcontractor rights concerning property to which the
Government has title under the subcontract to the Government’s right to require
delivery of the property to the Government if—

 

 

 

 

 

 

 

 

 

(A) The Contractor defaults; or

 

 

 

 

 

 

 

 

 

(B) The subcontractor becomes bankrupt or insolvent.

 

 

 

 

 

 

(5) If the financing payments are in the form of commercial item financing
payments, the terms of the subcontract or interdivisional order concerning
payments-

 

 

 

 

 

(i) Are constructed in accordance with FAR 32.206(c) and included in a
subcontract for a commercial item purchase that meets the definition and
standards for acquisition of commercial items in FAR Part 2 and 12;

 

 

 

 

 

(ii) Are in conformance with the requirements of FAR 32.504(g); and

 

 

 

 

 

(iii) Subordinate all subcontractor rights concerning property to which the
Government has title under the subcontract to the Government’s right to require
delivery of the property to the Government if—

 

 

 

 

 

(A) The Contractor defaults; or

 

 

 

 

 

(B) The subcontractor becomes bankrupt or insolvent.

 

 

 

 

(6) If financing is in the form of progress payments, the progress payment rate
in the subcontract is the customary rate used by the contracting agency,
depending on whether the subcontractor is or is not a small business concern.

(7) Concerning any proceeds received by the Government for property to which
title has vested in the Government under the subcontract terms, the parties
agree that the proceeds shall be applied to reducing any unliquidated financing
payments by the Government to the Contractor under this contract.

(8) If no unliquidated financing payments to the Contractor remain, but there
are unliquidated financing payments that the Contractor has made to any
subcontractor, the Contractor shall be subrogated to all the rights the
Government obtained through the terms required by this clause to be in any
subcontract, as if all such rights had been assigned and transferred to the
Contractor.

(9) To facilitate small business participation in subcontracting under this
contract, the Contractor shall provide financing payments to small business
concerns, in conformity with the standards for customary contract financing
payments stated in Subpart 32.113. The Contractor shall not consider the need
for such financing payments as a handicap or adverse factor in the award of
subcontracts.

(k) Limitations on undefinitized contract actions. Notwithstanding any other
progress payment provisions in this contract, progress payments may not exceed
80 percent of costs incurred on work accomplished under undefinitized contract
actions. A “contract action” is any action resulting in a contract, as defined
in Subpart 2.1, including contract modifications for additional supplies or
services, but not including contract modifications that are within the scope and
under the terms of the contract, such as contract modifications issued pursuant
to the Changes clause, or funding and other administrative changes. This
limitation shall apply to the costs incurred, as computed in accordance with
paragraph (a) of this clause, and shall remain in effect until the contract
action is definitized. Costs incurred which are subject to this limitation shall
be segregated on Contractor progress payment requests and invoices from those
costs eligible for higher progress payment rates. For purposes of progress
payment liquidation, as described in paragraph (b) of this clause, progress
payments for undefinitized contract actions shall be liquidated at 80 percent of
the amount invoiced for work performed under the undefinitized contract action
as long as the contract action remains undefinitized. The amount of unliquidated
progress payments for undefinitized contract actions shall not exceed 80 percent
of the maximum liability of the Government under the undefinitized contract
action or such lower limit specified elsewhere in the contract. Separate limits
may be specified for separate actions.

(l) Due date. The designated payment office will make progress payments on the
______ [Contracting Officer insert date as prescribed by agency head; if not
prescribed, insert “30th”] day after the designated billing office receives a
proper progress payment request. In the event that the Government requires an
audit or other review of a specific progress payment request to ensure
compliance with the terms and conditions of the contract, the designated payment
office is not compelled to make a payment by the specified due date. Progress
payments are considered contract financing and are not subject to the interest
penalty provisions of the Prompt Payment Act. (m) Progress payments under
indefinite--delivery contracts. The Contractor shall account for and submit
progress payment requests under individual orders as if the order constituted a
separate contract, unless otherwise specified in this contract.

(End of Clause)

 

 

 

 

     I-143

52.243-07

NOTIFICATION OF CHANGES

APR/1984

(a) Definitions. ‘Contracting Officer,’ as used in this clause, does not include
any representative of the Contracting Officer. ‘Specifically authorized
representative (SAR),’ as used in this clause, means any person the Contracting
Officer has so designated by written notice (a copy of which shall be provided
to the Contractor) which shall refer to this subparagraph and shall be issued to
the designated representative before the SAR exercises such authority.

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 61 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

          (b) Notice. The primary purpose of this clause is to obtain prompt
reporting of Government conduct that the Contractor considers to constitute a
change to this contract. Except for changes identified as such in writing and
signed by the Contracting Officer, the Contractor shall notify the
Administrative Contracting Officer in writing promptly, within _____ calendar
days (to be negotiated) from the date that the Contractor identifies any
Government conduct (including actions, inactions, and written or oral
communications) that the Contractor regards as a change to the contract terms
and conditions. On the basis of the most accurate information available to the
Contractor, the notice shall state-

 

 

 

 

(1) The date, nature, and circumstances of the conduct regarded as a change;

 

 

 

         

(2) The name, function, and activity of each Government individual and
Contractor official or employee involved in orknowledgeable about such conduct;

 

 

 

 

(3) The identification of any documents and the substance of any oral
communication involved in such conduct;

 

 

 

 

(4) In the instance of alleged acceleration of scheduled performance or
delivery, the basis upon which it arose;

 

 

 

         

(5) The particular elements of contract performance for which the Contractor may
seek an equitable adjustment under this clause, including-

 

 

 

 

 

(i) What contract line items have been or may be affected by the alleged change;

 

 

 

 

 

(ii) What labor or materials or both have been or may be added, deleted, or
wasted by the alleged change;

 

                   (iii) To the extent practicable, what delay and disruption in
the manner and sequence of performance and effect oncontinued performance have
been or may be caused by the alleged change;

 

                   (iv) What adjustments to contract price, delivery schedule,
and other provisions affected by the alleged change are estimated; and

 

 

 

      

(6) The Contractor’s estimate of the time by which the Government must respond
to the Contractor’s notice to minimize cost, delay or disruption of performance.

     (c) Continued performance. Following submission of the notice required by
(b) above, the Contractor shall diligently continue performance of this contract
to the maximum extent possible in accordance with its terms and conditions as
construed by the Contractor, unless the notice reports a direction of the
Contracting Officer or a communication from a SAR of the Contracting Officer, in
either of which events the Contractor shall continue performance; provided,
however, that if the Contractor regards the direction or communication as a
change as described in (b) above, notice shall be given in the manner provided.
All directions, communications, interpretations, orders and similar actions of
the SAR shall be reduced to writing promptly and copies furnished to the
Contractor and to the Contracting Officer. The Contracting Officer shall
promptly countermand any action which exceeds the authority of the SAR.

     (d) Government response. The Contracting Officer shall promptly, within
_____ calendar days (to be negotiated) of receipt of notice, respond to the
notice in writing. In responding, The Contracting Officer shall either-

 

 

 

           (1) Confirm that the conduct of which the Contractor gave notice
constitutes a change and when necessary direct the mode of further performance;

 

 

 

           (2) Countermand any communication regarded as a change;

 

 

 

           (3) Deny that the conduct of which the Contractor gave notice
constitutes a change and when necessary, direct the mode of further performance;
or

 

 

 

           (4) In the event the Contractor’s notice information is inadequate to
make a decision under (1), (2), or (3) above, advise the Contractor what
additional information is required, and establish the date by which it should be
furnished and the date thereafter by which the Government will respond.

     (e) Equitable adjustment. (1) If the Contracting Officer confirms that
Government conduct affected a change as alleged by the Contractor, and the
conduct causes an increase or decrease in the Contractor’s cost of, or the time
required for, performance of any part of the work under this contract, whether
changed or not changed by such conduct, an equitable adjustment shall be made-

 

 

 

 

 

 

(i)

In the contract price or delivery schedule or both; and

 

 

 

 

 

 

(ii)

In such other provisions of the contract as may be affected.

           (2) The contract shall be modified in writing accordingly. In the
case of drawings, designs or specifications which are defective and for which
the Government is responsible, the equitable adjustment shall include the cost
and time extension for delay

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 62 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

reasonably incurred by the Contractor in attempting to comply with defective
drawings, designs or specifications before the Contractor identified, or
reasonably should have identified, such a defect. When the cost of property made
obsolete or excess as a result of a change confirmed by the Contracting Officer
under this clause is included in the equitable adjustment, the Contracting
Officer shall have the right to prescribe the manner of disposition of the
property. The equitable adjustment shall not include increased costs or time
extensions for delay resulting from the Contractor’s failure to provide notice
or to continue performance as provided, respectively, in (b) and (c) above.

NOTE: The phrases ‘contract price’ and ‘cost’ wherever they appear in the
clause, may be appropriately modified to apply to cost-reimbursement or
incentive contracts, or to combinations thereof.

 

 

 

 

 

 

    I-144

52.244-6

 

SUBCONTRACTS FOR COMMERCIAL ITEMS
                                                            )

 

MAR/2007


 

 

(a)

Definitions. As used in this clause—

Commercial item has the meaning contained Federal Acquisition Regulation 2.101,
Definitions.

Subcontract includes a transfer of commercial items between divisions,
subsidiaries, or affiliates of the Contractor or subcontractor at any tier.

 

 

(b)      To the maximum extent practicable, the Contractor shall incorporate,
and require its subcontractors at all tiers to incorporate, commercial items or
nondevelopmental items as components of items to be supplied under this
contract.

(c)

          (1) The Contractor shall insert the following clauses in subcontracts
for commercial items:

 

 

 

(i) 52.219-8, Utilization of Small Business Concerns (May 2004) (15 U.S.C.
637(d)(2)(3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceed $550,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.

 

 

 

(ii) 52.222-26, Equal Opportunity (Mar 2007) (E.O. 11246).

 

 

 

(iii) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Sep 2006) (38 U.S.C. 4212(a));

 

 

 

(iv) 52.222-36, Affirmative Action for Workers with Disabilities (Jun 1998) (29
U.S.C. 793).

 

 

 

(v) 52.222-39, Notification of Employee Rights Concerning Payment of Union Dues
or Fees (Dec 2004) (E.O. 13201). (Flow down a required in accordance with
paragraph (g) of FAR clause 52.222-39.)

 

 

 

(vi) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (FEB
2006) (46 U.S.C. Appx 1241 and 10 U.S.C. 2631) (flow down required in accordance
with paragraph (d) of FAR clause 52.247-64).

(2) While not required, the Contractor may flow down to subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.

(d) The Contractor shall include the terms of this clause, including this
paragraph (d), in subcontracts awarded under this contract.

(End of Clause)

 

 

 

 

 

 

    I-145

52.245-2 ALT I

 

GOVERNMENT PROPERTY (FIXED PRICE CONTRACTS) (JUN 2003)

 

JUN/2003

 

(DEV)

 

AND ALTERNATE I (APR 1984) (DEVIATION DAR TRACKING No. 99-O0008 (JUL 99)

 

 

               (a) Government-furnished property.

 

 

 

(1) The Government shall deliver to the Contractor, for use in connection with
and under the terms of this contract, the Government-furnished property
described in the Schedule or specifications together with any related data and
information that the Contractor may request and is reasonably required for the
intended use of the property (hereinafter referred to as “Government-furnished
property”).

 

 

 

(2) The delivery or performance dates for this contract are based upon the
expectation that Government-furnished property suitable for use (except for
property furnished “as is”) will be delivered to the Contractor at the times
stated in the Schedule or, if not so stated, in sufficient time to enable the
Contractor to meet the contract’s delivery or performance dates.

 

 

 

(3) If Government-furnished property is received by the Contractor in a
condition not suitable for the intended use, the Contractor shall, upon receipt
of it, notify the Contracting Officer, detailing the facts, and, as directed by
the Contracting Officer and at Government expense, either repair, modify,
return, or otherwise dispose of the property. After completing the directed
action and upon written request of the Contractor, the Contracting Officer shall
make an equitable adjustment as provided in paragraph (h) of this clause.

 

 

 

(4) If Government-furnished property is not delivered to the Contractor by the
required


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 63 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

time, the Contracting Officer shall, upon the Contractor’s timely written
request, make a determination of the delay, if any, caused the Contractor and
shall make an equitable adjustment in accordance with paragraph (h) of this
clause.

               (b) Changes in Government-furnished property.

                    (1) The Contracting Officer may, by written notice,

 

 

 

(i) decrease the Government-furnished property provided or to be provided under
this contract, or

 

 

 

(ii) substitute other Government-furnished property for the property to be
provided by the Government, or to be acquired by the Contractor for the
Government, under this contract.

 

 

 

The Contractor shall promptly take such action as the Contracting Officer may
direct regarding the removal, shipment, or disposal of the property covered by
such notice.


 

 

 

(2) Upon the Contractor’s written request, the Contracting Officer shall make an
equitable adjustment to the contract in accordance with paragraph(h) of this
clause, if the Government has agreed in the Schedule to make the property
available for performing this contract and there is any —


 

 

 

(i) Decrease or substitution in this property pursuant to subparagraph(b)(1) of
this clause; or

 

 

 

(ii) Withdrawal of authority to use this property, if provided under any other
contract or lease.

               (c) Title in Government property.

 

 

 

(1) The Government shall retain title to all Government-furnished property.

 

 

 

(2) All Government-furnished property and all property acquired by the
Contractor, title to which vests in the Government under this
paragraph(collectively referred to as “Government property”), are subject to the
provisions of this clause. However, special tooling accountable to this contract
is subject to the provisions of the Special Tooling clause and is not subject to
the provisions of this clause. Title to Government property shall not be
affected by its incorporation into or attachment to any property not owned by
the Government, nor shall Government property become a fixture or lose its
identity as personal property by being attached to any real property.

 

 

 

(3) Title to each item of facilities and special test equipment acquired by the
Contractor for the Government under this contract shall pass to and vest in the
Government when its use in performing this contract commences or when the
Government has paid for it, whichever is earlier, whether or not title
previously vested in the Government.

 

 

 

(4) If this contract contains a provision directing the Contractor to purchase
material for which the Government will reimburse the Contractor as a direct item
of cost under this contract —


 

 

 

(i) Title to material purchased from a vendor shall pass to and vest in the
Government upon the vendor’s delivery of such material; and

 

 

 

(ii) Title to all other material shall pass to and vest in the Government upon —


 

 

 

(A) Issuance of the material for use in contract performance;

 

 

 

(B) Commencement of processing of the material or its use in contract
performance; or

 

 

 

(C) Reimbursement of the cost of the material by the Government, whichever
occurs first.


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 64 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

(d) Use of Government property. The Government property shall be used only for
performing this contract, unless otherwise provided in this contract or approved
by the Contracting Officer.

 

 

 

(e) Property administration.


 

 

 

(1) The Contractor shall be responsible and accountable for all Government
property provided under this contract and shall comply with Federal Acquisition
Regulation (FAR) Subpart 45.5, as in effect on the date of this contract.

 

 

 

(2) The Contractor shall establish and maintain a program for the use,
maintenance, repair, protection, and preservation of Government property in
accordance with sound industrial practice and the applicable provisions of
Subpart 45.5 of the FAR.

 

 

 

(3) If damage occurs to Government property, the risk of which has been assumed
by the Government under this contract, the Government shall replace the items or
the Contractor shall make such repairs as the Government directs. However, if
the Contractor cannot effect such repairs within the time required, the
Contractor shall dispose of the property as directed by the Contracting Officer.
When any property for which the Government is responsible is replaced or
repaired, the Contracting Officer shall make an equitable adjustment in
accordance with paragraph (h) of this clause.

 

 

 

(4) The Contractor represents that the contract price does not include any
amount for repairs or replacement for which the Government is responsible.
Repair or replacement of property for which the Contractor is responsible shall
be accomplished by the Contractor at its own expense.


 

 

 

(f) Access. The Government and all its designees shall have access at all
reasonable times to the premises in which any Government property is located for
the purpose of inspecting the Government property.

 

 

 

(g)    Limited risk of loss. (1) The term “Contractor’s managerial personnel,”
as used in this paragraph (g), means the Contractor’s directors, officers, and
any of the Contractor’s managers, superintendents, or equivalent representatives
who have supervision or direction of—


 

 

 

(i) All or substantially all of the Contractor’s business;

 

 

 

(ii) All or substantially all of the Contractor’s operation at any one plant or
separate location at which the contract is being performed; or

 

 

 

(iii) A separate and complete major industrial operation connected with
performing this contract.


 

 

 

(2) The Contractor shall not be liable for loss or destruction of, or damage to,
the Government property provided under this contract (or, if an educational or
nonprofit organization, for expenses incidental to such loss, destruction, or
damage), except as provided in subparagraphs (3) and (4) below.

 

 

 

(3) The Contractor shall be responsible for loss or destruction of, or damage
to, the Government property provided under this contract (including expenses
incidental to such loss, destruction, or damage)—


 

 

 

(i) That results from a risk expressly required to be insured under this
contract, but only to the extent of the insurance required to be purchased and
maintained, or to the extent of insurance actually purchased and maintained,
whichever is greater;

 

 

 

(ii) That results from a risk that is in fact covered by insurance or for which
the Contractor is otherwise reimbursed, but only to the extent of such insurance
or reimbursement;

 

 

 

(iii) For which the Contractor is otherwise responsible under the express terms
of this contract;

 

 

 

(iv) That results from willful misconduct or lack of good faith on the part of
the Contractor’s managerial personnel; or


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 65 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

(v) That results from a failure on the part of the Contractor, due to willful
misconduct or lack of good faith on the part of the Contractor’s managerial
personnel, to establish and administer a program or system for the control, use,
protection, preservation, maintenance, and repair of Government property as
required by paragraph (e) of this clause.


 

 

 

(4)(i) If the Contractor fails to act as provided in subdivision (g)(3)(v)
above, after being notified (by certified mail addressed to one of the
Contractor’s managerial personnel) of the Government’s disapproval, withdrawal
of approval, or nonacceptance of the system or program, it shall be conclusively
presumed that such failure was due to willful misconduct or lack of good faith
on the part of the Contractor’s managerial personnel.


 

 

 

(ii) In such event, any loss or destruction of, or damage to, the Government
property shall be presumed to have resulted from such failure unless the
Contractor can establish by clear and convincing evidence that such loss,
destruction, or damage—


 

 

 

(A) Did not result from the Contractor’s failure to maintain an approved program
or system; or

 

 

 

(B) Occurred while an approved program or system was maintained by the
Contractor.


 

 

 

(5) If the Contractor transfers Government property to the possession and
control of a subcontractor, the transfer shall not affect the liability of the
Contractor for loss or destruction of, or damage to, the property as set forth
above. However, the Contractor shall require the subcontractor to assume the
risk of, and be responsible for, any loss or destruction of, or damage to, the
property while in the subcontractor’s possession or control, except to the
extent that the subcontract, with the advance approval of the Contracting
Officer, relieves the subcontractor from such liability. In the absence of such
approval, the subcontract shall contain appropriate provisions requiring the
return of all Government property in as good condition as when received, except
for reasonable wear and tear or for its use in accordance with the provisions of
the prime contract.

Para (6) for DoD:

 

 

 

(6) [The contractor shall notify the contracting officer u]pon loss or
destruction of, or damage to, Government property provided under this contract,
[with the exception of low value property for which loss, damage, or destruction
is reported at contract termination, completion, or when needed for continued
contract performance. T]he Contractor shall take all reasonable action to
protect the Government property from further damage, separate the damaged and
undamaged Government property, put all the affected Government property in the
best possible order, and furnish to the Contracting Officer a statement of—


 

 

 

(i) The lost, destroyed, or damaged Government property;

 

 

 

(ii) The time and origin of the loss, destruction, or damage;

 

 

 

(iii) All known interests in commingled property of which the Government
property is a part; and

 

 

 

(iv) The insurance, if any, covering any part of or interest in such commingled
property.


 

 

 

(7) The Contractor shall repair, renovate, and take such other action with
respect to damaged Government property as the Contracting Officer directs. If
the Government property is destroyed or damaged beyond practical repair, or is
damaged and so commingled or combined with property of others (including the
Contractor’s) that separation is impractical, the Contractor may, with the
approval of and subject to any conditions imposed by the Contracting Officer,
sell such property for the account of the Government. Such sales may be made in
order to minimize the loss to the Government, permit the resumption of business,
or to accomplish a similar purpose. The Contractor shall be entitled to an
equitable adjustment in the contract price for the expenditures made in
performing the obligations under this subparagraph (g)(7) in accordance with
paragraph (h) of this clause. However, the Government may directly reimburse the
loss and salvage organization for any of their charges. The Contracting Officer
shall give due regard to the Contractor’s liability under this paragraph (g)
when making such equitable adjustment.


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 66 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

(8) The Contractor represents that it is not including in the price and agrees
it will not hereafter include in any price to the Government any charge or
reserve for insurance (including any self-insurance fund or reserve) covering
loss or destruction of, or damage to, Government property, except to the extent
that the Government may have expressly required the Contractor to carry such
insurance under another provision of this contract.

 

 

 

(9) In the event the Contractor is reimbursed or otherwise compensated for any
loss or destruction of, or damage to, Government property, the Contractor shall
use the proceeds to repair, renovate, or replace the lost, destroyed, or damaged
Government property or shall otherwise credit the proceeds to or equitably
reimburse the Government, as directed by the Contracting Officer.

 

 

 

(10) The Contractor shall do nothing to prejudice the Government’s rights to
recover against third parties for any loss or destruction of, or damage to,
Government property. Upon the request of the Contracting Officer, the Contractor
shall, at the Government’s expense, furnish to the Government all reasonable
assistance and cooperation (including the prosecution of suit and the execution
of instruments of assignment in favor of the Government) in obtaining recovery.
In addition, where a subcontractor has not been relieved from liability for any
loss or destruction of, or damage to, Government property, the Contractor shall
enforce for the benefit of the Government the liability of the subcontractor for
such loss, destruction, or damage.

 

 

 

(h) Equitable adjustment. When this clause specifies an equitable adjustment, it
shall be made to any affected contract provision in accordance with the
procedures of the Changes clause. When appropriate, the Contracting Officer may
initiate an equitable adjustment in favor of the Government. The right to an
equitable adjustment shall be the Contractor’s exclusive remedy. The Government
shall not be liable to suit for breach of contract for —


 

 

 

(1) Any delay in delivery of Government-furnished property;

 

 

 

(2) Delivery of Government-furnished property in a condition not suitable for
its intended use;

 

 

 

(3) A decrease in or substitution of Government-furnished property; or

 

 

 

(4) Failure to repair or replace Government property for which the Government is
responsible.


 

 

 

(i) Final accounting and disposition of Government property. Upon completing
this contract, or at such earlier dates as may be fixed by the Contracting
Officer, the Contractor shall submit, in a form acceptable to the Contracting
Officer, inventory schedules covering all items of Government property
(including any resulting scrap) not consumed in performing this contract or
delivered to the Government. The Contractor shall prepare for shipment, deliver
f.o.b. origin, or dispose of the Government property as may be directed or
authorized by the Contracting Officer. The net proceeds of any such disposal
shall be credited to the contract price or shall be paid to the Government as
the Contracting Officer directs.

 

 

 

(j) Abandonment and restoration of Contractor’s premises. Unless otherwise
provided herein, the Government —


 

 

 

(1) May abandon any Government property in place, at which time all obligations
of the Government regarding such abandoned property shall cease; and

 

 

 

(2) Has no obligation to restore or rehabilitate the Contractor’s premises under
any circumstances (e.g., abandonment, disposition upon completion of need, or
upon contract completion). However, if the Government-furnished property (listed
in the Schedule or specifications) is withdrawn or is unsuitable for the
intended use, or if other Government property is substituted, then the equitable
adjustment under paragraph (h) of this clause may properly include restoration
or rehabilitation costs.


 

 

 

(k) Communications. All communications under this clause shall be in writing.

 

 

 

(l) Overseas contracts. If this contract is to be performed outside of the
United States


--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 67 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 


 

 

 

and its outlying areas, the words “Government” and “Government-furnished”
(wherever they appear in this clause) shall be construed as “United States
Government” and “United States Government-furnished,” respectively.

(End of Clause)

 

 

 

 

 

 

   I-146

52.252-02

 

CLAUSES INCORPORATED BY REFERENCE

 

FEB/1998

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):

       http://www.arnet.gov/far       

       http://farsite.hill.af.mil          

(End of Clause)

 

 

 

 

 

 

   I-147

52.252-2

 

CLAUSES INCORPORATED BY REFERENCE

 

FEB/1998

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address:

          http://www.arnet.gov/far/ or
http://www.acq.osd.mil/dpap/dars/index.htm or
https://webportal.saalt.army.mil/saal- zp/procurement/afars.doc

(End of Clause)

 

 

 

 

 

 

   I-148

252.232-7003

 

ELECTRONIC SUBMISSION OF PAYMENT REQUESTS

 

MAR/2007

          (a) Definitions. As used in this clause

 

 

 

(1) Contract financing payment and invoice payment have the meanings given in
section 32.001 of the Federal Acquisition Regulation.

 

 

 

(2) Electronic form means any automated system that transmits information
electronically from the initiating system to all affected systems. Facsimile,
e-mail, and scanned documents are not acceptable electronic forms for submission
of payment requests. However, scanned documents are acceptable when they are
part of a submission of a payment request made using one of the electronic forms
provided for in paragraph (b) of this clause.

 

 

 

(3) Payment request means any request for contract financing payment or invoice
payment submitted by the Contractor under this contract.

(b) Except as provided in paragraph (c) of this clause, the Contractor shall
submit payment requests using one of the following electronic forms:

 

 

 

(1) Wide Area WorkFlow-Receipt and Acceptance (WAWF-RA). Information regarding
WAWF-RA is available on the Internet at  \*HYPERLINK
“https://rmb.ogden.disa.mil/”https://wawf.eb.mil.

 

 

 

(2) Web Invoicing System (WInS). Information regarding WInS is available on the
Internet at  \*HYPERLINK “https://ecweb.dfas.mil/”https://ecweb.dfas.mil.

 

 

 

(3) American National Standards Institute (ANSI) X.12 electronic data
interchange (EDI) formats.


 

 

 

(i) Information regarding EDI formats is available on the Internet at
 \*HYPERLINK “http://www.x12.org/”http://www.X12.org.

 

 

 

(ii) EDI implementation guides are available on the Internet at
http://www.dod.mil/dfas/contractorpay/electroniccommerce.html.


 

 

 

(4) Another electronic form authorized by the Contracting Officer.

          (c) The Contractor may submit a payment request in non-electronic form
only when

 

 

 

(1) DoD is unable to receive a payment request in electronic form; or

 

 

 

(2) The Contracting Officer administering the contract for payment has
determined, in writing, that electronic submission would be unduly burdensome to
the Contractor. In such cases, the Contractor shall include a copy of the
Contracting Officers determination with each request for payment.

(d) The Contractor shall submit any non-electronic payment requests using the
method or methods specified in Section G of the contract.

(e) In addition to the requirements of this clause, the Contractor shall meet
the requirements of the appropriate payment clauses in this contract when
submitting payment requests.

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 68 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

(End of clause)

--------------------------------------------------------------------------------



 

 

 

 

CONTINUATION SHEET

Reference No. of Document Being Continued

    Page 69 of 69

 

 

 

PIIN/SIIN W15P7T-07-D-J402

MOD/AMD

 

 

 

 

 

Name of Offeror or Contractor: COMTECH MOBILE DATACOM CORPORATION

 

 

 

 

SECTION J - LIST OF ATTACHMENTS

 

 

 

 

 

 

 

 

List of
Addenda

Title

 

Date

 

Number
of Pages

 

Transmitted By

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Exhibit A

CDRL C001 STATUS REPORTS-RAW PACKET SWITCH

 

03-MAY-2007

 

001

 

EMAIL

Exhibit B

CDRL C002 ACCEPTANCE TEST PLAN AND TEST PROCEDURES

 

03-MAY-2007

 

001

 

EMAIL

Exhibit C

CDRL C003 FIRST ARTICLE QUALIFICATION TEST

 

03-MAY-2007

 

001

 

EMAIL

Exhibit D

CDRL C004 FIRST ARTICLE QUALIFICATION TEST REPORT

 

03-MAY-2007

 

001

 

EMAIL

Exhibit E

CDRL C005 PY 1 BAR CODE ID REPORT FOR UNIQUE ID

 

03-MAY-2007

 

001

 

EMAIL

Exhibit F

CDRL C006 FIRMWARE VERSION DESCRIPTION DOCUMENT REPORT

 

03-MAY-2007

 

001

 

EMAIL

Exhibit G

CDRL C007 SOFTWARE TEST PLAN AND VERIFICATION MATRIX

 

03-MAY-2007

 

001

 

EMAIL

Exhibit H

CDRL C008 SOFTWARE TEST PROCEDURES

 

03-MAY-2007

 

001

 

EMAIL

Exhibit J

CDRL C009 SOFTWARE TEST REPORT

 

03-MAY-2007

 

001

 

EMAIL

Exhibit K

CDRL C013 MEETING MINUTES

 

03-MAY-2007

 

001

 

EMAIL

Exhibit L

CDRL C014 CONTRACTOR STATUS REPORT

 

03-MAY-2007

 

001

 

EMAIL

Exhibit M

CDRL C015 CONTRACTOR PERFORMANCE REPORT

 

03-MAY-2007

 

001

 

EMAIL

Exhibit N

CDRL C016 PRODUCTION SURGE PLAN

 

03-MAY-2007

 

001

 

EMAIL

Exhibit P

CDRL C017 CONTRACTOR COST DATA PRODUCTION

 

03-MAY-2007

 

001

 

EMAIL

Exhibit Q

CDRL C018 COST DATA SUMMARY REPORT

 

03-MAY-2007

 

001

 

EMAIL

Exhibit R

CDRL C019 FUNCTIONAL COST HOURLY REPORT

 

03-MAY-2007

 

001

 

EMAIL

Exhibit S

CDRL C020 CONTRACTOR MANPOWER REPORT

 

03-MAY-2007

 

001

 

EMAIL

Exhibit T

CDRL C021 MANAGEMENT PLAN

 

03-MAY-2007

 

001

 

EMAIL

Exhibit U

CDRL C022 CCB DOCUMENTS

 

03-MAY-2007

 

001

 

EMAIL

Attachment 0001

SOW FOR FBCB2 BFT SATELLITE SERVICES, SATELLITE BANDWIDTH

 

30-AUG-2007

 

042

 

EMAIL

 

LEASES, ANTENNAS/TRANSCEIVERS, SUPPORT HARDWARE, AND

 

 

 

 

 

 

 

ENGINEERING/REPAIR SERVICES

 

 

 

 

 

 

Attachment 0002

PRICING STRUCTURE FOR L-BAND SATELLITE SERVICES PROGRAM

 

24-AUG-2007

 

038

 

EMAIL

 

YEAR 1 THROUGH PROGRAM YEAR 5

 

 

 

 

 

 

Attachment 0003

PRICING STRUCTURE FOR HARDWARE REQUIREMENTS PROGRAM YEAR 1

 

28-AUG-2007

 

010

 

EMAIL

 

THROUGH PROGRAM YEAR 5

 

 

 

 

 

 

Attachment 0004

FINAL SUBCONTRACTING PLAN

 

29-AUG-2007

 

008

 

EMAIL

Attachment 0005

DD 254

 

19-AUG-2007

 

004

 

EMAIL


--------------------------------------------------------------------------------



REV 27  30 August 2007

STATEMENT OF WORK

FOR

FORCE XXI BATTLE COMMAND BRIGADE AND
BELOW (FBCB2)
BLUE FORCE TRACKING (BFT)

2007-2011
SATELLITE SERVICES,
SATELLITE BANDWIDTH LEASES,
ANTENNAS/TRANSCEIVERS, SUPPORT HARDWARE,
AND ENGINEERING/REPAIR SERVICES

Prepared by:

The Office of the Project Manager
(PM FBCB2)
SFAE-C3T-FB
Fort Monmouth, NJ

--------------------------------------------------------------------------------



24 August 2007

TABLE OF CONTENTS

 

 

 

 

 

 

PARA/SECT

 

DESCRIPTION

PAGE NO.

 

 

1.0

Scope

3

2.0

Documentation

3

2.1

 

Applicable Documents

3

2.2

 

Contract Data Requirements List (CDRL) DD Form 1423

5

2.3

 

Media and File Format

5

2.4

 

Data Requirements

6

3.0

Requirements

6

3.1

 

L-band Satellite Service

6

3.1.1

 

 

Service Reliability

7

3.1.2

 

 

L-band Satellite Service Areas of Coverage

7

3.2

 

Network Engineering and Management Services

8

3.2.1

 

 

Network Operations and Maintenance

8

3.2.2

 

 

Network Engineering and Development

8

3.2.3

 

 

Key Management

9

3.2.4

 

 

Profile Management

9

3.2.5

 

 

Planned or Emergency Maintenance

10

3.2.6

 

 

Daily Log and Network Performance Data Maintenance and Extraction

10

3.2.7

 

 

Netwwork Performance Data

10

3.2.8

 

 

Channel Availability Metrics

10

3.2.9

 

 

Network Event/Component Issue Logs

10

3.2.10

 

 

Channel Utilization Metrics

11

3.2.11

 

 

Traffic Data Logs and Retention

11

3.2.12

 

 

Security Event Log Auditing and Data Retention

11

3.3

 

Army FBCB2 BFT Network Operations Center (NOC) Connectivity to Satellite
Services

12

3.4

 

FBCB2 BFT Hardware and Software Requirements

13

3.4.1

 

 

Hardware Description

13

3.4.1.1

 

 

 

Transceiver Requirements

13

3.4.1.2

 

 

 

Field Service Station (FSS) Workstation Requirements

14

3.4.2

 

 

Hardware Data Requirements

14

3.4.3

 

 

Hardware Acceptance Requirements

14

3.4.3.1

 

 

Repair and Warranty Requirements

15

3.4.4

 

 

FBCB2 BFT First Article Requirements, Testing, Test Plans and Procedures

15

3.4.4.1

 

 

 

MT-2011/2012 Unique Marking Requirements

19

3.4.5

 

 

User Manual Requirements

23

3.5

 

Engineering Services for Improved FBCB2 BFT Network Components and Software

23

3.6

 

Program Management Services and Data Requirements

23

3.6.1

 

 

Programmatic / Technical Reviews and Meetings

23

3.6.2

 

 

Contract Status Reporting

24

3.6.3

 

 

Contract Performance Report

25

3.6.4

 

 

Production Surge Plan

26

3.6.5

 

 

Contractor Cost Data Reporting ing

27

3.6.6

 

 

Contractor Manpower Report

31

3.7

 

Information Security

33

3.7.1

 

 

Security Design

33

3.7.2

 

 

Physical Security

34

3.7.3

 

 

Security Considerations

34

3.8

 

Configuration Management

34

3.8.1

 

 

Configuration Management Documentation

34

3.8.2

 

 

Configuration Control Board

35

3.9

 

Technical Points of Contact

36


--------------------------------------------------------------------------------



Updated 24 August 2007

1.0 Scope

This Statement of Work (SOW) is for the continued operation, fielding, repair,
improvement, and evolution of the L-band communications aspects of the Force XXI
Battle Command Brigade and Below (FBCB2) Blue Force Tracking (BFT) System. This
SOW covers all activities required to continue to operate the FBCB2 BFT network,
develop new capabilities, provide training, provide additional services, provide
additional hardware items to the network to support continued FBCB2 BFT
fielding, repair existing hardware, and evolve the L-band communications
subsystems to meet existing objective and new FBCB2 capabilities, including US
Army, Joint, and Foreign BFT Operations. In order to successfully meet program
objectives, the FBCB2 BFT L-band full Authorized Army Authorized Objective (AAO)
quantity of systems with enhanced capability will be delivered incrementally
with increasing quantities, capabilities and functionality over a period of five
years from date of award.

For this SOW, the Government requires L-band System Integration hardware and
services that can leverage the past investment, integrate software and hardware,
verify operations in a representative tactical environment, and deliver the
required products with enhanced capabilities in the timeframes established for
the FBCB2 program. To ensure efforts are done properly, the contractor shall use
this SOW as the foundation in responding to each Delivery Order. The contractor
shall provide technical support to external organizations (e.g., Abrams PM and
associated support contractors) in support of development and integration of the
FBCB2 products into target host platforms. In addition, to ensure a smooth
integration process, the contractor shall support technical reviews of external
systems and supporting hardware functionality and/or planned enhancements to
identify potential deficiencies in the end product that will result in the
L-band equipment being operable with that product. The contractor shall provide
recommendations for resolving any potential deficiencies.

The intent of this contract is to procure service and capability through a
sequence of Delivery Orders. The contractor shall perform the requirements for
the tasks herein as authorized by individual Delivery Orders, which will be
issued from time to time during the performance period in accordance with the
terms of this contract and within the scope of this SOW. The initial delivery
order for this contract will be issued simultaneously with this contract and is
attached to this SOW. As applicable, the contractor shall utilize existing
documentation delivered by the contractor under prior contracts.

2.0 Documentation

2.1 Applicable Documents

The following documents form a part of this SOW to the extent specified herein.
The exact date and issue specified shall be the version applicable to this SOW
unless specified otherwise in the Delivery Order. In the event of conflict
between the applicable documents and this SOW, the SOW shall take precedence.

Army Regulation (AR) 25-2, Dept. of Army, Information Assurance, dated 14
November 2003

AR 25-30, The Army Publishing Program, dated 16 March 2004

AR 190-13, Dept. of Army, The Army Physical Security Program, dated 22 September
1995

3

--------------------------------------------------------------------------------



Updated 24 August 2007

AR 380-5, Dept. of Army, Information Security Program, dated 29 September 2000

AR 380-10, Dept. of Army, Foreign Disclosure and Contacts with Foreign
Representatives, dated 6 June 2003

AR 380-67, Dept. of Army Personnel Security Program Regulation, dated 20 July
1989

Memorandum, Department of the Army Strategy for the Implementation of the
Interim DOD Information Assurance Certification and Accreditation Process
(DIACAP), November 2006

Army Information Assurance (IA) Certification and Accreditation (C&A) Process.
Best Business Processes, 17 November 2006.

Communications and Electronics Command (CECOM) Regulation 380-16, Industrial
Security Program Requirements for Classified Contracts

Interim Department of Defense (DoD) Information Assurance (IA) Certification and
Accreditation (C&A) Process Guidance, July 6, 2006.

Department of Defense, 5220.22-M, National Industrial Security Program –
Operating Manual (NISPOM), dated January 1995, Change Two (dated 1 May 2000)

Department of Defense Instruction (DODI) 8500.1, Information Assurance, dated 24
October 2002.

Department of Defense Instruction (DODI) 8500.2, Information Assurance
Implementation, dated 6 February 2003

Department of Defense Interface Standard Variable Message Format (VMF) Technical
Interface Design Plan (Test Edition), (Reissue 5), dated 18 January 2002

Section 3541 of title 44, United States Code, “Federal Information Security
Management Act of 2002” (FISMA)

Military Standard (MIL-STD)-188-220C, Digital Message Transfer Device,
Subsystems, dated 15 March 2002

MIL-STD-810E, Environmental Test Methods and Engineering Guidelines, dated 14
July 1989

MIL-STD-882D, DOD Standard Practices for System Safety, dated 10 November 2000

MIL-STD-2361A(AC), Department of Defense Interface Standard, Digital
Publications Development, dated 31 May 2000

MIL-STD-40051A™, Department of Defense Standard Practice, Preparation of Digital
Technical Information for Multi-Output Presentation of Technical Manuals, dated
2 March 1999

National Security Agency, Information Systems Security Organization document,
“Controlled Access Protection Profile Version 1.d.”, dated 8 October 1999

4

--------------------------------------------------------------------------------



Updated 24 August 2007

Training and Doctrine Command (TRADOC) Regulation 350-70, Army System Approach
to Training Management, Processes and Products, dated 9 March 1999

Program Executive Office Command, Control and Communication (Tactical) (PEO C3T)
Information Assurance (IA) Policy for Developmental Systems, dated 22 March 2004

Department of Army, Director of Information Systems for Command, Control,
Communications & Computers correspondence, Subject: Intra-Army Interoperability
Certification, dated 3 December 2000

Joint Technical Architecture (JTA), Version 6.0, dated 30 October 2003

Joint Technical Architecture – Army, Version 6.5, dated 10 May 2002

Defense Information Infrastructure (DII) Common operating Environment (COE)
Integration and Run Time Specification (I&RTS), 4.2.4 DRAFT dated June 2003

Force XXI Battle Command Brigade and Below (FBCB2) Operational Requirements
Document (ORD), dated 26 March 200

Force XXI Battle Command Brigade and Below (FBCB2) User Functional Description
(UFD), Version 3.1, dated February 1999

Sharable Courseware Object Reference Model (SCORM), Version 1.3, dated January
2004

ABCS Interactive Multimedia Instruction (IMI) Style Guide, dated 23 March 2001

Army Training Information Architecture (ATIA) compliance Standards, Version 3.1,
dated 19 April 2002

2.2 Contract Data Requirements List (CDRL) DD Form 1423

The OMB approved DD Form 1423-1, dated June, 1990, has been modified for
automated data processing and incorporated within the text of this Statement of
Work for ease of referencing. All references throughout this SOW and the
contract to DD Form 1423, Contract Data Requirements List and CDRL are
references to the modified DD Form 1423-1 incorporated in this manner.

2.3 Media and File Format

Microsoft Windows version of the Microsoft Office XP suite of applications, MS
Word, MS Excel, MS PowerPoint, and MS Project 2000, e.g. Word 97 or newer (.doc)
files, Microsoft Excel (.xls) files and Microsoft Project 2000 (.mpp) files, are
the preferred file formats for data furnished under this contract. For
unclassified data made available via the Web-based Knowledge Center, MS Internet
Explorer 4.0 (or later) or Netscape Navigator/Communicator 4.0 (or later) are
the preferred browsers. Other formats for the transmittal of contract
documentation and methods for electronically signing DD Form 250s Material
Receipt and Acceptance shall be as set forth in the contract and as agreed to by
the Government/Contractor.

5

--------------------------------------------------------------------------------



Updated 24 August 2007

2.4 Data Requirements

In completion of each specific delivery order for engineering services
authorized under this contract, the following data deliverables are required.

 

 

 

CDRL
NUMBER

 

CDRL TITLE

     

C001

 

Status Reports - Packet Switch and HUB/HIB Data and Operations Daily Log

     

C002

 

Acceptance Test Plan and Test Procedure

     

C003

 

First Article Qualification Test (FAQT) Plan and Procedure

     

C004

 

First Article Qualification Test (FAQT) Report

     

C005

 

Bar Code Identification Report for Unique Identification (UID)

     

C006

 

Firmware Version Description Document Report

     

C007

 

Software Test Plan and Verification Matrix

     

C008

 

Software Test Procedures

     

C009

 

Software Test Report

     

C013

 

Meeting Minutes

     

C014

 

Contract Status Report (CSR) / Monthly Status Reports

     

C015

 

Contract Performance Report (CPR) / Contract Financial Report (CFR)

     

C016

 

Production Surge Plan

     

C017

 

Contract Work Breakdown Structure (CWBS)

     

C018

 

Cost Data Summary Report (CDSR) DD1921

     

C019

 

Functional Cost-Hour Report (FCHR) DD1921-1 Part 1 Only

     

C020

 

Contractor Manpower Report.

     

C021

 

Management Plan for the Configuration Control Board (CCB)

     

C022

 

Configuration Control Board (CCB) Documents

     

3.0 Requirements

3.1 L-band Satellite Service

The Contractor shall provide L-band satellite service to the current FBCB2 BFT
mobile terminals (CMDC MT-2011-04, MT-2011E, and Contractor network-capable
handhelds), and other terminals as they are developed and fielded. Service from
each provider must be capable of interfacing with all current BFT platform
terminals. The satellite network must be capable of handling multiple
simultaneous transmissions from the mobile terminals, with a completion rate of
greater than        and a latency of less than         seconds (platform to NOC
or NOC to platform) for all packets. Packet completion rate and transit time
will be calculated by the PMO through the use of Diagnostic Equipment measuring
messages sent between the CCS servers in the NOC and selected BFT platforms in
the field. This assumes the CMS network elements including transceivers are
operating with currently approved software, hardware, and firmware; the
transceiver is within the satellite beam footprint, has an unobstructed view of
satellite, has a satellite look angle between        and        degrees absent
of any external RF interference, and a satellite channel loading at less than
full capacity.

All data sent between the platform terminal and the Network Packet Switch must
be encrypted. The network must, at minimum, operate using the                  
         Encryption Standard        as currently agreed between FBCB2 and CMDC.
All packet payloads (in either direction) will be encrypted                  
         . Some current installations may use        ; however, they will be
migrated to              as soon as fielded equipment can be upgraded. 

          Any requested or proposed change to the encryption standards used on
FBCB2 BFT network will be submitted in writing for review, analysis, and
approval by the PM FBCB2 BFT or his designee prior to the network
implementation. Any change to the encryption standard must be approved in
writing by PdM BFT or his designated representative.

Circuits from the satellite to the commercial Earth Station may be on any
standard band, provided positive connectivity can be maintained under all
conditions. Except for frequency conversion, no signal processing will be done
on the satellite or at the commercial Earth Station. The satellite network must
operate as a ‘bent pipe’. Racks containing beam processing cards and network
management/monitoring equipment shall be secured by a means to prevent
unauthorized and/or unmonitored access. Security mechanisms will meet the
minimum standards set by the PdM BFT.

                    The contractor is expected to sub-contract with regional
communications and satellite service providers, as necessary, to provide best
value coverage in each geographic area. Options for alternate service, using
different providers and/or satellites, must be identified and available for all
areas outside CONUS designated as combat areas.

Note that satellite service is required to support all compatible transceivers
that the Government requires to be part of the FBCB2 Blue Force Tracking (BFT)
network. These transceivers may have been procured over the past several years
by PM FBCB2 or by PM Movement Tracking System (MTS), or, these transceivers may
also have been procured by other government agencies and contractors. Under the
scope of this contract, The Contractor shall afford satellite services to all
transceivers identified by the Government as long as the channel requirements or
simultaneous operation limits specified in this statement of work are not
breached.

6

--------------------------------------------------------------------------------



Updated 24 August 2007

3.1.1 Service Reliability

The Contractor shall provide Satellite service to the BFT platforms that is
reliable and available at a rate of not less than          % for each channel,
calculated on a monthly basis and measured annually. FBCB2 BFT operational
availability will be measured by the Government from the FBCB2 Network
Operations Center (NOC) to insure that L-band channels and VSAT connections are
achieving the required levels of service. Outages will be measured from the
problem log time to the resolution completion time, as registered on the
Contractor’s Customer Relation Management (CRM) tool, and the BFT NOC Operator’s
Log. An outage is characterized as an unplanned service outage, and the
availability calculation will exclude outages (i) planned, scheduled and
approved by PdM FBCB2 BFT in advance; (ii) caused by external interferences
beyond Contractor’s control; and (iii) conditions of force majeure

FBCB2 BFT operational availability will be measured by the Government from the
FBCB2 Network Operations Center (NOC).

                    Contractor may propose methods to calculate this
availability, which may be used subject to mutual agreement from the government.

3.1.2 L-band Satellite Service Areas of Coverage

The Contractor shall provide Satellite coverage to support the areas and the
quantity of transceivers identified in each applicable delivery order. It should
be noted that, except for CONUS, not more

7

--------------------------------------------------------------------------------



Updated 24 August 2007

than _____ of systems in any given area are expected to be active at any given
time except for short surges during high-tempo operations.

3.2 Network and Security Engineering and Management Services

3.2.1 Network Operations and Maintenance

Contractor will provide the technical support and facilities necessary to
provide day-to-day operations and management of the entire network on a 24x7
basis over the entire period of performance. This includes network and security
monitoring and troubleshooting, performance of productionized transceiver
configuration and general support necessary to maintain an operational and
secure network. Contractor’s Customer Support will be the single point of
contact for all change or information requests, problem reporting, escalation,
resolution, status tracking and documentation on a 24x7 basis.

Contractor will provide                personnel at Ft Monmouth, NJ, who will be
fully embedded into the FBCB2 BFT Global NOC at Ft. Monmouth, N.J (BGN1), and 1
person at Contractor’s facility in Germantown who will be dedicated to support
the FBCB2 BFT program. Contractor will provide FBCB2 BFT backup switch site and
primary HUB site monitoring and management from their Germantown, MD, NOC to
guarantee service readiness.

Duties of the Contractor personnel at BGN1 will include the following:

 

 

 

 

—

Monitor the FBCB2 BFT NOCs.

 

 

 

 

—

Provide production OTA updates/re-provisioning to any FBCB2 BFT transceiver,
including OTA re-key and zeroize functions, immediately upon receipt of request.

 

 

 

 

—

Perform softload file generation for production profile and delivery to the
field according to the FBCB2 BFT data handling guidelines.

 

 

 

 

—

Input new transceiver serial numbers into NPS .ini files at all NOCs at
Contractor and FBCB2 BFT approved time windows.

 

 

 

 

—

Coordinate manual switch over changes between        redundant channels.

 

 

 

 

—

Configure existing NPS equipment to adjust for Contractor and FBCB2 BFT approved
network change requests.

 

 

 

 

—

.

 

 

 

 

—

Work with other NOC personnel to provide seamless service throughout the FBCB2
BFT network.

 

 

 

 

—

Pull packet switch data as requested.

 

 

 

 

—

Monitor all host, network and security device syslog and/or security alert logs
and analysis of this data to maintain the security posture and status of the
worldwide BFT network.

3.2.2 Network Engineering and Development

This section encompasses all development and deployment activities that are not
routine operations such as new channel fielding, new profile definition/testing,
changes to NPS configuration structure, or any other software
development/deployment in support of the network and are not part of the 24x7
operator areas of responsibility. These functions will fall into the Network
Engineering and Development areas of responsibility and will be performed during
normal business hours.

8

--------------------------------------------------------------------------------



Updated 24 August 2007

The contractor shall provide engineering and management services to effect
necessary improvements to the BFT network and network equipment (i.e., from
individual platform terminals through the satellite(s)/ground control station(s)
through the packet switch and onto the BFT NOC LAN). This includes, but is not
limited to, providing software, firmware, waveform, and hardware upgrades,
purchase of additional required hardware, over the air and direct
provisioning/re-provisioning of platform terminals, and keeping the
configuration at each network packet switch (NPS) consistent so that any NOC can
immediately take over operations for any satellite segment worldwide.

The contractor shall provide engineering and management services to effect
necessary improvements to the BFT network and network equipment (i.e., from
individual platform terminals through the satellite(s)/ground control station(s)
through the packet switch and onto the BFT NOC LAN). This includes, but is not
limited to, providing software, firmware, waveform, and hardware upgrades,
purchase of additional required hardware or software packages to effect the
following categories of improvements (not all inclusive):

 

 

 

 

—

Network and/or transceiver data rate improvements

 

 

 

 

—

Network and/or transceiver security improvements

 

 

 

 

—

Network and/or transceiver communications improvements

 

 

 

 

—

Network and/or transceiver diagnostics and prognostics improvements

 

 

 

 

—

Network and/or transceiver interface improvements with all existing and future
versions of the FBCB2 BFT system

3.2.3 Key Management

At the direction of the PdM FBCB2 BFT, Contractor will be responsible for
encryption keying and management of terminals and packet switch equipment
throughout the operational FBCB2 BFT worldwide network.

Some Key Management functions, such as Profile Assignment, may confer to the
Contractor BGN1 NOC operator’s control in Ft. Monmouth.

                                                           
            Contractor System Engineering at Germantown, MD will be responsible
for infrastructure maintenance, support and troubleshooting, and any other
function not explicitly or fully transferred to the Contractor NOC operators at
BGN1.

3.2.4 Profile Management

Contractor will provide the necessary services for conducting over-the-air and
soft-load transceiver configuration management. This includes the definition and
maintenance of baseline settings, as well as configuration profiles to meet
theatre operation requirements relative to the following:

 

 

 

 

—

Association of channels to operational theatres

 

 

 

 

—

.

 

 

 

 

—

Variations between transceiver models/implementation (ground, aviation, etc.).

Routine assignment of transceivers to well-established profiles will be
performed upon request by the 24x7 operations staff (Contractor NOC operators at
BGN1). Under normal circumstances, Contractor System Engineering will perform
profile definition and initial fielding during normal

9

--------------------------------------------------------------------------------



Updated 24 August 2007

business hours to accommodate engineering reviews and the Contractor
configuration management process.

3.2.5 Planned or Emergency Maintenance

                                                                  
                      Contractor will exert best efforts to perform all
maintenance in a manner that eliminates or at least minimizes service
interruption.

Contractor will perform the following functions for planned or emergency network
maintenance:

 

 

 

 

—

Maintain and provide uninterrupted service

 

 

 

 

—

Coordinate all planned maintenance with the designated FBCB2 BFT POC.

 

 

 

 

—

Perform emergency maintenance to restore service or to prevent an imminent
service outage. Contractor will make every effort to contact the FBCB2 BFT POC
as soon as possible.

 

 

 

 

—

Use email, or phone for communicating maintenance notices and maintain a
dedicated phone line for FBCB2 BFT 24x7 support

 

 

 

 

—

Use a customer relationship management (CRM) solution for all traceable
communications with the customer. The CRM will be the designated means for
traceable correspondence pertaining to network change requests and problem
tracking.

3.2.6 Daily Log and Network Performance Data Maintenance and Extraction

Contractor will maintain packet logs at each NOC (online or near-line storage),
and will provide these logs monthly to PdM FBCB2 BFT, to be delivered according
to data handling guidance. Contractor personnel at BGN1 will perform this task.

3.2.7 Network Performance Data

Contractor will maintain network performance data during the contract period
comprised of the following:

 

 

 

 

—

Channel Availability Metrics

 

 

 

 

—

Component Event/Component Issue Logs

 

 

 

 

—

Channel Utilization Metrics

3.2.8 Channel Availability Metrics

The channel availability metrics will be produced using the Channel Availability
Metrics Methodology provided in Appendix A, for comparison with BFT NOC
Operations Logs.

3.2.9 Network Event/Component Issue Logs

Contractor will maintain a log of all events that impact FBCB2 BFT network
performance. Each entry will contain the following data:

 

 

 

 

—

Start (or event) time (GMT)

 

 

 

 

—

Duration (if applicable)

10

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

 

 

—

Network Component (e.g., HUB Router, Agent, VSAT Link, VPN Link, ASA, etc.)

 

 

 

 

—

Event Description (phrase)

 

 

 

 

—

Reference ticket number

 

 

 

 

—

Service Impact Rating (one of the following)


 

 

 

 



None – Informational

 

 

 

 



Reduced Redundancy

 

 

 

 



Service Degraded

 

 

 

 



Service Lost


 

 

 

 

—

Corrective Action Taken / Remedy / Status

This log is intended to quickly record events. It will also be used to derive
any point-rating reductions for channel availability metrics. Concise comments
will be entered for the basic recording of events. After actions reviews (AARs)
for major events will be handled separately through other reporting procedures.

This log will be maintained and managed by customer service using a customer
relationship management (CRM) solution as a central repository for tracking
submissions. The customer will be able to request status updates and past event
history via customer service. Monthly submission shall be made in a manner
specified by the PM FBCB2 BFT.

3.2.10 Channel Utilization Metrics

These metrics represent packet flow through the Agents, as well as the packet
flow rate and unit count over time. These metrics will not identify traffic by
message type (e.g., SA, C2, etc.)

Utilization metrics will include the following items per          report
intervals:

 

 

 

 

—

Return Link (Inbound) packets / bytes per interval

 

 

 

 

—

Forward Link (Outbound) packets / bytes per interval

 

 

 

 

—

Unit Count per interval

3.2.11 Traffic Data Logs and Retention

Contractor will archive packet records of all FBCB2 BFT messages from each
packet switch to

                                                                            
                                                This packet switch data is for
use in developmental, operational integration, and test activities by the FBCB2
BFT system engineering and integration prime contractor. Any Contractor network
raw data turned over to 3rd party organizations, other than US Government
offices and the FBCB2 Prime Contractor, will require Non-Disclosure Agreements
prior to release of data.

3.2.12 Security Event Log Auditing and Data Retention

Contractor will provide a means for automated logging and analysis for system
and network device security logs. Archiving of security event-related data will
be IAW DoD and Army guidance. When directed, the contractor will provide an
automated SYSLOG feed to the government’s monitoring system.

The Contractor shall also maintain a network operations daily log with all BFT
communications performance and Comtech management/maintenance activities noted
in accordance with CDRL

11

--------------------------------------------------------------------------------



Updated 24 August 2007

C001. All anomalies, to include security events noted from log analysis must be
noted, regardless of duration. Cause (if known), any actions taken to resolve,
and final resolution shall also be included. All data products shall be
protected in storage and transmission in accordance with Product Manager Blue
Force Tracking Data Handling and Transmission Guidance. Archiving of security
event-related data will be IAW DoD and Army guidance.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6000AA

A

 

TDP ___ TM -_ OTHER     MGMT

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

F. CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech

 

 

 

1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

Status Report

Packet Switch and Operations

C001

 

Daily Log

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MGMT-80368

SOW para. 3.2

SFAE-C3T-FB

7. DD 250 REQ

9. DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14.           DISTRIBUTION

 

Weekly

 

 

 

 

LT

 

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

 

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 

Item 4: Contractor may propose alternative format. Relevant network performance
data, used operationally to support the Global FBCB2 BFT network, shall be
provided on a weekly basis.

The operations daily log shall be provided to PM BFT/Operations immediately
following the completion of each operational day, defined as 0000Z - 2359Z.
Delivery shall be accomplished via government provided website or email in a
format acceptable to the BFT Operations Lead. If email is used, addressees will
be coordinated with the BFT Operations Lead.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL



 

1

 

***Note CLIN 0101AA etc for CDRLs assumes Contract structure of CLINs 0001AA
-0099AA set aside for Satellite Service, and this tracks to the Data Item
assignment per CDRL, ie C001 = CLIN 0101AA

3.3 Army FBCB2 BFT Network Operations Center (NOC) Connectivity to Satellite
Services

The Contractor will provide, as a minimum, two independent communications paths
from each and every commercial Earth Station providing BFT coverage, to each
FBCB2 BFT Network Operations Center (NOC), as determined by Product Manager –
Blue Force Tracking (PdM BFT),

                                                                         
                                                 The Contractor shall provide
and maintain the equipment needed to affect this connectivity.        equipment
provided by the Contractor under previous contracts shall be used to the maximum
extent possible. Circuit connectivity between all of the commercial earth
stations and all of the BFT NOCs will be maintained at         availability from
the commercial earth stations to the FBCB2 BFT NOCs

                                                  Availability will be
calculated on a monthly basis and measured annually. Availability calculation
will exclude outages (i) planned, scheduled and approved by PdM FBCB2 BFT in
advance; (ii) caused by external interferences beyond Contractor’s control; and
(iii) conditions of force majeure. Contractor may propose methods to calculate
this availability, which may be used subject to mutual agreement from the
government

Contractor shall assure all servers, switches, routers and firewalls used on the
BFT network and managed by Comtech will be Information Assurance Vulnerability
Assessment (IAVA) compliant. The BFT Network must meet the of Army Regulation
25-2, DoD 8500.1 and 8500.2, to include related security certification and
accreditation documentation. If these requirements are not met, Contractor shall
provide a plan to meet the requirements. All network and security devices shall
be kept current, configurations will be installed to allow the most secure
network possible while allowing for proper operation, and access to (and
through) the network devices will be strictly controlled. Server Operating
Systems will be kept up to date and IAVA compliant. Contractor will assist PdM
FBCB2 BFT personnel in performing periodic scans and inspections to insure
compliance. The PdM FBCB2 BFT, or his designated representative, shall be
provided with the necessary system accounts with read-only privileges to view
all system and device configurations for all sites handling PM BFT data to
ensure compliance with configuration management, Army Best Security Practices,
and the National Security Agency router secure configuration guidelines. In
addition, access will be provided to the security information management system
to view any analysis results to coordinate response to security incidents.

12

--------------------------------------------------------------------------------



Updated 24 August 2007

3.4 FBCB2 BFT Hardware Requirements

3.4.1 Hardware Description

The Contactor shall provide the necessary FBCB2 BFT production hardware needed
to support continued fielding and operations of FBCB2 BFT over the contract
period of performance, on an Indefinite Delivery, Indefinite Quantity (ID/IQ)
basis. The Contractor shall also provide the necessary FBCB2 developmental units
needed to support enhanced capabilities for FBCB2 BFT, when required in a
particular delivery order. The hardware requirement shall include specified
quantities of Comtech Model MT-2011F L-Band Transceivers, variants of the
MT-2012F Mobile Terminals, the AVX-06-ECS and MT-2011-202 Airborne Terminals /
airborne transceivers, packet switch equipment, Very Small Aperture Terminals
(VSAT) terminals and equipment, Field Service Station (FSS) Workstation, and any
other applicable equipment used in the FBCB2 BFT communications network. All
data sent between the platform terminal and the Network Packet Switch must be
encrypted.

                                                                              
               The quantities, delivery schedules, acceptance criteria, delivery
address, etc. for this equipment shall be as defined in each applicable delivery
order. Each delivery order that stipulates the need for hardware will state the
quantity of production units or developmental models required.

3.4.1.1 Transceiver Requirements

Transceiver components, MT-2011F, MT-2012F, MT-2011-202, and AVX-06-ECS shall be
form, fit and function identical to previous versions of the same respective
transceivers that were delivered to the government. Any exceptions to the F3
requirement shall be addressed by the contractor IAW section 3.8, Configuration
Management of this SOW.

                                                                        
                                                 The color of the MT2011F /
MT2012F shall be MIL-STD FS 36496 RGB Hex Code- ABADA2.

13

--------------------------------------------------------------------------------



Updated 24 August 2007

3.4.1.2 Field Service Station (FSS) Workstation Requirements

The FSS Workstation provides the means to service MT-2011F, MT-2012F,
MT-2011-202, and AVX-06-ECS transceivers to upgrade firmware, load encryption
keys and transceiver configuration provisioning, secure transceivers for
transit, and to operate through the serial interface for troubleshooting
transceivers that are non-functional. The hardware consists of a computer and an
eight port RS422 multiplexer to treat eight transceivers simultaneously. The
multiplexer and supporting hardware are incorporated into a rack mount case that
is durable and portable. With each FSS Workstation ordered under the contract,
the contractor shall provide the accompanying FSS software. The FSS software
runs on the Windows XP platform and supports any number of serial ports for
transceiver handling. The application can use either the multiplexed hardware,
or a single connection laptop for use in the field. The application requires
licensing for security and traceability, and binds itself to the hardware
platform it’s installed on during registration.

3.4.2 Hardware Data Requirements

As part of the monthly Contractor Status Report (CSR) required under CDRL C014,
the Contractor shall also prepare and deliver to the Government a production
plan and status report showing delivery times and delivery quantities on a
weekly and monthly basis as described in paragraph 3.6.2. The Contractor shall
also provide a Production Surge Plan as described in paragraph 3.6.4 and CDRL
016.

3.4.3 Hardware Acceptance Requirements

For each component item on order, the Contractor shall develop an Acceptance
Test Procedure per CDRL C002, DI-NDTI-80603 and DI-NDTI-80566. This ATP shall be
a verification of the software load, and demonstration of proper operation and
function.All electrical and RF interfaces shall be tested. The acceptance test
procedures shall be designed to verify proper operation and condition of each
component prior to government acceptance. The conduct of the ATP shall be
conducted in plant, prior to government acceptance. This acceptance will be made
with documentation verifying completion of Acceptance Test Procedure (ATP) per
CDRL C002, DI-NDTI-80603 by Serial Number and date. The Contractor shall report
delivery data into the Wide Area Work Flow (WAWF) system. Shipping destination
after acceptance is Red River Army Depot, TX, for ground platform transceivers,
and Huntsville, AL, for aviation platform transceivers, unless otherwise
specified or directed via execution of formal government contractual documents,
for this effort. Transceivers shall be packaged and processed for shipment as
soon as practicable

14

--------------------------------------------------------------------------------



Updated 24 August 2007

following government acceptance. Actual shipments to destination shall begin NLT
24 hours (on weekdays) or per government disposition instructions, following
government acceptance. FOB is Destination for the locations of Ft Hood, Texas,
Red River Army Depot, or Huntsville, AL; Acceptance and Inspection is at origin.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6001AA

B

 

TDP ___ TM -_ OTHER     NDTI

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

F. CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech



1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

C002

Acceptance Test Plan and Test Procedure

Systems Acceptance Test Plan and Procedure

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-NDTI-80603 AND
DI-NDTI-80566

SOW para. 3.4.2

SFAE-C3T-FB

7. DD 250 REQ

9.DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14. DISTRIBUTION

 

   ASREQ

 

 

 

 

DD

 

See Item 16

See Item 16

 

  b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

  Draft

Final

 

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 


Plans and procedures shall be combined into a single document. The Test
Procedure shall be prepared IAW DI-NDTI-80603. The Test Plan shall be Contractor
prepared IAW DI-NDTI-80566. and Government approved

Submit draft Plan and Procedures 75 DAC. Government has 15 days for review and
comment on submittal. Final Plan and Procedures are due 105 DAC.

Incremental and/or interim submission is acceptable.

Submit DD250 with final submission only.

MS Office suite or .PDF file format delivered via the Knowledge Center and CD
ROM copy mailed to the Government POC.

Item 4: delete Block 10 of DID and prepare in Contractor format.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL

















 

1

 

3.4.3.1 Repair and Warranty Requirements

The Contractor shall provide cost estimates, timelines, and an action plan to
provide both in-warranty and out-of-warranty repair for any BFT hardware
supplied by the Contractor on this, or any other government contract.

The Contractor shall provide repair services on all items. This may include
warranted items and out-of-warranty items or for all items if a warranty is not
selected for any BFT hardware. Repair actions will included a Beyond
Economically Repairable (BER) screening, followed by repair services with a
seven (7) day Turn Around Time (TAT) for items that are repairable.

15

--------------------------------------------------------------------------------



Updated 24 August 2007

3.4.4 FBCB2 BFT First Article Requirements, Testing, Test Plans and Procedures.
The Contractor shall perform tests as identified in the Test Procedures to
verify conformance to the Performance Specification. The Contractor shall be
prepared to perform future tests and test support as listed below:



 

 

 

 

a

First Article Qualification Testing (FAQT) (option). The FAQT is to verify that
the system/equipment complies with Performance Specification. (see Appendix A).
This test may be required at the discretion of the Government, based on system
design and design changes. The FAQT may not be required on the first production
order or any predetermined order, but is to be priced for each ordering year.
This requirement shall consist of the tests necessary to validate the ability of
the transceiver to perform successfully after being subjected to the tests
identified in Appendix A of this document. See CDRL C003, DI-NDTI-80809B, for
the First Article Qualification Testing (FAQT) Report. These tests shall only be
performed on hardware that has been ordered /produced /delivered on this
contract. This test may be conducted concurrent with production deliveries.
Assume no more than three (3) systems will be used for these tests. Requirements
for FAQT are listed in Appendix A.

 

 

 

 

b.

Production FAQT Performance. The Contractor shall perform FAQT in accordance
with the Government approved Test Procedures (DI-NDTI-80603). FBCB2 FAQT samples
shall be randomly selected from the production line and submitted to First
Article Qualification Testing. The quantity of Production computers selected for
FAQT, will assumed to be three (3) systems in quantity and described in the FAQT
Procedures.

 

 

 

 

c.

First Article Qualification Test (FAQT) Report (option). The Contractor shall
prepare and submit a First Article Qualification Report per the CDRL C004,
DI-NDTI-80809B. The report may be submitted in increments or on an interim basis
after the completion of each major test grouping or as otherwise defined in the
Test Procedures.

 

 

 

 

d.

Approval of First Articles. The Government’s signature on the DD 250 submitted
by the Contractor with the final completed First Article Test Report shall
indicate Government acceptance of the System and will be made when all comments
and conditions are corrected. Final approval is subject to any outstanding
comments and conditions made by the Government at the time of final First
Article Qualification Test Report.

 

 

 

 

e.

Refurbishment and Delivery of Production FAQT Samples Subsequent to testing, the
First Article Qualification Test samples shall be refurbished to like new
condition by the Contractor or replaced by new equipment, which ever is most
economical to the Government. These refurbished or new items shall be delivered
as part of the equipment deliveries required by the applicable CLINs/SLINs of
Section B.

16

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6002AA

C

 

TDP ___TM -_OTHER     NDTI

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

G. CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech



1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

Test Plan and Test Procedure

First Article Qualification Test

C003

 

(FAQT) Plan and Procedure

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-NDTI-80603 AND
DI-NDTI-80566

SOW para. 3.4.4

SFAE-C3T-FB

7. DD 250 REQ

9. DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14. DISTRIBUTION

 

Weekly

 

 

 

 

DD

 

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

 

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 

Plans and procedures shall be combined into a single document. The Test
Procedure shall be prepared IAW DI-NDTI-80603. The Test Plan shall be Contractor
prepared IAW DI-NDTI-80566. and Government approved

Submit draft Plan and Procedures with the proposal. Government will review and
comment on submittal, providing comments 30 DAC. Final Plan and Procedures are
due 90 DAC.

Incremental and/or interim submission is acceptable.

Submit DD250 with final submission only.

MS Office suite or .PDF file format delivered via the Knowledge Center and CD
ROM copy mailed to the Government POC.

Item 4: delete Block 10 of DID and prepare in Contractor format.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL
















 

1

 

17

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

60003AA

D

 

TDP ___TM -_OTHER     NDTI

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

H. CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech

     

1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

                       Test/Inspection Report

First Article Qualification

C004

 

    Test (FAQT) Report

     

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-NDTI-80809B

SOW para. 3.4.4

SFAE-C3T-FB

7. DD 250 REQ

9.DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14. DISTRIBUTION

 

Weekly

 

 

 

 

DD

 

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

 

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 


Submit draft report not later than 30 days after completion of FAQT Government
requires 30 days to review.

 Submit final not later than 30 days after receipt of Government comments.
Submit DD250 with final only.

Incremental and/or interim submission is acceptable.

MS Office or .PDF file format delivered via the Knowledge Center Web site and CD
ROM copy mailed to the Government POC.

Item 4: delete Block 10 of DID and prepare in Contractor format.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL










 

1

 

First Article Qualification Test (FAQT), Low Rate of Initial Production (LRIP),
and Quality Assurance plans shall be included for any major new hardware
supplied by the Contractor, as directed by the PdM BFT or his designated
representative.

3.4.5 Packaging, Marking, and Bar Code Marking / Unique Identification (UID).
All equipment shall be preserved, packed, and marked IAW Section D of the
contract and this paragraph. In addition to marking requirements as specified in
MIL-STD-130M, all Comtech Model MT-2011E L-Band Transceivers, the MT-2012 Mobile
Terminals, the MT-2011-202 Aviation Terminals, the AVX-06-ECS Airborne Terminals
/ airborne transceivers, handheld transceivers, packet switch equipment, VSAT
terminals and equipment, Field Service Station (FSS) Workstation, and any other
applicable equipment and packaging/shipping containers will contain an
additional bar-coded label in accordance with the following specifications:

 

 

 

 

a.

The Code 39 USD-3, Code 3 of 9 Symbology will be the barcode standard utilized.
This symbology conforms with standards LOGMARS, DOD MIL-STD-1189, and DOD
MIL-STD-129P

 

 

 

 

b.

Barcode numbering scheme will contain a 4 digit alpha-numeric hash code followed
by the item serial number.

 

 

 

 

c.

The 4 Digit Hash Code will be defined as follows:

 

 

 

 

d.

The item serial number will be a 6 digit numeric code uniquely identifying each
item.

 

 

 

 

e.

Barcode labels will be affixed on the equipment itself as well as the boxes or
containers they are shipped in.

18

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

 

 

f.

UID Label and serial number will be visible when the transceiver is installed in
its mount on ground platforms.

Requirements for Unique Item Identification (UID). The Contractor shall mark the
following items with UID in accordance with MIL-STD-130M:

 

 

 

 

—

MT-2011F and MT-2012F Transceivers

 

 

 

 

—

All Government Furnished Items in Contractor Possession (GFCP) over $5,000.

 

 

 

 

—

All other commercial item over $5,000.

The contractor should UID mark applicable items in human readable, bar code, and
two dimensional matrix format. UID Marking is required on the transceivers (air
and ground) and on the outside of the packaging material for this item, per CDRL
C005 by tailoring the data item description for Bar Code Identification Report
(DI-MGMT-80177A).

The contractor shall place UID marks on the MT-2011F and MT-2012F L-Band
Transceivers so that they are easily accessed by scanners without component
removal.

The contractor shall enter all UID date in the UID Registry via the Wide Area
Work Flow (WAWF) in accordance with MIL-STD-130M.
All hardware supplied by the Contractor shall have clearly distinguishable
government-approved markings showing, in both human and bar-code readable
formats, the NSN, Nomenclature, part number, and serial number.



Packaging and marking Requirements. Preservation, packing, and marking for
shipment shall be in accordance with Best Commercial Practices, which is also
stated in Section ‘D’ of the Contract.

Handling, Storage, Preservation, Packaging, and Shipping: Preservation, packing,
and marking shall be Commercial Packaging in accordance with ASTM D 3951-98
(2004 edition).

IAW with MIL-STD-129P, the Contractor shall refer to the Supplier Implementation
Plan located at http://www.dodrfid.org for implementation dates, detailed
information concerning the applicable commodities, and participating
consignor/consignee locations.

Commercial Markings. All other items shall have acceptable commercial markings
that meet the guidelines in Department of Defense Guide to Uniquely Identifying
Items http://www.acq.osd.mil/uid.

3.4.5.1 MT-2011/2012 Unique Marking Requirements. In addition to the
requirements above, all MT-2011F transceivers shall include the following
marking requirement

                    a. All Markings, Bar codes, and UIDs shall be affixed to the
top cover of the transceiver for ease of accountability but making sure that
transceiver performance is unaffected.

19

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6004AA

E

 

TDP ___TM -_OTHER     NDTI

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

I.   CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech

     

1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

                       Test/Inspection Report

Bar Code Identification Report

    C005

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MGMT-80177A

SOW para. 3.4.5

SFAE-C3T-FB

7. DD 250 REQ

9.DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14. DISTRIBUTION

 

ASREQ

 

 

 

 

DD

 

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

 

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 


Submit draft report not later than 90 days after award of contract. Government
requires 30 days to review.

Submit final not later than 30 days after receipt of Government comments. Submit
DD250 with completion of the first program year.

Incremental and/or interim submission is acceptable.

MS Office or .PDF file format delivered via the Knowledge Center Web site and CD
ROM copy mailed to the Government POC.

Item 4: delete Block 10 of DID and prepare in Contractor format.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL










 

1

 


 

 

3.4.6

Software / Firmware Description

The software and firmware be compliant with all applicable guidance. All data
sent between the platform terminal and the Network Packet Switch must be
encrypted. The network must, at minimum, operate using the Three Key Triple Data
Encryption Standard (3K3DES).

 

 

3.4.7

Software Documentations and Test Requirements

The software and firmware shall be mananged, tested and documented with the
following deliverables. The Contractor shall prepare and submit a Version
Description Document Report per the CDRL C006, IAW DI-IPSC-81442. Version
Description Document shall document the currently fielded system as well as the
developmental software and hardware that is undergoing test in support t of this
effort. As major tests of the system are schedule, the Contractor shall deliver
a Software Test Plan and Verification Matrix per the CDRL C007, IAW
DI-IPSC-81439. The Contractor shall deliver Software Test Procedures per the
CDRL C008, IAW DI-IPSC-81439. The Contractor shall deliver a Software Test
Report per the CDRL C009, IAW DI-IPSC-81440. The Software Test Report Initial
submission is due 30 working days after completion of SSAT.

20

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6005AA

F

 

TDP ___TM -_OTHER     IPSC

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

J. CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech

     

1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

         Scientific and Technical Reports Summary

Version Description Document

C006

 

 

     

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-IPSC-81442

SOW para. 3.4.7

SFAE-C3T-FB

7. DD 250 REQ

9.DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14. DISTRIBUTION

 

           ASREQ

 

 

 

 

LT

                 D

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

           A

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 

               


Item 4: Contractor format. Document to include installation instructions.

Items 12 and 13: As required for all software and firmware product releases.

               

15. TOTAL



 

1

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6006AA

G

 

TDP ___TM -_OTHER     IPSC

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

K. CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech

     

1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

Software Test Plan, Procedure, and Description

Software Test Plan and

C007

 

Verification Matrix

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-IPSC-81439

SOW para. 3.4.7

SFAE-C3T-FB

7. DD 250 REQ

9.DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14. DISTRIBUTION

 

           one/p

 

 

 

 

LT

                   D

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

           A

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 


Item 4: Referenced DID is for guidance only.
Contractor may provide alternate format.

Item 12: Initial submission due 30 working days prior to scheduled test.
Government requires 10 working days to review/comment.

Item 13: Final due 10 working days after receipt of Government comments. Update
as required thereafter.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL




 

1

 


21

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6007AA

H

 

TDP ___TM -_OTHER     MGMT

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

L. CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech

     

1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

Software Test Plan, Procedure, and Description

       Software Test Procedures

C008

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-IPSC-81439

SOW para. 3.4.7

SFAE-C3T-FB

7. DD 250 REQ

9.DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14. DISTRIBUTION

 

           one/p

 

 

 

 

LT

D

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

A

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 


Item 4: Referenced DID is for guidance only. Contractor may provide alternate
format.

Item 12: Initial submission due 60 working days prior to scheduled test.
Government requires 10 working days to review/comment.

Item 13: Final due 7 working days prior to scheduled test. Update as required
thereafter.

The Contractor shall post the document on the PEO Knowledge Center.

The Contractor shall also provide a soft copy electronically to the Program
Manager and Contracting Officer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL







 

1

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6008AA

J

 

TDP ___ TM -_ OTHER     IPSC

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

M. CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech

     

1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

Software Test Plan, Procedure, and Description

Software Test Report

C009

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-IPSC-81440

SOW para. 3.4.7

SFAE-C3T-FB

7. DD 250 REQ

9.DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14. DISTRIBUTION

 

           ONE/P

 

 

 

 

LT

 

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

A

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 


Item 4: Referenced DID is for guidance only. Contractor may provide an alternate
format.

Item 12: Initial submission due 30 working days after completion of SSAT via LT.
Government requires 10 working days to review/comment.

Item 13: Final due 10 working days after receipt of Government comments.

The Contractor shall post the document on the PEO Knowledge Center.

The Contractor shall also provide a soft copy electronically to the Program
Manager and Contracting Officer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL





 

1

 

22

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

3.4.8

System Specification

CDRL C010 -N/A.

 

 

3.4.9

Training Documentation – N/A

CDRL C012 – N/A. .

 

 

3.4.8

User Manual Requirements – N/A

CDRL C011 – N/A.

3.5 Engineering Services for Improved FBCB2 BFT Network Components and Software

When required in a particular delivery order, the Contractor shall provide
engineering services to change and/or improve specific FBCB2 BFT network
operations and network components. The specific technical requirements, period
of performance, delivery schedule, hardware requirements, test requirements,
etc. of the change or improvement will be delineated in the specific delivery
order that authorizes the work.

3.6 Program Management Services and Data Requirements

The Contractor shall provide Program Management services to ensure the proper
operation and maintenance of the satellite network, to include all of the tasks
required for the basic contract’s Network Terminal Management Services and the
Army FBCB2 BFT NOC Connectivity to Satellite Services. The Contractor shall
plan, establish, implement, and control objectives and requirements throughout
the period of performance for this SOW. The Contractor shall perform the
business and administrative planning, organizing, directing, coordinating,
controlling, and approval actions designated to accomplish overall program
objectives. The Contractor will organize personnel resources within an
Integrated Product Team (IPT) structure. IPTs will, in general, be staffed with
a mixture of Government, Contractor, and other personnel operating in a seamless
organizational structure. The Contractor and Government will establish an
integrated product and process management approach to execute the contract. The
Contractor shall participate in and support Contractor / Government IPTs for the
purpose of managing the contract activities. The Contractor shall submit meeting
minutes in accordance with CDRL C013, and monthly Contract Status Reports (CSRs)
in accordance with CDRL C014. The Contract Status Report shall be the mechanism
that the Contractor uses to report progress of ongoing contract activities, to
include the status of funding progress on the engineering services aspect of
this contract.

3.6.1 Programmatic / Technical Reviews and Meetings

The Contractor shall conduct Quarterly programmatic / technical review meetings
during the contract period of performance. The Contractor shall arrange and host
all program reviews, unless otherwise directed by the Government. The Contractor
shall prepare an agenda for each major review no later than 10 working days
prior to the scheduled review. This agenda shall be coordinated and finalized
with the Government via email and/or telecoms. Upon the conclusion of each
review, the Contractor shall prepare meeting minutes IAW CDRL C013.

23

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6009AA

K

 

TDP ___ TM -_ OTHER      MISC  

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

N. CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech



1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

Scientific and Technical Reports Summary

Meeting Minutes

C013

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MISC-80048

SOW para. 3.6.1

SFAE-C3T-FB

7. DD 250 REQ

9. DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14. DISTRIBUTION

 

ASREQ

 

 

 

 

LT

 

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT
SUBMISSION

 

 

 

 

A

 

 

a. ADDRESSEE

Draft

Final

 

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 


Item 4: delete Block 10 of DID and prepare in Contractor format.

Item 12: Initial submission due 10 working days after completion of program
review/meeting. The Government requires 10 days for review/comment. Then,
resubmission due 5 working days after receipt of Government comments.

Item13: Submission due 10 working days after completion of program
review/meetings. The Government requires 10 days for review/comment. Then,
resubmission due 5 working days after receipt of Government comments.

MS Office or .PDF file format delivered via the PEO Knowledge Center Web site

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL












 

1

 

3.6.2 Contract Status Reporting

When Engineering Services are required by a particular Delivery Order, the
Contractor shall provide monthly Contract Status Reports (CSRs) in accordance
with the CDRL C014. The CSR shall include progress/status reporting against the
delivery schedule in effect on this contract. Each update shall maintain a
running history of progress in meeting schedules and include a brief description
of activities and accomplishment during each reporting period. The Contractor
shall use the CSR to identify changes, the status of the critical path, provide
risk management plan and updates, and to document slippages to the delivery
schedule (this does not relieve the requirement to notify PCO of schedule
slips). Government acceptance of CSR does not assume Government concurrences
with its content or changes to schedules presented therein. The monthly Contract
Status Report and the Contract Performance Report (CDRL C008) may be combined
into one report for submittal to the Government.

24

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6010AA

L

 

TDP ___ TM -_ OTHER      MGMT 

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

F. CONTRACTOR

Comtech – FBCB2 BFT



 

 

1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

Status Report

Contract Status Report (CSR)

C014

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MGMT-80227 AND
DI-MGMT-80368

SOW para. 3.6.2

SFAE-C3T-FB

7. DD 250 REQ

9. DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14. DISTRIBUTION

 

MONTHLY

 

 

 

 

LT

 

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT
SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

 

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 


Item 4: Prepare in contractor format with content described in the DID and SOW.

Item 12: Submit 1st Report not later than the 10th of the first calendar month
following the Post Award Conference.

Item13: Submit updates not later than the 10th of each calendar month
thereafter.

The Contractor shall post the document on the PEO Knowledge Center.

Submit narrative CSR in MS Word file format and schedule tracking/progress in MS
Excel or MS Project file format. Data delivery in accordance with SOW 3.6.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL





 

1

 

3.6.3 Contract Performance Report

The Contractor shall submit the Contract Performance Report (CPR) to include
financial data under this contract, in Contractor format, IAW CDRL C015 and use
the output of this analysis to determine the progress towards completion of each
awarded delivery order. The performance information reported by the
subcontractors shall be incorporated and integrated into the Contractor’s
management system. The Contractor shall be responsible for reviewing and
assuring the validity of all subcontractor reporting.

The monthly Contract Status Report CDRL C014 and the Contract Performance Report
CDRL C015 may be combined into one report for submittal to the Government.

 

 

 

The Contractor shall provide a summary of FFP, T&M and CPFF funding and
expenditures for each task. The report shall be prepared in Contractor format
and shall include the following:

 

 

—

Delivery Order level: Amount funded, cumulative billed to date, and an Estimate
to Complete.

 

 

 

 

—

Task Order Level: Amount funded, cumulative billed to date, and funding
remaining

 

 

 

 

—

Any Cost and/or Schedule variances

25

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6011AA

M

 

TDP ___ TM -_ OTHER     MGMT  

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

O. CONTRACTOR

Comtech – FBCB2 BFT



 

Comtech

1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

Contract Performance Report

Contract Financial Report

C015

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MGMT-81466A

SOW para. 3.6.3

SFAE-C3T-FB

7. DD 250 REQ

9. DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14. DISTRIBUTION

 

Weekly

 

 

 

 

LT

 

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT
SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

A

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 


Item 4: Prepare in Contractor format.

Item 12&13: The Contract Performance Report shall report cost performance up to
the end of each accounting month. The initial Contract Financial Report shall be
submitted the 15th of the first calendar month after the end of the first
accounting month and monthly thereafter through the end of the contract.

The Contractor shall post the document on the PEO Knowledge Center.

The monthly Contract Status Report and the Contract Performance Report may be
combined into one report for submittal to the Government.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL












 

1

 

3.6.4 Production Surge Plan

If required by specific DO, the Contractor shall deliver a Production Surge Plan
per CDRL C016, DI-MGMT-80969. The Contractor shall, within 60 days from the date
of award, furnish the Contracting Officer with a Production Surge Plan that
includes a delivery schedule showing the maximum sustainable rate of delivery of
all production transceivers/components on this contract. This delivery schedule
shall provide acceleration by month up to the maximum sustainable rate of
delivery achievable within the Contractor’s existing facilities, equipment, and
subcontracting structure. This Plan will address the surge capacity possible at
no increase to the contract prices as well as the surge capacity possible at an
additional cost. Based on this Plan, a mutually agreed to increase in the
quantity of supplies or services called for under this contract by no more than
x % percent; and the acceleration of the rate of delivery may be established for
this contract, after contract award or to be established by negotiation.

26

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6012AA

N

 

TDP ___ TM -_ OTHER     MGMT

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

P.      CONTRACTOR

Comtech – FBCB2 BFT



 

Comtech

1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

                          Production Surge Plan

     Production Surge Plan

C016

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MGMT-80969

SOW para. 3.6.4

SFAE-C3T-FB

7. DD 250 REQ

9.DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14.                  DISTRIBUTION

 

OT

 

 

 

 

LT

 

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT
SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

A

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 


The Production Surge Plan shall be prepared IAW DI-MGMT-80969 and shall be
submitted 60 days after the contract award. This Plan shall include a delivery
schedule showing the maximum sustainable rate of delivery for transceivers in
this contract. This delivery schedule shall provide acceleration by month up to
the maximum sustainable rate of delivery achievable within the Contractor’s
existing facilities, equipment, and subcontracting structure. This Plan will
address the surge capacity possible at no increase to the contract prices as
well as the surge capacity possible at an additional cost. Based on this Plan, a
mutually agreed to increase the quantity of supplies or services called for
under this contract by no more than x % percent; and the accelerate the rate of
delivery may be established for this contract, at a price or cost established
after contract award or to be established by negotiation.

The Contractor shall post the document on the PEO Knowledge Center. The
Contractor shall also provide a soft copy electronically to the Program Manager
and Contracting Officer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL













 

1

 

3.6.5 Contractor Cost Data Reporting (CCDR).

Applicability: Cost data reporting is required under this contract on all CPFF
portions of the contract, the Packet Switches and Field Service Stations (FSS),
and all cost items that were added to the commercial item MT 2011E and MT 2012E
transceivers at the request of FBCB2. The cost data reporting will reflect all
appropriate Delivery Orders placed during each year.

Exception: The PM does not require CCDR reporting on the CCDR effort.

3.6.5.1   Reporting Elements. Contractor cost data shall be collected on all
reporting elements specified in CDRL C017, C018, and C019, the RFP or in the
contract that references the reporting requirements in the Contract Cost and
Software Data Reporting (CSDR) Plan approved by the Cost Analysis Improvement
Group (CAIG) Chair, see attachment ?? for the FBCB2 CSDR plan numbered
A-04-E-C6. The contractor is responsible for editing the CAIG approved CSDR plan
issued with the RFP and returning the edited plan to the PM for reapproval
during negotiations process. Reporting elements are any contract items on which
data are to be collected. They primarily consist of Work Breakdown Structure
(WBS) elements but also include such other subdivisions as General and
Administrative (G&A) expense and profit or fee. The requirements for these
reports shall be specified in the Request for Proposals (RFP). More than one
contractor (prime, associate, or subcontractor) may report on a reporting
element.

27

--------------------------------------------------------------------------------



Updated 24 August 2007

3.6.5.2  Report Submission. Contractors shall submit the CCDRs showing actual
and estimated contract costs at frequencies specified in the contract/CSDR plan.
Reports shall be prepared in accordance with the guidelines and definitions that
follow

3.6.5.3  Prime contractors and subcontractors are subject to the same criteria
in determining reporting requirements. A subcontractor whose contract meets the
dollar thresholds and other criteria specified in Chapter 2 of CCDR Manual
5000.4M-1shall have CCDR requirements included in its contract with the prime
contractor. The prime or associate contractor is responsible for incorporating
the subcontractor’s reporting requirements into the affected contracts.
Subcontractors shall report directly to the DCARC to facilitate processing. A
copy of the report may also be provided to the prime contractor if the
subcontractor agrees.

          a. Contractors shall report all actual and estimated costs, regardless
of contract ceiling or contract type (e.g., firm fixed price). This requirement
may result in reported costs being higher than costs actually paid for by the
government. Report all cost data in thousands of dollars rounded to the nearest
tenth, unless otherwise specified in the RFP or contract. For example,
$245,671,423 would be reported as $245,671.4.

          b. All contractor data sources must be included. In situations where
the data cannot be provided in the requested format without a major effort or a
major change to the accounting system (e.g., if a contractor’s accounting system
does not aggregate to a specified cost category), the contractor shall provide a
best estimate. The contractor shall provide the basis for the estimate in the
“Remarks” section of the appropriate report.

          c. When the same contract contains different models or versions of an
end item as separate contract line items, separate reports may be required on
each model or version. The requirement for separate reporting shall be
delineated in the CSDR Plan, the RFP, and the contract. A separate reporting
requirement can be expected when there are significant cost or technical
characteristic differences between the models or versions.

          d. Each form contains a section for Remarks. Use this section, and
additional sheets as required, whenever space provided for a data item is
insufficient or the contractor must deviate from the format or definitions. The
instructions for a specific form may suggest the use of the “Remarks” section in
certain instances. In the “Remarks” section of each required form, contractors
reporting to the Department of Defense shall note the names, purchase orders,
and subcontract numbers of subcontractors designated to submit reports directly
to the Department of Defense.

          e. If no costs were incurred during a reporting period, the contractor
shall insert a zero (0) in the appropriate place on the form.

          f. The Data Item Descriptions (DIDs) for the CCDRs define recurring
and nonrecurring costs. If contractors must deviate from these definitions when
reporting, the DCARC encourages them to coordinate with the DoD PM and CWIPT to
reach an agreement on how costs are to be split between recurring and
nonrecurring costs. This agreement should be reached at the same time the CWBS
and dictionary are being prepared and approved. (All DIDs can be accessed at
http://assistdocs.com/search/search_basic.cfm)

Data is to be submitted using DD Form 1921, “Cost Data Summary Report,” and its
related Data Item Description (DID), DI-FNCL-81565A, and DD Form 1921-1,
“Functional Cost-Hour and Progress Curve Report,” and its related DID,
DI-FNCL-81566A. The DCARC shall use the DIDs as

28

--------------------------------------------------------------------------------



Updated 24 August 2007

one of the bases for report validation. Copies of DD Form 1921 and DD Form
1921-1 are available at the following Web site:
http://dcarc.pae.osd.mil/ccdr/ccdr_formstools.htm. Copies of the Microsoft Excel
templates for each report and the CCDR Pre-processor tool are available at
http://dcarc.pae.osd.mil. All reports should be posted to the DCARC website and
on the PEO C3T Knowledge Center.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6013AA

P

 

TDP ___ TM -_ OTHER     MGMT

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

Q. CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech



1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

Contractor Cost Data Reporting (CCDR)

Contract Work Breakdown

C017

 

Structure (CWBS)

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MGMT-81334B

SOW para. 3.6.5

SFAE-C3T-FB

7. DD 250 REQ

9. DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14. DISTRIBUTION

 

ASREQ

 

 

 

 

REQ

 

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

A

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

1

1

 


Item 12 and 13: The initial CWBS and data dictionary shall be submitted within
60 days after contract award. Government requires 30 working days for
review/comment. Incorporation of comments due 30 working days after receipt of
Government comment. Subsequent date of submission shall be made as required or
upon major revision. The Contractor is responsible for maintaining the CWBS
dictionary during the life of the contract

Block 14 Distribution is to be two soft copies to be posted on the PEO Knowledge
Center Web Site for PRIVATE access by designated personnel with password And to
the responsible DoD office for receiving and storing all CCDR-related formats
which is: Defense Cost and Resource Center (DCARC) (703) 601-4850. The web site
address for the cognizant office http://dcarc.pae.osd.mil. Encryption
certificates can be obtained by accessing the DACIMS registration page at this
site. After registering, data files can be e-mailed as attachments to
CCDRPO@osd.pentagon.mil.

Prepare the CWBS in electronic format in accordance with the detailed
instructions contained in Data Item Description DI-MGMT-81334. Prime Contractors
are responsible for flowing down CCDR requirements contained in their prime
contracts to all subcontractors who meet the reporting thresholds. This includes
requiring subcontractors to electronically report directly to the PM and DCARC.
Subcontractors must post their reports to the DCARC and email them to the PM.

DCARC See Item 16

1

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL
















1

1

 

29

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6014AA

Q

 

TDP ___ TM -_ OTHER     FNCL

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

R.    CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech



1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

Contractor Cost Data Reporting (CCDR)

Cost Data Summary Report

    C018

 

(CDSR) DD Form 1921

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-FNCL-81565A

SOW para. 3.6.5

SFAE-C3T-FB

7. DD 250 REQ

9.DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14.                  DISTRIBUTION

 

ASREQ

 

 

 

 

LT

REQUIRED

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

 

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

1

1

 


Item 12: The initial CDSR shall be submitted within 180 days after contract
award. The 180 days consists of the “as of” date that is 120 days after the
month of final delivery and an additional 60 days for submission time. Must have
EAC per element. . PM FBCB2 requires submission to the PM by email, for
review/change purposes, 10 working days prior to formal submission to DCARC and
PM KC.

Item 13: Submit in accordance with: DD Form 2794 CSDR Contract Plan, the CAIG
Chair-approved Contract Cost and Software Data Reporting (CSDR) Plan provisions,
the WBS Data Dictionary, and the CCDR Manual (DoD 5000.4M-1). PM FBCB2 requires
submission to the PM by email, for review/change purposes, 10 working days prior
to formal submission to DCARC and PM KC. Update as required therafter. The CCDR
Manual and form templates to use are available from the DCARC Web site at
http://dcarc.pae.osd.mil
Item 12 &13: The contractor is responsible for correcting and mitigating
reported errors and deficiencies in DCARC validation/rejection letter within
DCARC suspense date unless an extension is granted by DCARC.
The CCDR Manual and form templates to use are available from the DCARC Web site
at http://dcarc.pae.osd.mil

Item 14:; Distribution is to be two soft copies to be posted on the PEO
Knowledge Center Web Site for PRIVATE access by designated personnel with
password And to the responsible DoD office for receiving and storing all
CCDR-related formats which is: Defense Cost and Resource Center (DCARC) (703)
601-4850 . The web site address for the cognizant office
http://dcarc.pae.osd.mil. Encryption certificates can be obtained by accessing
the DACIMS registration page at this site. After registering, data files can be
e-mailed as attachments to CCDRPO@osd.pentagon.mil.

Prepare CCDR data in electronic format in accordance with the detailed
instructions contained in Data Item Description DI-FNCL-81565A. Prime
Contractors are responsible for flowing down CCDR requirements contained in
their prime contracts to all subcontractors who meet the reporting thresholds.
This includes requiring subcontractors to electronically report directly to the
PM and DCARC. Subcontractors must post their reports to the DCARC and email them
to the PM.

DCARC See item 16

1

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL
























1

1

 

30

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6015AA

R

 

TDP ___ TM -_ OTHER     FNCL

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

S. CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech

 

 

 

1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

         Contractor Cost Data Reporting (CCDR)

Functional Cost Hourly Report

    C019

 

(FCHR) (DD Form 1921-1 Part 1)

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-FNCL-81566A

SOW para. 3.6.5

SFAE-C3T-FB

7. DD 250 REQ

9.DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14.                     DISTRIBUTION

 

ASREQ

 

 

 

 

LT

 

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT
SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

A

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

1

1

 


Item 12: The initial FCHRs shall be submitted within 180 days after contract
award. The 180 days consists of the “as of” date that is 120 days after the
month of final delivery and an additional 60 days for submission time. Must have
EAC per element. PM FBCB2 requires submission to the PM by email, for
review/change purposes, 10 working days prior to formal submission to DCARC and
PM KC.

Item 13: Submit in accordance with : DD Form 2794 CSDR Contract Plan, the CAIG
Chair-approved Contract Cost and Software Data Reporting (CSDR) Plan provisions,
the WBS Data Dictionary, and the CCDR Manual (DoD 5000.4M-1). PM FBCB2 requires
submission to the PM by email, for review/change purposes, 10 working days prior
to formal submission to DCARC and PM KC. Update as required thereafter. The CCDR
Manual and form templates to use are available from the DCARC Web site at
http://dcarc.pae.osd.mil
Item 12 &13: The contractor is responsible for correcting and mitigating
reported errors and deficiencies in DCARC validation/rejection letter within
DCARC suspense date unless an extension is granted by DCARC.
The CCDR Manual and form templates to use are available from the DCARC Web site
at http://dcarc.pae.osd.mil

Item 14: Distribution is to be two soft copies to be posted on the PEO Knowledge
Center Web Site for PRIVATE access by designated personnel with password And to
the responsible DoD office for receiving and storing all CCDR-related formats
which is:  Defense Cost and Resource Center (DCARC) (703) 601-4850. The web site
address for the cognizant office http://dcarc.pae.osd.mil. Encryption
certificates can be obtained by accessing the DACIMS registration page at this
site. After registering, data files can be e-mailed as attachments to
CCDRPO@osd.pentagon.mil.

Prepare CCDR data in electronic format in accordance with the detailed
instructions contained in Data Item Description DI-FNCL-81565A. Prime
Contractors are responsible for flowing down CCDR requirements contained in
their prime contracts to all subcontractors who meet the reporting thresholds.
This includes requiring subcontractors to electronically report directly to the
PM and DCARC. Subcontractors must post their reports to the DCARC and email them
to the PM.

DCARC See item 16

1

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL
























1

1

 

3.6.6 Accounting for Contractor Support - Contractor Manpower Report.

31

--------------------------------------------------------------------------------



Updated 24 August 2007

In accordance with Section G-1 of the contract, clause 52.6080 Report Required
by National Defense Authorization Act for Fiscal Year, May 2000:

The Office of the Assistant Secretary of the Army (Manpower & Reserve Affairs)
operates and maintains a secure Army data collection site where the contractor
will report ALL contractor manpower (including subcontractor manpower) required
for performance of this contract. The contractor is required to completely fill
in all the information in the format using the following web address:
https://contractormanpower.army.pentagon.mil. The required information includes:
(1) Contracting Office, Contracting Officer, Contracting Officer’s Technical
Representative; (2) Contract number, including task and delivery order number;
(3) Beginning and ending dates covered by reporting period; (4) Contractor name,
address, phone number, e-mail address, identity of contractor employee entering
data; (5) Estimated direct labor hours (including sub-contractors); (6)
Estimated direct labor dollars paid this reporting period (including
sub-contractors); (7) Total payments (including sub-contractors); (8)
Predominant Federal Service Code (FSC) reflecting services provided by
contractor (and separate predominant FSC for each sub-contractor if different);
(9) Estimated data collection const; (10) Organizational title associated with
the Unit Identification Code (UIC) for the Army Requiring Activity (the Army
Requiring Activity is responsible for providing the contractor with its UIC for
the purposes of reporting this information); (11) Locations where contractor and
sub-contractors perform the work (specified by zip code in the United States and
nearest city, country, when in an overseas location, using standardized
nomenclature provided on website); (12) Presence of deployment or contingency
contract language; and (13) Number of contractor and sub-contractor employees
deployed in theater this reporting period (by country). As part of its
submission, the contractor will also provide the estimated total cost (if any)
incurred to comply with this reporting requirement. Reporting period will be the
period of performance not to exceed 12 months ending 30 September of each
government fiscal year and must be reported by 31 October of each calendar year.
Contractors may use a direct XML data transfer to the database server or fill in
the fields on the website. The XML direct transfer is a format for transferring
files from a contractor’s systems to the secure web site without the need for
separate data entries for each required data element at the web site. The
specific formats for the XML direct transfer may be downloaded from the web.

A copy of the data provided to OSD will also be provided to the PM technical
POC, per CDRL C020 DI-MISC-80711A.

32

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6016AA

S

                   TDP ___TM -_OTHER     MISC

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

T. CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech



1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

Scientific and Technical Reports

Contractor Manpower Report.

C020

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MISC-80711A

SOW para. 3.6.6

SFAE-C3T-FB

7. DD 250 REQ

9. DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14.           DISTRIBUTION

 

 

 

 

 

 

DD

 

See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

A

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 


Delete Block 10 of DID and prepare in Contractor format

See SOW paragraph 3.6.6 for submission requirements

https://Contractorman
power.army.pentagon.
mil.

 

1

 

SFAE-C3T-FB-BMD
anita.essesfernandez@
us.army.mil

 

1

 

 

 

 

 

15. TOTAL


 

1

 

3.7 Information Security

3.7.1 Security Design

All Comtech supplied services and products used on the BFT network shall meet
the requirements set forth in FIPS 140-2 for level 2 compliance, Army Regulation
25-2, DoDI 8500.1 and DoDI 8500.2, and the BFT System Security Authorization
Agreement System Requirements Traceability Matrix. If these requirements cannot
be met, a waiver must be secured from the Army. Any variance from the
requirements in this paragraph must be approved in writing by the Government
prior to use on the BFT network. As software and hardware products and security
functionality are updated, the Contractor shall adapt the design of the FBCB2
BFT functions to meet security requirements. The FBCB2 BFT system will operate
as a Mission Assurance Category (MAC) Level I, as described in DoDI 8500.1, and
will meet the IA requirements for the protection of information at this level.

Contractor personnel performing IT Position Category duties as defined in AR
25-2 and applicable to unclassified DoD information systems, must meet the
investigative and assignment requirements IAW AR 25-2 and AR 380-67. An IT
Position Category Designator indicates the level of IT access required to
execute the responsibilities of the position based on the potential for an
individual assigned to the position to adversely impact DoD missions or
functions. Position categories include: IT-I (Privileged), IT-II (Limited
Privileged) and IT-III (Non-Privileged). Investigative requirements for each
category are defined in Paragraph 4-14a, AR 25-2 (Reference 2). IT Postion
Management is the responsibility of the contractor. The contractor maintains
administrative accounting and control of all CMS FBCB2 BFT authorized IT
Positions. A by-name listing of personnel assigned to IT Level positions will be
used to maintain accountability of assignment to IT-sensitive positions. Upon
assignment to a position, the appropriate investigation will be initiated. An
individual will not be allowed to work in an IT-sensitive until the
investigative requirements are met. If the appropriate investigative
requirements cannot be favorably adjudicated, the individual will not be
assigned to the IT-sensitive position. The government’s



33

--------------------------------------------------------------------------------



Updated 24 August 2007

authorized representatives will request review of these positions to ensure
compliance. Classified information / material will be protected IAW the
Department of Defense, 5220.22-M, National Industrial Security Program -
Operating Manual (NISPOM). Security Requirements will be specified in the
Contract Security Classification Specification, DD Form 254.
Any foreign participation will be handled IAW AR 380-10, Technology Transfer,
Disclosure of Information and Contacts with Foreign Representatives, CECOM
Regulation 380-16, Industrial Security, and affiliated regulations and/or
supplements.

3.7.2 Physical Security

The Contractor shall provide for physical security of the hardware (to include
securing disc storage) in accordance with AR 190-13. The Contractor shall
maintain in plant mechanisms to ensure proper handling, development, and
protection of all classified material.

3.7.3 Security Considerations

Certification and Accreditation requirements are addressed in Interim Department
of Defense (DoD) Information Assurance (IA) Certification and Accreditation
(C&A) Process Guidance, July 6, 2006; Department of the Army Strategy for the
Implementation of the Interim DOD Information Assurance Certification and
Accreditation Process (DIACAP), November 2006;     and Army Information
Assurance (IA) Certification and Accreditation (C&A) Process. Best Business
Processes, 17 November 2006.. The C&A process is based on a continuing
engineering and documentation update process. As new software products and
security functionality are updated and added, the Contractor shall adapt the
design of the FBCB2 BFT network components to meet Department of Defense,
Department of the Army and Program Executive Office Command Control and
Communications Tactical (PEO C3T) Information Assurance requirements.

The Contractor shall support the update and maintain a complete FBCB2 BFT
security architecture for the integrated information network that incorporates
state-of-the-art security devices/functionalities and simultaneously
accommodates multiple levels of classifications as appropriate. The Contractor
will continue to provide minimum physical security of the hardware and software
in the operational environment, i.e., lockdown capabilities for the hardware,
secure storage for the software, and other physical security features as
required by AR 25-2, AR 380-5 and DoD 5220.22-M, NISPOM. Security documentation
of all aspects of the BFT CMS will be kept up-to-date by the contractor IAW the
DIACAP process.

Classified information/material will be protected IAW the NISPOM. Security
Requirements will be specified in the Contract Security Classification
Specification, DD Form 254. Any foreign participation will be handled IAW AR
380-10, Foreign Disclosure and Contacts with Foreign Representatives, NISPOM,
and affiliated regulations and/or supplements.

3.8 Configuration Management

3.8.1 Configuration Management Documentation

The Contractor shall maintain an in-house configuration management system and
provide configuration control of documentation and equipment that are used
within the FBCB2 BFT satellite network.

34

--------------------------------------------------------------------------------



Updated 24 August 2007

3.8.2 Configuration Control Board

Throughout the life of the contract, the Contractor shall establish, maintain,
and co-chair with the Government a Configuration Control Board (CCB) to manage
the configuration of all Comtech provided products and services on the BFT
network. The CCB shall maintain up-to-date documentation and accurate Interface
Control Documents (ICD’s), and will evaluate any Engineering Change Proposals
(ECP’s) affecting the BFT network for accuracy and network compatibility. No
changes to the BFT network shall be made without the approval of the Product
Manager Blue Force Tracking; Chief, PM FBCB2/TMD; or their designated
representatives, who will be kept fully informed of all proposed changes by the
CCB. All products used on the BFT network are controlled by the CCB. The
Contractor shall prepare ECPs when Contractor or government initiated changes to
controlled products are required to support new / emerging requirements, to
address F3 changes, or to correct deficiencies. The Contractor shall also
respond to externally generated ECPs and provide impact assessments as requested
by the CCB.

The Government shall have full access and rights of review for all aspects of
the BFT network, including waveform, hardware, software, firmware, and
documentation.

A Management Plan is required for the establishment and maintenance of the CCB
(CDRL C021), as well as minutes from each CCB meeting (CDRL C013). Any documents
submitted to the CCB, or required to be kept by the CCB, must be submitted to
the Government (CDRL C022).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6017AA

T

 

TDP ___ TM -_ OTHER     MISC

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

U. CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech



1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

Configuration Control Board

Management Plan

C021

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MGMT-80004

SOW para. 3.8.2

SFAE-C3T-FB

7. DD 250 REQ

9. DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14. DISTRIBUTION

 

    As Required

 

 

 

 

LT

D

    See Item 16

See Item 16

 

b. COPIES

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

A

 

 

See Item 16

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 


Item 4: Contractor format is acceptable
Item 12: Initial submission due 30 calendar days after award of contract.
     The government requires 10 working days after receipt for review/comments.
Item 13: Final submission of approved plan due 10 working days after receipt of
Government comments/revisions

The Contractor shall post the document on the PEO Knowledge Center.
The Contractor shall also provide a soft copy electronically to the Program
Manager and Contracting Officer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL




 

1

 

35

--------------------------------------------------------------------------------



Updated 24 August 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)

Form Approved
OMB No. 0704-0188

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY:

6018AA

U

 

TDP ___ TM -_ OTHER     E

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

V. CONTRACTOR

Comtech – FBCB2 BFT

 

Comtech



1. DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

Scientific and Technical Reports

CCB Documents

C022

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-E-5550

SOW para. 3.8.2

SFAE-C3T-FB

7. DD 250 REQ

9. DIST STATEMENT
REQUIRED

10. FREQUENCY

12. DATE OF FIRST
SUBMISSION

14. DISTRIBUTION

 

ASREQ

 

 

 

 

LT

D

See Item 16

See Item 16

 

b. COPIES



8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT SUBMISSION

 

 

 

 

 

 

 

a. ADDRESSEE

Draft

Final

A

 

 

ASREQ

 

 

Reg

Repro

16. REMARKS

 

 

 

SFAE-C3T-FB

 

1

 


Item 4: Contractor format is acceptable.

Item 12: Initial submission of all documents due 30 days after contract award.
Update as required thereafter. Updated documentation due to government within 7
days after completion.

Required documents: all of the Contractor’s technical data and computer software
relevant to the Force XXI Battle Command-Brigade & Below (FBCB2)/Blue Force
Tracking (BFT) System that are in existence and within the Contractor’s
possession and control at the time of award, and any subsequent updates or
additional technical data and computer software generated in the normal course
of business, as they become available.

The Contractor shall post the documents on the PEO Knowledge Center. The
Contractor may also provide a soft copy electronically to the Program manager
and Contracting Officer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL










 

1

 

3.9 Technical Points of Contact

The Technical Points of Contact for this Contract are identified by Functional
Responsibility:

For L-band Satellite Service, Network Engineering and Management Services, Army
FBCB2 BFT NOC Connectivity to Satellite Services and Engineering Services for
Improved FBCB2 BFT Network Components and Software

     For FBCB2 BFT Hardware Requirements

36

--------------------------------------------------------------------------------



Updated 24 August 2007

APPENDIX A
Transceiver Specifications

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

BPSK – Bi-Polar Shift Keying

DSS – Direct-sequence Spread Spectrum

DES – Digital Encryption Standard

RHCP – Right Hand Circular Polarized

LHCP – Left Hand Circular Polarized

DSP – Digital Signal Processor

37

--------------------------------------------------------------------------------



Updated 24 August 2007

38

--------------------------------------------------------------------------------



Updated 24 August 2007

MT2011F / MT2012F

 

 

 

 

 

1.

 

 

 

 

 

 

 

2.

Performance Parameter Changes:

 

 

 

 

 

 

a.

Filter Specifications


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

 

 

 

b.

C/No performance

39

--------------------------------------------------------------------------------



Updated 24 August 2007

APPENDIX B

The following Environmental/EMI Tests are required for all equipment supplied
under the FBCB2/BFT Contract for Terrestrial Antennas/Transceivers and Support
Hardware.

A. Operating Temperature: The transceiver shall be capable of continuous
operation over an ambient temperature range of ___ degrees C to ___ degrees C in
still air. The tests for low temperature and high temperature are defined in
MIL-STD-810E Procedure II, Methods 502.3 and 501.3 respectively.

B. Aggravated Vibration: The transceiver shall be capable of sustaining exposure
to an aggravated vibration environment as defined below. The aggravated
vibration environment seen by the computer will be as specified in table below
with duration of exposure of two hours on each axis. This requirement will be
tested with a ___dB tolerance in Power Spectral Density (PSD) IAW MIL-STD-810E,
Method 514, Section II-1.1.

 

Vibration Environment for Computer Qualification

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C. Shock: The transceiver shall be designed to be operational after exposure to
shocks identified in MIL-STD-810E, Procedure I, for Ground Equipment IAW Figures
516.4-1     and 516.4-2. The transceiver shall be subjected to at least three
shocks in both directions along each of three orthogonal axes.

D. Water Tightness: The transceiver shall be protected against water penetration
and shall remain operational while being exposed to the conditions identified in
MIL-STD-810E, Method 506.3-3, Procedure I for Blowing Rain.

E. Altitude: The transceiver shall operate at altitudes up to 10,000 feet.
Conditions associated with the altitude exposure are as defined in MIL-STD-810E,
Method 500.3, Procedure II.

F. Operating Humidity: The transceiver shall conform to the operation
requirements during and after exposure to humid conditions between 3% and 100%
relative humidity in conjunction with changing temperatures as specified in
MIL-STD-810E, Method 507.3, Procedure I.

40

--------------------------------------------------------------------------------



Updated 24 August 2007

G. Explosive Atmosphere: The transceiver shall not cause ignition of an ambient
explosive-gaseous mixture with air when operating in such an atmosphere. The
atmosphere is as defined in MIL-STD-810E, Method 511.3, Procedure I.

H. Electromagnetic Radiation: The Transceiver shall be compliant with
MIL-STD-461E, Paragraph 5 (Detailed Requirements) as specified for Army Ground
Equipment:

 

 

 

 

—

Radiated Emissions, Electric Field,     kHz-     GHz

 

 

 

 

—

Radiated Susceptibility, Electric Field,     MHz to     GHz (tested in the range
of      kHz to     GHz only)

Additional Environmental/EMI Requirements and Tests are required for all
equipment supplied under this contract for Aviation Antennas/Transceivers and
Support Hardware. These additional requirements and tests shall be coordinated
with BFT-Aviation, and will be delineated in Delivery Orders that deal with
products to be used aboard aircraft.

41

--------------------------------------------------------------------------------